ACCEPTED
                                                                         13-15-00098-CV
                                                         THIRTEENTH COURT OF APPEALS
                                                                CORPUS CHRISTI, TEXAS
                                                                     6/5/2015 3:24:11 PM
                                                                  CECILE FOY GSANGER
                                                                                  CLERK

               CAUSE NO. 13-15-00098-CV

       IN THE THIRTEENTH COURT OF APPEALS
                                        FILED IN
                                       13th COURT OF APPEALS
                                    CORPUS CHRISTI/EDINBURG, TEXAS
                                        6/5/2015 3:24:11 PM
       HUDSON INSURANCE       COMPANY, Appellant
                                         CECILE FOY GSANGER
                                                Clerk
                            v.
BRUCE GAMBLE FARMS, JIM GAMBLE FARMS, BRIAN JONES
    FARMS, AND CROPGUARD GROUP, INC., Appellees


    Appealed from the 357th Judicial District Court of
                Cameron County, Texas
             Cause No.: 2014-DCL-03489-E


                 BRIEF OF APPELLEES

   BRUCE GAMBLE FARMS, JIM GAMBLE· FARMS;· AND
              BRIAN JONES FARMS




               ADOLFO E. CORDOVA, JR.
                State Bar No. 00787287
                  711 N. Sam Houston
                San Benito, Texas 78586
               Telephone: (956) 399-1299
               Facsimile: (956) 399-4484

            ATTORNEY FOR APPELLEES
     BRUCE GAMBLE FARMS, JIM GAMBLE FARMS,
             AND BRIAN JONES FARMS

            ORAL ARGUMENT REQUESTED
                 IDENTITY OF PARTIES AND COUNSEL

     Pursuant to Tex. R. App. P. 38.1(a), Appellees, Bruce Gamble Farms,

Jim Gamble Farms and Brian Jones Farms, submit the following list of names

of all parties to the case, as well as the names and addresses of their

respective counsel.


1.   Defendant/Appellant:         Hudson Insurance Company

     Counsel:                     Steve E. Couch
                                  State Bar No. 04875650
                                  Ken E. Kendrick
                                  State Bar No. 11278500
                                  Kelly, Sutter & Kendrick, P.C.
                                  3050 Post Oak Blvd., Suite 200
                                  Houston, Texas 77056-6570
                                  Telephone: (713) 595-6000
                                  Facsimile: (713) 595-6001

2.   Plaintiffs/Appellees:        Bruce Gamble Farms, Jim Gamble
                                  Farms, and Brian Jones Farms

     Counsel:                     Adolfo E. Cordova, Jr.
                                  State Bar No.: 00787287
                                  Law Office of Adolfo E. Cordova, Jr.
                                  711 North Sam Houston
                                  San Benito, Texas 78586
                                  Telephone: (956) 399-1299
                                  Facsimile: (956) 399-4484
3.   Defendant/ Third Party Plaintiff I Appellee: Cropguard Group, ·
                                                  Inc.

     Counsel:                 Norton A. Colvin, Jr.
                              State Bar No. 04632100
                              Victor Rodriguez
                              State Bar No. 24041809
                              Colvin, Chaney, Saenz& Rodriguez, L.L.P.
                              1201 East Van Buren
                              Post Office Box 2155
                              Brownsville, Texas 78522
                              Telephone: (956) 542-7441
                              Facsimile: (956) 541-2170




                                                                     ii
                                       TABLE OF CONTENTS

                                                                                                 Page

IDENTITY OF PARTIES AND COUNSEL ......................................... i

TABLE OF CONTENTS. ......................................................................iii

INDEX OF AUTHORITIES........................................................................iv

RECORD REFERENCES AND PARTY ABBREVIATION .......................ix

STATEMENT OF THE CASE ............................................................x

STATEMENT OF JURISDICTION........................................................... xi

STATEMENT REGARDING ORAL ARGUMENT.................................... xii

PREAMBLE AND PRELIMINARY STATEMENT.................................... xiii

ISSUES PRESENTED ............................................................................ xiv

STATEMENT OF FACTS ........................................................................ 2

SUMMARY OF ARGUMENT............................................................... 4

ARGUMENT AND AUTHORITIES .......·............:.........·...................................................6

CONCLUSION AND PRAYER ................................................................ 23

CERTIFICATE OF SERVICE .................................................................. 26




                                                                                                               iii
                                   INDEX OF AUTHORITIES

                                                                                           Page

CASES:

United States Supreme Court

AT&T Tech., Inc. v. Commc'ns Workers of Am.,
    475 U.S. 643, 648, 106 S. Ct. 1415 89
L. Ed. 2d 648 (1986)............................................................ 16

First Options of Chicago, Inc. v. Kaplan,
      514 U.S. 938 at 944, 115 S.Ct. (1920) ........................                      4, 10, 14, 16
Gilmer v. Interstate/Johnson Lane Crop.,
     500 U.S.20, 111 S. Ct. 1647, 114 LED2d 26 (1991) ..........12

Mitsubishi Motors Corp v. Soler Chrysler-Plymouth,
     473 U.S. 614 105 S. Ct. 3346, 87 L. Ed. 2d 444
      (1985) .................................................... ........................ 12

Perry v. Thomas,
      482 U.S. 483, 493 n. 9, 107 S.Ct.2620 96 LEd2nd
      426 (1987)........................................................................ 4

United Steelworkers v. Warrior & Gulf Nav. Co.-,
      363 U.S. 574, 582, 80 S. Ct. 1347, 4 L.Ed.2dn
      1409 (1960)................................................ ..................... 16

Volt Information Sciences, Inc. v. Board of Trustees of
       Leland Stanford Junior University
      489 U.S. 468, 109 S. Ct. 1238, 103 L.Ed.32d 488
       (1989)............................................................................... 11




                                                                                                     iv
Federal Appellate Courts

Fleetwood Enters., Inc. v. Gaskamp,
      280 F.3d 1069, 1073 (5th Cir. 2002)..................................... 16

Texaco Exploration & Prod. Co. v. AmC/yde Engineered
     Prods., Co.,
     243 F3d 906 (5th Cir. 2001) .................................................. 11

Federal District Courts

Mark Newby, et a/. v. Enron Corporation, et a/.,
     391 F. Supp. 2d 541 (S.D. Tex. 2005)....................................11

Texas Supreme Court

Frankiewicz v. Nat'/ Comp. Assoc.,
     633 S.W.2d 505 (Tex. 1982) ................................................19

Hanks v. GAB Bus. Servs., Inc.,
     644 S.W.2d 707 (Tex. 1982)................................................ 22

Hoover Slovacek LLP v. Walton,
    206 S.W.3d 557 (Tex. 2006) .................................................10

In Re Advance PCS Health L.P.,
      172, S.W.3d, 603 (Tex. 2005) ........................................... 4, ·10, 14

In Re FirstMerit Bank,
      52 S.W.3d 749 (Tex. 2001)............................................... 10

In Re Halliburton,
80 S.W.3d at 566 (Tex. 2002) ...............................................12

In Re Merrill Lynch & Co., Inc.,
      315 S.W.3d 888, n. 3 (Tex. 2010)
      (original proceeding)............................................................. xi


                                                                                              v
In Re Poly America, L.P.,
      262 S.W.3d 337 (Tex. 2008) (original proceeding) ..... 4, 10, 12, 14


In Re Rubiola,
     334 S.W.3d 220 (Tex. 2011) (original proceeding) ........... 16

J.M. Davidson, Inc. v. Webster,
      128 S.W.3d 223 (Tex. 2003) ............................................ 14, 16

Meyer v. WMCO-GP, LLC,
     211 S.W.3d 302 (Tex. 2006) ............................................. 14

Olshan Foundation Repair Co. v. Ayala,
     180 S.W.3d 212 .............................................................. 6, 10

Patrizi v. McAninch,
      269 S.W.2d 343 (Tex.1954) .............................................. 18
Will. v. Williams,
      569 S.W.2d 867 (Tex. 1979) ............................................ 18, 21, 22

Texas Court of Appeals

A/'s Formal Wear of Houston, Inc. v. David Sun,
      869 S.W.2d 442 (Tex.App.-Houston ]1st Dist] 1993) ........ 17

American Physicians Serv. Group, Inc. v. Port Lavaca
     Clinic Assoc.,
     843 S.W.2d 675 (Tex.App.-Corpus Christi 1992,
     writ denied)............................................................................ 18

Ameriprise Financial Services, Inc. v. Farias,
     2013 WL 6175330 at *2 (Tex.App.-Corpus
     Christi-Edinburg 2012, pet. denied) ......................................xi




                                                                                                   vi
Cappadonna Elec. Mgmt. v. Cameron Cnty.,
    180 S.W.3d 364 (Tex.App.-Corpus Christi 2005,
    no pet) .................................................................................. 14

City of Beaumont v. lnt'l Ass'n of Firefighters, Local
      Union No. 399,
      241 S.W3d 208 (Tex.App.-Beaumont 2007, no pet.) .......... 19

Jenkens & Gilchrist v. Riggs,
     87 S.W.3d 198, 201 (Tex.App.-Dallas 2002, no pet) .......... 16

John R. Ray & Sons, Inc. v. Stroman,
     923 S.W.2d 80 (Tex.App.-Houston [14th Dist.] 1996,
     writ denied).......................................................................     19, 22

NCR Corp. v. Mr. Penguin Tuxedo Rental & Sales, Inc.,
    663 S.W2d 107 (Tex.App.-Eastland 1983, writ
    ref d n.r.e) ......................................................................... 18

Pepe Inti's Dev. Co. v. Pub Brewing Co.,
     915 S.W.2d 985, 930 (Tex.App.-Houston [1st Dist.]
     1996, no writ) ........................................................................ 16

Roe v. Ladymon,
     318 S.W.3d 502 (Tex.App.-Dallas 2010, writ denied) ......... 16

Rogers v. Wolfson,
     763 S.W.2d 922 (Tex.App.-Dallas 1989, writ denied) .........19

Withers-Busby Group v. Surety lndust., Inc.,
     538 S.W.3d 189 (Tex. Civ.App.-Dallas 1976, no writ).........18

STATUTES:

9 U.S.C. § 2 .............................................................................. 4, 10

9 U.S.C. § 16 ............................................................................. xi


                                                                                                      vii
Federal Arbitration Act Section 51.016 ..........................................xi

Tex. Bus & Com. Code§ 1.201(b)(10) ...................................... 14, 17
Tex. Civ. Prac. & Rem. Code §51.016 ...........................................xi

Texas General Arbitration Act ................................................... 17, 18

RULES:

Texas Rules of Appellate Procedure 28......................................... 1

Texas Rules of Appellate Procedure 38......................................... 1


REGULATIONS:

None




                                                                                           viii
         RECORD REFERENCES AND PARTY ABBREVIATIONS

      References in Appelees' Brief are shown as follows:

Appendix: References to Appendix are by notation "App."

Clerk's Record: References to the Clerk's Record fro the Cameron County
357th District Court filings and proceedings are by noting "CR".

Supplemental Clerk's Record: References to the Supplemental Clerk's
Records from the Cameron County District Court fiHngs and proceedings are
by noting "Supp. CR"

Reporter's Record: Reference to the Reporter's Record reflecting hearings
held in the Cameron County 357th District Court are by noting "RR"

The Order: Reference to "the Order", unless otherwise noted, shall refer to
the Trial Court's February 23, 2015 Order which denied Hudson Insurance
Company's Motion to Compel Arbitration and Motion to Stay; and Hudson
Insurance Company's Motion to Compel Arbitration of CropGuard Group,
Inc.'s Alleged Third-Party Claims.

"Hudson": References to "Hudson" shall mean Appellant Hudson Insurance
Company.

"Plaintiffs": References to "Plaintiffs", unless otherwise noted shall refer to
Plaintiffs, Bruce Gamble Farms, Jim Gamble Farms and Brian Jones Farms
collectively.

"CropGuard": References to "CropGuard", unless otherwise noted, shall
refer to Defendant and Third-Party Plaintiff CropGuard Group, Inc.




                                                                             ix
                        STATEMENT OF THE CASE

      This case involves claims brought by Plaintiffs Bruce Gamble Farms,

Jim Gamble Farms and Brian Jones Farms against Defendants CropGuard

Group, Inc. and Hudson Insurance Group which resulted from what Plaintiffs

claim was an overcharge of premiums for crop insurance they had with

Defendant Hudson Insurance Company for Crop Year 2013. (CR: 13-22)

Defendant CropGuard Group, Inc. was the agent for the Plaintiffs and for

Defendant Hudson Insurance Company. (CR: 185-188) Defendant Hudson

Insurance Company urged arbitration as per an arbitration provision contained

on Page 31 of its 40 page crop insurance policy. (CR: 27-170 and Exhibit "A")

Plaintiffs objected to the motion claiming that the arbitration provision was

un onscionable and that the Plaintiffs had not been provided with the

insurance polices which contained said .arbitration provision. (CR: 231-299

and 332-409). Appellees further contend that the subject matter of their claim·

is not covered by the terms of the arbitration clause. The trial court denied

Defendant Hudson Insurance Company's motion to compel arbitration and

this appeal ensued. (CR: 505-506)




                                                                              X
                     STATEMENT OF JURISDICTION

      This Court has jurisdiction pursuant to Texas Civil Practice and

Remedies Code Section 51.016 and 9 U.S.C. § 16. Specifically, with regard

to the Federal Arbitration {"FAA") Section 51.016 authorizes appeals of

interlocutory orders in matters subject to the FAA "under the same

circumstances that an appeal from a federal district court's order or decision

would be permitted by 9 U.S.C. Section 16.". Tex. Civ. Prac. & Rem. Code

§ 51.016; 9 U.S.C. § 16; In ReMerri/1 Lynch & Co., Inc., 315S.W.3d 888,891,

n. 3 {Tex. 2010) (orig. proceeding); Ameriprise Financial Services, Inc. v.

Farias, 2013 WL 6175330 at *2 (Tex. App.-Corpus Christi-Edinburg 2012,

pet. denied).




                                                                            xi
             STATEMENT REGARDING ORAL ARGUMENT

     Appellees believe that oral argument would be beneficial to the Court

in resolving any questions which it may have. At the same time, Appellees

believe that, in view of applicable and controlling law and the evidence of

record, it is clear that the Trial Court properly ruled on Hudson's Motion to

Compel Arbitration.




                                                                           xii
              PREAMBLE AND PRELIMINARY STATEMENT

      Appellees, after reviewing the crop insurance policy in question,

acknowledge that an arbitration clause is contained within the policy.

Appellees claim, however, that they did not receive the insurance policy prior

to entering the agreement and thus did not contractually agree to said clause.

Appellees further state that the clause, as written into the policy, is

unconscionable and against public policy; therefore not a "valid" clause

(emphasis added) (See Exhibits "8", "C", and "D"). (CR: 231-299 and 332-

409). In support of their claims, Appellees note that the policy contains an

arbitration clause which limits Appellees statute of limitations time from four

years to one year and precludes judicial review until after the parties have

submitted to arbitration. (Exhibit "A").   Finally, Appellees believe that the

subject matter in controversy does not fall within the purview of the arbitration

clause.




                                                                               xiii
                             ISSUES PRESENTED

I.     The Trial Court correctly ruled in denying Hudson Insurance Company's
       Motion to Compel Arbitration of Plaintiffs' claims because Hudson
       Insurance Company failed to establish that a valid arbitration agreement
       existed wh'ich was not against public policy and which was not
       unconscionable.

II.    The Trial Court did not abuse its discretion in failing to compel
       arbitration under the direct benefits estoppel doctrine.

Ill.   The Trial Court did not abuse its discretion in failing to compel
       arbitration against the three Plaintiffs in this case as they did not agree
       to the terms of the insurance policy contract, specifically, the arbitration
       provision contained therein.




                                                                                xiv
                      CAUSE NO. 13-15-00098-CV

               IN THE THIRTEENTH COURT OF APPEALS


               HUDSON INSURANCE COMPANY, Appellant

                                    v.
    BRUCE GAMBLE FARMS, JIM GAMBLE FARMS, BRIAN JONES
        FARMS, AND CROPGUARD GROUP, INC., Appellees


           Appealed from the 357th Judicial District Court of
                       Cameron County, Texas
                    Cause No.: 2014-DCL-03489-E


                         BRIEF OF APPELLEES

         BRUCE GAMBLE FARMS, JIM GAMBLE FARMS, AND
                    BRIAN JONES FARMS




TO THE HONORABLE THIRTEENTH COURT OF APPEALS:

      Pursuant to Texas Rules of Appellate Procedure 28 and 38, Appellees,

Bruce Gamble Farms, Jim Gable Farms and Brian Jones Farms, now file their

Appellees' Brief.


                                                                    Page 1
                          STATEMENT OF FACTS

      Appellees agree that policies for Plaintiffs' crops for year 2013 were

issued by Appellant Hudson Insurance Company and that said policies

purport to contain an arbitration provision that required the parties to submit

to arbitration within one year of a dispute arising from the determination of

what Appellees believe was Optional Units planting. (CR: 54-56)

      Appellees further agree that Cropguard Group, Inc. was their insurance

·agent with respect to the polices in question and that suit was filed against

Hudson Insurance Company and CropGuard Group, Inc. within one year from

the date a question arose regarding the premiums charged for insurance by

Hudson Insurance Company. (CR: 185-188) .Said suit was for breach of

contract, breach of warranties, breach of duty of good faith and fair dealings

as well as violations of the Texas Insurance code and DTPA. (CR: 13-22)

      Appellees claims are based on a procedural dispute regarding

 preventive planting for Enterprise Unit type of planting and what procedures

were required to fall within said category. (CR: 13-22)        The necessary

  procedures were discussed with CropGuard Group, Inc. prior to the 2013

 planting season and Appellees contend they followed said procedures (CR:

 13-22) Appellant, Hudson, however, believes that the Appellees failed to


                                                                         Page2
follow the procedures of the plan to qualify as a preventive planting Enterprise

Unit which requires one billing method and instead qualified as an Optional

Unit type of planting thus allowing them to charge a higher rate for the policy

coverage. (CR: 23-26)

      Appellees filed suit to determine whether Appellant wrongfully charged

a higher amount (CR: 13-22) and Appellant eventually sought to have this

issue referred to arbitration. (CR: 27-170) The trial court denied said request

and this appeal ensued. (CR: 505).




                                                                         Page 3
                        SUMMARY OF ARGUMENT
      It is Appellees position that the trial court had sufficient information

necessary to rule against Hudson's Motion to Compel Arbitration.


      Section 2 of the FAA provides in part that arbitration agreements "shall

be valid, irrevocable, and enforceable, save upon such grounds as exist at

law or in equity for the revocation of any contract." 9. U.S.C § 2 (emphasis

added). As such, a contract/agreement will be valid if it meets the criteria of

contract law for its state. In Re Poly-America, L.P., 262 S.W.3d 337 (Tex.

2008) (original proceeding) citing In Re Advance PCS Health L.P., 172,

S.W.3d. In First Options of Chicago, Inc. V. Kaplan, 514 U.S. 938, at 944,

115 S. Ct. 1920 and 9 U.S.C. §2 it was determined that courts must first apply

state law with regard to contract formation in determining the validity of an

arbitration agreement under FAA. Furthermore,·in Perryv. Thomas, 482 U.S.
483, 493 n. 9, 107 S.Ct.2620 96 L.Ed2d 426 (1987) the United States

Supreme Court opined that state law is applicable in determining the validity

of an agreement to arbitrate. In Re Poly-America, L.P., 262 S.W.3d 337

(Tex. 2008) (original proceeding)

      Appellees contend that they were never provided with the insurance

policies until after a dispute arose as to the amount of premiums charged by

                                                                        Page4
Appellant. (CR: 231-299 and 332-409). Furthermore, Appellees claim that the

controversy in question is not the result of a claim for a loss, but rather a claim

based on the calculation of the premium for the type of planting they followed.

(CR: 13-22) This type of claim falls outside of the parameters of the arbitration

agreement contained in the crop insurance policies. (Exhibit "A")

      Additionally, Appellees claim that the arbitration clause contained in the

crop policy falls short on conspicuousness and fair notice to them of said

clause. (CR: 231-299 and 332-409).

      Lastly, Appellees claim that arbitration clause itself is unconscionable

in that it shortens Appellees statute of limitations to one year from a four-year

statute of limitations.




                                                                            Page 5
                     ARGUMENT AND AUTHORITIES

                            The Standard of Review

      Appellees agree with Appellant that the trial court's denial of a motion

to compel arbitration is reviewed for an abuse of discretion and that all

questions of law are reviewed de novo. Olshan Foundation Repair Co. v.

Ayala, 180 S.W.3d 212 at 214.

      Appellees contend that the arbitration provision contained in Hudson

Insurance Company's crop insurance policy does not apply to them.

      Appellees filed their suit against both Appellant Hudson Insurance

Company and .against the Agent, Casey Clipson with CropGuard Group, Inc.

(CR: 13-22) Prior to planting their 2013 crops, Appellees, in an attempt to

follow proper procedure, inquired from the Agent CropGuard Group, Inc.

about the specific requirements for planting a prevented planting Enterprise

Unit System. (CR: 13-22) After clarification was obtained from the Agent, the

Appellees proceeded to plant based on the specific requirements for

prevented planting Enterprise Unit System of planting. (CR: 13-22) The vague

language in the policy for planting under a prevented planting Enterprise Unit

System is found on pages 23-28, 36 and 37 of the policy under Sections 27

and 34a(4). (Exhibit "A")


                                                                       Page6
      After Appellees planted their 2013 crop with the prevented planting

Enterprise Unit System requirements, the Appellant Hudson Insurance

Company, charged the Appellees a premium based on what appears to be

Optional Units planting. (CR: 13-22) Therefore, by not charging the Appellees

the preventive planting Enterprise Unity System of planting premium, Hudson

charged almost double the premium for insurance. {CR: 13-22) Appellees

noticed the error made by Hudson and immediately contacted Agent Casey

Clipson with CropGuard Group, Inc. and apprised him of the "mistake". (CR:

13-22) At this point, the Appellees were told by the Agent that Hudson

Insurance Company claimed that they had not followed the proper procedure

to qualify for the prevented planting Enterprise Unit System and as such were

charged a different premium. (CR: 13-22) Appellants, Bruce Gamble Farms,

Brian Jones Farms, and Jim Gamble Farms were charged an additional

amount of $40,000.00, $84,000.00, and $80,000.00 respectively on their

premiums. (CR: 13-22)


     The issue, therefore is whether the "procedure", as it pertains to the

prevented planting Enterprise Unit System of planting, was properly followed

by the Appellees. (CR: 13-22) Appellees contend that they did, however,

Appellant Hudson Insurance Company disagreed. (CR: 23-26)

                                                                      Page7
      The issue in controversy, therefore, that needs to be resolved is

addressed on Page 32 of the policy under Section 20a(1) which states as

follows:

"(1) All disputes involving determinations made by us, except those
     specified in Section 20(d) or (e), are subject to mediation or arbitration.
     However. if the dispute in any way involves a policy or procedure
     interpretation. regarding whether a specific policy provision or
     procedure is applicable to the situation. how it is applicable. or the
     meaning of any policy provision or procedure. either you or we must
     obtain an interpretation from FCIC in accordance with 7 CFR part 400.
     subpart X or such other procedures as established by FCIC." See copy
     of insurance policy attached hereto as Exhibit "A". (emphasis added)

      The issue at hand involves a "policy or procedure interpretation" i.e.

whether the proper method of planting was used by the Appellees in order to

qualify for the preventive planting Enterprise Unit system of planting. It

appears that the parties have a difference of opinion of what is contained in

the policy in this respect, therefore, an interpretation should be sought from

FCIC instead of arbitration. (See Exhibit "A" Page 32 § 20a(1))

      In pursuing and attempting to compel arbitration, the Appellant has

failed to follow its own policy provisions since arbitration is not the proper

avenue to follow as per the terms of its policy. Had the Appellant followed

the proper procedure called for in the policy based on the specifics of

Appellees' complaints, arbitration would not be invoked as a means to resolve


                                                                         Page 8
the pending dispute. Instead, at best, an interpretation should have been

obtained fro the FCIC. (Exhibit "A" at Pg. 32 Section 20a(1))

         In the event this Honorable Court decides that Section 20a(1) does not

apply to the controversy in question, and that the FCIC does not need to

make any determination, Appellees offer the following response to Appellant's

Brief.

         After Appellant filed its Motion to Compel Arbitration with the trial court,

Appellees replied claiming that they were not given a copy of the crop

insurance policy in question and that one of them (Bruce Gamble Farms) only

received a copy after a dispute arose between the parties. (CR: 496-500)

Appellees also contend that having reviewed the arbitration provision, the

same is unconscionable and against public policy because it limits Appellees'

statutory right to file suit within to one year. (Exhibit "A") Appellees also claim

that the inconspicuousness of the arbitration clause also renders the same

unconscionable. (CR: 332-409)

                                     Issue No.1

                                           I.

    The Trial Court Correctly Ruled in Denying Hudson Insurance
    Company's Motion to Compel Arbitration of Plaintiffs' Claims
 Because Hudson Insurance Company Failed to Establish that a Valid
 Arbitration Agreement Existed Which Was Not Against Public Policy
                 and Which Was Not Unconscionable

                                                                              Page9
      The FAA (Federal Arbitration Act) provides that arbitration agreements

"shall be valid, irrevocable, and enforceable, save upon such grounds as exist

at law or in equity for the revocation of any contract." 9 U.S.C. § 2. In other

words; in order for it to be enforceable, the arbitration agreement must meet

the requirements applicable to the state law where the agreement is being

enforced. In Re Poly-America, L.P., 262 S.W.3d 337 {Tex. 2008) (original

proceeding) citing In Re AdvancePCS Health L.P., 172 S.W.3d 603, 606

(Tex.2005) (citing First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944,

115 S. Ct. 1920, 131 LED.2d 985 (1995)).

      Whether a contract is unconscionable or contrary to public policy is a

question of law. In Re Poly-America, L.P., 262 S.W.3d 337 (Tex. 2008)

(original proceeding) citing Hoover Slovacek LLPv. Walton, 206 S.W.3d 557,

562 (Tex.2006). Unconscionability is a defense to an arbitration agreement.

In Re FirstMerit Bank, 52 S.W.3d 749, 756 (Tex.2001). The·defense of

substantive unconscionability, in particular, must relate to the arbitration

portion of the contract not the entire contract or the contract as a whole in

order to defeat arbitration. /d. at 757. The court in Olshan Found Repair Co.

v. Ayala, 180 S.W.3d 212, 215 (Tex.App.-San Antonio 2005, pet. denied)

stated that unconscionability refers to an agreement that is unfair because its

so one-sided on its term(s). Appellees claim that the arbitration agreement

                                                                        Page 10
contained in the crop insurance policy is substantive unconscionable and

against public policy because it limits Appellees statutory right to file suit

against the Appellant to among other things one year. Furthermore, it allows

Appellant to sit back, as in the case at bar, and ignore or put off any claims

by Appellees until after the one year lapses, thereby precluding any claims by

wronged parties.

       In Volt Information Sciences, Inc. v. Board of Trustees of Leland

Stanford JuniorUniv., 489 U.S. 468,479,476, 109 S. Ct. 1248, 103 L.Ed.32d

488 (1989)and Mark Newby, eta/. v. Enron Corporation, eta/., 391 F. Supp. 2d
541 (S.D.Tex. 2005) the courts cited the Supreme Court stating that the

federal policy that favors arbitration does not override the contractual choices

of the parties and no party can be required to submit to arbitration any dispute

to which he has not agreed to submit since Arbitration under the FAA is a

matter of consent,. not coercion, and parties are generally ·free to structure

their arbitration agreements as they see fit". ld at 555. Furthermore, the court

in Newby ruled that even though there is strong federal policy that favors the

enforcement of arbitration, arbitration ultimately is a matter of contract that the

parties must have expressly agreed to arbitrate before a court can compel

said arbitration.   Jd at Page 561. Citing Texaco Exploration & Prod. Co. v.

AmC/yde Engineered Prods. Co., 243 F.3d 906, 909 (5th Cir. 2001). In the

                                                                           Page 11
case at bar, the Appellees claim that they did not negotiate the inclusion of an

arbitration clause into the contract. The Appellees claim that they were not

even provided with a copy of the policy. See Affidavits of Appellees attached

hereto as Exhibits "8", "C", and "D" attached hereto and therefore, the most

fundamental requirements of a valid contract are not present and therefore

the arbitration does not apply.

      In In re Halliburton, 80 S.W.3d at 572, the court held that an arbitration

agreement covering statutory claims is valid as long as it does not waive the

substantive rights and remedies that the statute affords and so long as the

arbitration procedures are fair. ld at 572 Federal courts have noted that

contracts are not enforceable when a party is forced to give up substantive

rights afforded by   statute. Mitsubishi Motors Corp. v.       Soler Chrysler-

Plymouth, Inc., 473 U.S. 614, 628, 105 S. Ct. 3346, 87 L. Ed. 2d 444 (1985).

 While the FAA preempts state statutes that are inconsistent with its

requirement to compel arbitration when its provided for in contract,· it was

determined that if the agreement has a waiver of substantive remedies or any

part of the agreement is found unconscionable the contract will be declared

unenforceable. In re Poly-America, L.P., 262 S.W.3d 337 (Tex., 2008) citing

Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 26, 111 S. Ct. 1647,

114 LEd2d 26 (1991). The Gilmer court also mentioned that when a party

                                                                        Page 12
agrees to arbitrate a claim he/she/it agrees to submit that claim to arbitral

resolution but doesn't necessarily give up his/her/its statutory rights. /d. at

628. Therefore, for the above stated reasons, Appellees believe the trial

court correctly denied Appellant's Motion to Compel Arbitration.

      In addition to failing because fundamental contract requirements were

not present, Appellees contend that the arbitration clause found on pages 31-

33 of the 40 page policy (Exhibit "A") is unconscionable. The clause itself

requires the Appellees to arbitrate within one (1) year of the date Appellant

rendered the determination to which the Appellees disagree. Page 32

Section 20b(1) of the crop insurance policy (Exhibit "A"). Furthermore, section

20b(3) found of page 32 of the crop insurance policy goes on to say that after

arbitration is completed and if ..."judicial review is sought, suit must be filed

not later than one year after the date the arbitration decision was rendered".

Thereafter, Section    20e(3)    the policy   additionally states· "Under no

circumstances can you recover any attorney fees or other expenses, or any

punitive, compensatory or any other damages". (Exhibit "A" Page 23) Lastly,

in a section of the policy that is not contained within the arbitration clause,

Section 31 of the policy (Exhibit "A" Page 36) entitled Applicability of State

and Local Statutes the policy states "If the provisions of this policy conflict

with statutes of the State or locality in which this policy is issued, the policy

                                                                         Page 13
provisions will prevail. State and local laws and regulations in conflict with

federal statutes, this policy, and the applicable regulations do not apply to this

policy." {Exhibit "A" Page 36). All of these sections of the crop insurance

policy, alone and in concert, are substantively unconscionable and should be

ruled unenforceable, unconscionable and contrary to public policy as they do

not conform with basic contract law of the State of Texas as required by In

Re Poly-America, L.P., 262 S.W.3d 337 {Tex. 2008) {original proceeding); In

Re AdvancePCS Health L.P., 172 S.W.3d 603, 606 {Tex.2005) {citing First

Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944, 115 S. Ct. 1920, 131
L. Ed. 2d 985 {1995)).

      A party that attempts to compel arbitration under the TAA must not only

establish the existence of a "valid" arbitration agreement, but also the fact that

the claim falls within the scope of the agreement. Meyerv. WMCO-GP, LLC,

211 S.W.3d 302, 305 (Tex. 2006). According to Cappadonna Elec. Mgmt. v..

Cameron Cnty., 180 S.W.3d 364, 370 (Tex.App.-Corpus Christi 2005, no pet)

A court may not order arbitration unless such "valid" agreement exists.

(emphasis added). /d. at 170 The strong presumption in Texas favoring

arbitration does not arise unless a valid arbitration agreement exists. J.M.

Davidson, Inc. v. Webster, 128 S.W.3d 223, 227 (Tex.2003).



                                                                          Page 14
      Appellant Hudson Insurance Company claims that it established that a

valid arbitration agreement existed between it and the Appellees. Appellant

makes this claim stating that the existence of the arbitration was not

contested therefore, since the Appellees did not deny the existence of the

arbitration agreement, a "valid" arbitration agreement exists. (CR: 27-170)

The fact that an arbitration agreement was contained within the policy is not

the issue. Appellees acknowledge that such clause is contained within the

2013 crop insurance policy. Appellees deny, however, that the arbitration

clause was agreed to by all parties and that the arbitration clause is "valid"

(emphasis added) since the policy in question was not provided to the parties

at the time the agreement was entered. (Exhibits "8", "C", and "D").

      One of the defenses to the arbitration clause that the Appellees have

brought forth is that they were not provided a copy of the insurance policy.

(Exhibits "8", "C", and "D"). In Appellant's Motion to Compel Arbitration,

Hudson Insurance Company claims that it issued insurance polices to the

Plaintiffs which contained the arbitration provision pertinent to its Motion. (CR:

27-170) Plaintiff Bruce Gamble Farms was provided with a copy of the

policy, but only after he requested a copy from the local agent, Defendant

Crop Guard Group, Inc. (Exhibit "8"). Said request was made after a discord

arose as to the calculation of premiums and the method of calculation and this

                                                                          Page 15
took place well after the purported policy was paid for and entered into by

Defendants. See copy of Bruce Gamble's Affidavit attached hereto as Exhibit

"B". The other two Plaintiffs did not get a copy of the insurance policy ever.

See Brian Jones' Affidavit and Jim Gamble's Affidavit attached hereto as

Exhibits "C" and "D" attached hereto. As a general rule, a person must sign

an arbitration agreement before he or she will be bound by it. In Re Rubiola,

334 S.W.3d 220, 224 (Tex. 2011).       In Roe v. Ladymon, 318 S.W.3d 502 at

510 (Tex. App. 2010) the court, citing AT&T Tech., Inc. v. Commc'ns.

Workers of Am., 475 U.S.643, 648, 106 S. Ct. 1415, 89 L. Ed. 2d 648 (1986)

(quoting United Steelworkers v. Warrior & Gulf Nav. Co., 363 U.S.574, 582,

80 S. Ct. 1347, 4 L. Ed. 2d 1409 (1960), stat s "arbitration is a matter of

contract and a party cannot be required to submit to arbitration any dispute

which he has not agreed so to submit." According to J.M. Davidson, Inc. v.

Webster, 128 S.W3d 223 citing Fleetwood Enters., Inc. v. Gaskamp, 280
F.3d 1069, 1073 (5th Cir.2002) federal policy that favors arbitration does not

apply in determining whether a valid agreement to arbitrate exists, but rather

ordinary contract principles apply. Furthermore, according to Jenkens &

Gilchrist v. Riggs, 87 S.W3d 198, 201 (Tex.App.-Dallas 2002, no pet); Pepe

Inti's Dev. Co. v. Pub Brewing Co., 915 S.W.2d 925, 930 (Tex.App.-Houston

[1st Dist.] 1996, no writ); and First Options of Chicago, Inc. v. Kaplan, 514 U.S.

                                                                          Page 16
938, 944, 115 S. Ct. 1920, 131 L. Ed. 2d 985 (1995) which held that when

determining whether parties agreed to arbitrate "courts generally ...should

apply ordinary state-law principles that govern the formation of contracts". ld

at 228 Appellants did not agree to the arbitration provision contained in the

contract, they were not initially aware of the contract since they were not

provided with a copy of the policy containing the arbitration clause. (See

Appellants Affidavits attached hereto as Exhibits "8", "C", and "D"). As such,

they should not be bound to the arbitration provision o the contract.

      Appellees contend that the arbitration provision Defendant Hudson

Insurance Company was attempting to enforce is found on Page 32 of a 40

page of a voluminous policy that has additional documents attached to it

making it a voluminous document. (A copy of said policy is attached hereto

as Exhibit "A"). The Arbitration Provision is not conspicuously depicted as

required by the Texas Business and Commerce Code Section 1.201(b)(10)

and the Texas General Arbitration Act. It is not identified nor does it appear

with a heading in capital letters, bold face, enlarged text, contrasting color,

neither underlined nor depicted in any manner so as to apprize the Plaintiffs

of the same. In A/'s Formal Wear of Houston, Inc. v. David Sun, 869,

S.W.2d 442, 444 (Tex.App.-Houston [1st Dist] 1993), the court, citing the

Texas General Arbitration Act, stated that the act specifically provides that an

                                                                         Page 17
agreement shall not be arbitrated unless the notice that a particular contract

is subject to arbitration is "typed in underlined capital letters, or is rubber

stamped prominently, on the first page of the contracf'. ld at 444 Citing

Article 224-1, Texas General Arbitration Act (emphasis added). Therefore,

since the Texas General Arbitration Act provides the necessary form of an

arbitration clause in order for it to be enforceable, those contracts whose

clauses to not conform must be found unenforceable. ld at 445, citing

Withers-Busby Group v. Surety lndust., Inc., 538 S.W.2d 189, 199 (Tex.

Civ.App.-Dallas 1976, no writ); American Physicians Serv. Group, Inc. v.

Port Lavaca Clinic Assoc., 843 S.W.2d 675, 678 (Tex.App.-Corpus Christi

1992, writ denied); NCR Corp. v. Mr. Penguin Tuxedo Rental & Sales, Inc.,

663 S.W2d 107, 108 (Tex.App.-Eastland 1983, writ refd n.r.e.).

      Appellees cite Williams v. Williams, 569, S.W.2d 867, 871 (Tex. 1979);

Hoover Slovacek, 206 S.W.3d at 565 (citing RESTATEMENT (SECOND) OF

CONTRACTS § 208 (1981)) where in it was determined that an

unconscionable provision of a contract can be severed from the contract and

not necessarily invalidate the entire contract if the provision being severed

does not constitute the essential purpose of the contract. ld at 555 In looking

at whether an unconscionable clause can be severed from a contract the

court in Patriziv. McAninch, 153 Tex. 389,269 S.W.2d 343, 348 (1954); also

                                                                       Page 18
City of Beaumont v. lnt'l Ass'n of Firefighters, Local Union No. 399, 241
S.W.3d 208, 215 (Tex.App.-Beaumont 2007, no pet.) (citing Rogers v.

Wolfson, 763 S.W.2d 922, 925 (Tex.App.-Dallas 1989, writ denied)); John R.

Ray & Sons, Inc. v. Stroman, 923 S.W.2d 80, 86 (Tex.App.-Houston [14th

Dist.] 1996, writ denied) (citing Frankiewicz v. Nat'/ Comp. Assoc., 633
S.W.2d 505, 507-08 (Tex. 1982)) looked to determine whether or not the

parties would have entered into the contract absent the unenforceable

provisions. ld at 86 In this case, the answer is yes.

      Appellees further contend, therefore that a finding of unconscionability

by this Honorable Court would not invalidate the entire agreement, but only

the arbitration clause.

       Furthermore, aside from the unconscionability of the arbitration clause,

Appellees deny that their claims fall within the scope of the arbitration

provision in question. As mentioned herein above, Appellees believe that

their claim is not one that is to be arb!trable as per the provisions of the policy.

 Section 20a( 1) found on Page 32 of the policy, (See copy of policy attached

hereto as Exhibit "A"), states that if a dispute arises which involves a policy

or procedure interpreting or whether a specific policy provision or procedure

is applicable to the situation and how it is applicable, either Appellant or

Appellees must obtain an interpretation from FCIC. Exhibit "A", Page 32

                                                                            Page 19
Section 20a(1).    This is what Appellees contend should have been the

avenue taken by the Appellant; not arbitration.

                                Issue No.2

                                      II.

   The Trial Court Did Not Abuse Its Discretion in Failing to Compel
       Arbitration Under the Direct Benefits Estoppel Doctrine


      Appellees incorporate all arguments set out herein above and further

state that the policy in question insures against crop losses and when losses

are suffered, it pays claims to the insured. The gist of the claim under which

the Appellees sue the Appellant stems from Appellant's overcharge of

premiums for the policy. (CR: 13-22) Since the logistics of how crop

insurance policies work, the Appellees did not have the option of paying an

agreed upon premium up front. (Exhibit "A" Pg 4) The way crop insurance

works is that the premium is based ·on the type of planting chosen by the

insured and the premium is charged after the crops are harvested. (Exhibit

"A" Pg 4) A farmer can plant a Basic Unit, Enterprise Unit, Optional Unit,

Whole Farm Unit, etc. The method of planting can be preventive planting or

regular crop planting. In crop year 2013, the Appellees planted crops based

on preventive planting Enterprise Unit method of planting. The Appellant took

it upon itself to determine what the premium would be without regard to the

                                                                      Page 20
method of planting employed by the Appellees. The Appellees attempted to

address the wrongfully charged premium, however, the Appellant refused to

discuss it and after a suit was filed, attempted to force Appellees into an

arbitration that was not agreed to by the Appellees. Appellees contend,

therefore, that the arbitration provision in question, even if found enforceable,

does not apply to this procedural determination and thus, the trial court

correctly denied Hudson's motion to compel arbitration.

                                  Issue No.3

                                       Ill.

  The Trial Court Did Not Abuse Its Discretion in Failing to Compel
 Arbitration Against the Three Plaintiffs in this Case as They Did Not
 Agree to the Terms of the Insurance Policy Contract, Specifically, the
               Arbitration Provision Contained Therein


      Appellees deny that they are bound by the arbitration provision simply

because they are suing on the contract (crop insurance policies) that contains

the arbitration provision. Appellees incorporate all arguments set out herein

above and further state that the arbitration provision in question is

unconscionable. As found in Williams v. Williams 569 S.W.2d 867, 871 (Tex.

1978) and Hoover Slovacek 206 S.W.3d at 565 (citing RESTATMENT

(SECOND) OF CONTRACTS §208 (1981)) an unconscionable provision of

a contract may be severed so long as it does not constitute the essential

                                                                         Page 21
purpose of the agreement. ld at 871 The arbitration clause contained in the

insurance policies in question does not constitute the essential part of the

agreement. The essential part of the agreement is that the Appellees' crops

would be insured against loss by the policy issued by Appellant Hudson

Insurance Company. In order to determine whether the invalid provision of

a contract affects the rest of the contract the courts look to see if the

remaining provisions of the contract can stand alone and specifically look at

the language of the contract itself. John R. Ray & Sons, Inc.   v. Stroman, 923
S.W.2d 80, 86 (Tex.App.-Houston [14th Dist.] 1996, writ denied) (citing Hanks

v. GAB Bus. Servs., Inc., 644 S.W.2d 707, 708 (Tex. 1982)). Basically the

bottom line is whether the parties would have entered in to the agreement

absent the invalid/unenforceable provision (in this case the arbitration clause).

In the case at bar, the answer is yes. In Williams, 569, S.W.3d at 871, the

court allowed the severance of invalid (unconscionable) provisions since they

were "only a part of the many reciprocal promises in the agreement" and "did

not constitute the main or essential purpose of the agreement" between the

parties. Therefore, Appellant's claim that the Appellees are bound by the

contract simply by suing on the contract itself must fail and this Honorable

Court should uphold the decision from the trial court.




                                                                         Page 22
                       CONCLUSION AND PRAYER

      Appellants, Bruce Gamble Farms, Brian Jones Farms, and Jim Gamble

Farms have established that there was no "valid" arbitration agreement and

they were not provided with a copy of the policy containing the agreement.

Even if they had been provided with copies of the policies, the Appellees have

shown that the arbitration clause contained within the policies is

unconscionable and against public policy and therefore not enforceable.

Appellees claim that even if the unconscionable provision were to be severed

from the remaining contract, the contract could stand alone and still meet its

essential purpose.

                              Respectfully submitted,

                              LAW OFFICE OF ADOLFO E. CORDOVA, JR.
                              711 N. SAM HOUSTON
                              SAN BENITO, TEXAS 78586
                              coindarosignol@yahoo.com
                              (956) 399-1299
                              (956) 399-4484- FAX

                              BY:    /s/ Adolfo E. Cordova. Jr.
                                    ADOLFO E. CORDOVA, JR.
                                    STATE BAR #00787287
                                    ATTORNEY FOR APPELLEES
                                    BRUCE GAMBLE FARMS, BRIAN JONES
                                    FARMS, AND JIM GAMBLE FARMS




                                                                      Page 23
                      CERTIFICATE OF COMPLIANCE

        Pursuant to Texas Rule of Appellate Procedure 9.4, Appellant's
counsel, Adolfo E. Cordova, Jr., certifies that Appellees' Brief was computer-
generated via a proportionally spaced typed-faces using WordPerfect in 14
pt Aria I. This will further certify that, per the computer program, the total word
count is 4, 718. In accordance with Rule 9.4(1), the total word count does not
include the identity of parties and counsel, table of contents, index of
authorities, record references and party abbreviation, statement ofjurisdiction,
statement of the case, statement regarding oral argument, preamble and
preliminary statement, issues presented, this certificate of compliance,
certificate/proof of service, and Appellant's appendix.

                                       Is/ Adolfo E. Cordova. Jr.
                                      ADOLFO E. CORDOVA, JR.




                                                                           Page 24
                       CERTIFICATE OF SERVICE

      This is to certify that on the 4th day of June 2015, a true and correct
copy of this pleading/documents/motion/instrument was served on counsel of
record via as follows:

     COLVIN, CHANEY, SAENZ & RODRIGUEZ, L.L.P.
     ATTN: NORTON A. COLVIN, JR.
     ATTORNEY AT LAW
     1201 E. VAN BUREN
     BROWNSVILLE, TEXAS 78522

(VIAE-FILE AND CMRRR # 7012 1010 0003 3812 2205)

     KELLY, SUTTER, & KENDRICK, P.C.
     ATTN: STEVE E. COUCH
     ATTORNEY AT LAW
     3050 POST OAK BLVD., SUITE 200
     HOUSTON, TEXAS 77056-6570

(VIAE-FILE AND CMRRR # 7012 1010 003 3812 2212)

     SIGNED THIS THE 4TH DAY OF JUNE, 2015.


                                         Is/ Adolfo E. Cordova. Jr.
                                         ADOLFO E. CORDOVA, JR.
                                         STATE BAR #00787287
                                         ATTORNEY FOR APPELLEES




                                                                     Page 25
                CAUSE NO. 13-15-00098-CV

        IN THE THIRTEENTH COURT OF APPEALS


        HUDSON INSURANCE COMPANY, Appellant

                             v.
BRUCE GAMBLE FARMS, JIM GAMBLE FARMS, BRIAN JONES
    FARMS, AND CROPGUARD GROUP, INC., Appellees


     Appealed from the 357th Judicial District Court of
                 Cameron County, Texas
              Cause No.: 2014-DCL-03489-E


           APPENDIX TO BRIEF OF APPELLEES

   BRUCE GAMBLE FARMS, JIM GAMBLE FARMS, AND
              BRIAN JONES FARMS



                ADOLFO E. CORDOVA, JR.
                 State Bar No. 00787287
                   711 N. Sam Houston
                 San Benito, Texas 78586
                Telephone: (956) 399-1299
                Facsimile: (956) 399-4484

            ATTORNEY FOR APPELLEES
   BRUCE GAMBLE FARMS, JIM GAMBLE FARMS, AND
               BRIAN JONES FARMS


                                                          Page 26
                      CONTENTS

EXHIBIT I TAB

    A.          2013 CROP INSURANCE POLICY

    B.          AFFIDAVIT OF BRUCE GAMBLE

    C.          AFFIDAVIT OF BRIAN JONES

    D.          AFFIDAVIT OF JIM GAMBLE




                                             Page 27
                                 .     .               .

       EXHIBIT "A"               •,.       ,1>   '.   ••   ;       ·'   ••




CROP INSURANCE POLICY:·::_:_:.             ·.:·.··.-:.' ..·· ..· -- .-.: ':;·,.·.
            SUMMARY OF CHANGES FOR THE COMMON CROP INSURANCE POLICY
                   BASIC PROVISIONS- REINSURED VERSION (11-BR)
                                (Released April 2010)

The following is a brief description of the changes to the Common Crop Insurance Policy Basic
Provisions that will be effective for the 2011 crop year for all crops with a 2011 crop year contract
change date on or after April 30, 2010, and for the 2012 crop year for all crops with a 2011 crop year
contract change date prior to April 30, 2010. Please refer to the Basic Provisions for complete
information.

 Provisions have been revised to provide either revenue protection or yield protection for barley,
canola and rapeseed, com, cotton, grain sorghum, rice, soybeans, sunflowers, and wheat. Revenue
protection provides protection against loss of revenue caused by price changes or low yields or a
combination of both (for corn silage and rapeseed, protection is only provided for production losses).
Yield protection provides protection for production losses only. Crop Revenue Coverage (CRC),
Income Protection (IP), Indexed Income Protection (liP), Revenue Assurance (RA), and Actual
Production History (APH) plans of insurance previously available have been discontinued for these
crops. A new policyholder must select either revenue protection or yield protection for these crops on
their application for insurance. A new application is not required for carry-over policyholders. Carry-
over policyholders who insured these crops under any of the discontinued revenue plans of insurance
will automatically have revenue protection for the 2011 crop year. Carry-over policyholders who
insured these crops under the APH plan of insurance will automatically have yield protection for the
2011 crop year. However, if a carry-over policyholder wishes to change or cancel the coverage that
is automatically provided, the change must be made by the sales closing date or the policy must be
canceled by the cancellation date. For all other crops covered under these Basic Provisions,the
plans of insurance previously available will continue to be available.

For crops for which revenue protection is available, a projected price and a harvest price will be
determined in accordance with the Commodity Exchange Price Provisions (CEPP). The CEPP
includes the information necessary to derive the projected price and the harvest price including the
applicable Commodity Exchange and the relevant futures trading days, if applicable . The CEPP will
be available for public inspection on RMA's Web site at http://www.rma .usda.gov/, or a successor
Web site, by the contract change date and will also be available in the agent's office. Crops for which
revenue protection is not available will continue to use a price election or dollar amount of insurance,
as applicable .

For yield protection, the yield protection guarantee will be determined by multiplying the production
guarantee by the projected price. The projected price is also used to determine the premium, any
replant payment or prevented planting payment, and to value the production to count. The harvest
price is not used for yield protection.

For revenue protection, the revenue protection guarantee will be determined by multiplying the
production guarantee by the greater of the projected price or the harvest price (if the harvest price
exclusion is in effect, the revenue protection guarantee will be determined by multiplying the
production guarantee by the projected price). The projected price is used to determine the premium,
and any replant payment or prevented planting payment. The harvest price is used to value the
production to count.
Written agreements will be available under all plans of insurance. However, a written agreement
cannot be used to establish revenue protection for a crop where the actuarial documents do not
provide coverage for the crop in that State.

An enterprise unit will be available for yield protection and revenue protection. Enterprise units will be
available for other plans of insurance only if provided for in the Special Provisions. A whole-fann unit
will be available for revenue protection unless limited by the Special Provisions. A whole-farm unit
will be available for other plans of insurance only if provided for in the Special Provisions.

Hail and fire coverage may be excluded under all plans of insurance. However, if the policyholder
elected a whole-farm unit, hail and fire coverage may only be excluded if allowed by the Special
Provisions.

Section 1- Definitions

Added definitions of "Commodity Exchange Price Provisions (CEPP)," "Cooperative Extension
System," "harvest price," "harvest price exclusion.'' "insurable interest," "Intended acreage report,"
"organic agricultural experts," "projected price," "revenue protection," "revenue protection guarantee
(per acre),.. "RMA's Web site," "verifiable records," "yield protection," and "yield protection guarantee
(per acre)."

Revised the definition of "actuarial documents" by removing RMA's Web site address because a new
definition for RMA's Web site has been added which includes the Web site address. Also added
references to "crop insurance policies" and "prices."

Revised the definition of "agricultural experts" "to reference the "Cooperative Extension System"
rather than the "Cooperative State Research, Education and Extension Service."

Revised the definition of "assignment of indemnity" to specify producers may only assign their right to
an indemnity to creditors or other persons to whom they have a financial debt or other pecuniary ·
obligation. The previous definition allowed producers to assign their right to an indemnity to any party
of their choice.
Revised the definition of "average yield" to clarify which assigned yields are included when calculating
the "average yield." Only the assigned yields determined In accordance with sections 3(f)(1) (failure
to provide production report), 3(h)(1) (excessive yields), and 3(i) (second crop planted without double-
cropping history on prevented planting acreage) are included.         ·

Revised the definition of "catastrophic risk protection" to remove the provision that specified
catastrophic risk protection is required before the producer may qualify for certain other USDA
program benefits unless they execute a waiver of any eligibility for emergency crop loss assistance in
connection with the crop. Also added a provision to specify catastrophic risk protection Is not
available with revenue protection.

Revised the definition of "claim for indemnity" to specify it is a form that contains the information
necessary to pay the indemnity as specified in the applicable FCIC issued procedures, and complies
with the requirements in section 14. Removed the information regarding when the claim must be
submitted because this information is already contained in section 14.
            \


Revised the definition of "conventional farming practice" to remove the language referencing
"generally recognized by agricultural experts for the area to conserve or enhance natural resources
and the environment. n This language is included in the definition of "sustainable fanning practice."

Revised the definition of "delinquent debr to specify it will have the same meaning as the term
contained in 7 CFR part 400. subpart U.

Revised the definition of "enterprise unir by removing the qualification requirements. These
provisions are included in section 34. The definition requires all insurable acreage of the same
insured crop in the county insured to be included in one enterprise unit; therefore, all fall or winter and
spring types of a crop will be included in one enterprise unit.

Revised the definitions of "generally recognized" and "good farming practices" by removing the
phrase "the organic agricultural industry" and adding the phrase "organic agricultural experts" in its
place.

Revised the definition of "liability" to specify it is the producers total amount of insurance. value of the
production guarantee, or revenue protection guarantee for the unit detennined in accordance with the
Settlement of Claim provisions of the applicable Crop Provisions.

Revised the definition of "limited resource fanner" to specify it has the same meaning as the term
defined by USDA at http://www.lrftool.sc.egov.usda.gov/LRP-D.htm.                        ·

Revised the definition of "policy" by adding the phrase "the Commodity Exchange Price Provisions, if
applicable," since these provisions are part of the policy.                                    ·

Revised the definition of "prevented planting" for clarification. Also added language specifying failure
to plant because of uninsured causes such as lack of proper equipment or labor to plant acreage, or
use of a particular production method, is not considered prevented planting. · ·

Revised the definition of aprice election" to specify that a price election is not applicable for crops for
which revenue protection is available.                                        ·     ·

Revised the definition of "production report" to specify supporting records must be in accordance with
FCIC approved procedures.

Revised the definition of "share" to add the word "insurable" before the word "interest" and remove the
word "percentage."' These changes make the terms in this definition consistent with the new
definition of "insurable interest."

Revised the definition of "substantial beneficial interest" to refer to "the applicable State dissolution of
marriage laws" rather than "State law" to detennine whether the spouse is considered to have a
substantial beneficial Interest in the insured or applicant.

Revised the definition of "void" by removing the phrase "concealment, fraud or misrepresentation (see
section 27) because a policy may be void for reasons other than those contained fn section 27.

Revised the definition of "whole-farm unit" by removing the qualification requirements. These
provisions are included in section 34. The definition requires all insurable acreage of all the insured
crops planted in the county for which whole-farm unit structure is available to be included in one
whole-farm unit; therefore, all fall or winter and spring types of a crop will be included in one whole-
farm unit.

Removed the definition of "economic significance" because this definition Is in 7 CFR part 400,
Subpart T and in the CAT endorsement. Also replaced the definition of "organic agricultural industry"
with the definition of "organic agricultural experts."

Section 2(b)(1)- Clarified that an individual applicant operating as a business may report an
Employer Identification Number (EIN), but must also report their Social Security Number (SSN).

Section 2(b)(4)- Revised the provisions to include references to revenue protection, yield protection
and percentage of projected price.

Section 2(b)(5) - Added provisions specifying the consequences when an applicant provides an
incorrect identification number. The policy will be void if an incorrect SSN or EIN Is not corrected, the
producer corrects the SSN or EIN but cannot prove the error was inadvertent, it is determined the
incorrect number would have allowed the producer to obtain disproportionate benefits under the crop
insurance program, or the producer is determined to be ineligible for insurance or could avoid an
obligation or requirement under any State or Federal law.

Section 2(b)(6) - Revised the provisions to specify the substantial beneficial interest (SBI) of an
individual's spouse is presumed to be 50 percent. The provisions also specify a policy will be void if
the identification number of a person with a SBI was omitted and is not provided, Is incorrect and is
not corrected, is corrected but there is no proof the error was inadvertent, it is determined the
incorrect number would have allowed the producer to obtain disproportionate benefits under the crop
insurance program, or the SBI holder is determined to be ineligible for insurance or it is determined
there is an attempt to avoid an obligation or requirement under any State or Federal law.

Section 2(b){7) - Revised the provisions to specify if the policy is void the producer will be required to
pay an amount equal to 20 percent of the premium that the producer would otherwise be required to
pay.

Section 2(b)(9)- Revised the provisions to specify if SBI holders change after the sales closing date.
the application must be revised by the sales closing date for next crop year. However. if the
information changes less than 30 days before the sales closing date for the current crop year, the
application must be revised by the sales closing date for the next crop year.

Section 2(b)(10)- Revised the provisions to specify if the producer or a person with a SBIIn the
producer is not eligible to obtain an SSN or an EIN, the producer must request an assigned number
from the insurance provider for the purposes of the policy. If a number cannot be provided for
someone with a SBI in the producer, the amount of coverage for all crops on the application will be
reduced proportionately by the percentage interest in the producer of such persons.

Section 2(f)(2){i)(A) and {B)- Revised the provisions to specify for policies for which the sales closing
date is prior to the tennination date. the policy will terminate for debt for the current crop year even If
insurance attached prior to the termination date. Such termination will be considered effective as of
the sales closing date and no insurance will be considered to have attached for the crop year.

Section 2(f)(2)(i){D) - Revised to clarify the crop year for which a policy will be terminated for failure to
make a payment under any written payment agreement and added an example.
Section 2(g)(1) - Revised the provisions to specify if a married insured dies, disappears, or isjudicially
declared incompetent. the policy will automatically convert to the name of the spouse if the spouse
was listed as having a SBI in the insured and has a share of the crop.

Sections 2(g)(2) and (3)- Revised the provisions to specify if a partner, member, shareholder, etc., of
an insured entity, dies, disappears, or is judicially declared incompetent more than 30 days before the
cancellation date and such event automatically dissolves the entity, the policy is automatically
canceled as of the cancellation date and a new application must be submitted. If such an event
occurs 30 days or less before the cancellation date or after the cancellation date, the policy will
continue In effect through the crop year, unless it Is canceled by the cancellation date. and will be
automatically canceled as of the cancellation date immediately following the end of the insurance
period for the crop year.

Section 2(g)(4) - Revised the provisions to specify if an insured entity is dissolved for reasons other
than death. disappearance or judicially declared· incompetence, and such event occurs before the ·
cancellation date, the policy Is automatically canceled as of the cancellation date. If such event
occurs on or after the cancellation date, the policy will continue in effect through the crop year
immediately following the cancellation date and be automatically canceled as of the cancellation date ·
immediately following the end of the insurance period for the crop year.

Section 2(g)(5) - Added a provision requiring a remaining member of an insured person or a
beneficiary to advise the insurance provider of a death, disappearance, judicial incompetence, or
other event that causes dissolution of an entity.

Section 3 - Revised and refonnatted this section to include references to yield protection, revenue
protection. and other plans of insurance.

Section 3(c)(2)- Added a provision specifying the producer's projected price and harvest price for
revenue protection will be 100 percent of the projected price and harvest price issued by FCIC.

Section 3(c)(5)- Added provisions specifying what occurs when the projected price or harvest price
cannot be calculated in accordance with the CEPP.           ··                        '

Section 4 - Revised the provisions to include references to the CEPP. Also, clarified that the
producer may elect to receive documents and changes electronically, if available from the insurance
provider.

Section 6(c)(1) - Revised the provisions to specify the acreage report must include the last date the
crop was planted for all acreage in the unit planted by the final planting date and the date of planting
and the amount of acreage planted per day for acreage planted during the late planting period. If the
producer does not report the number of acres planted in the late planting period on a daily basis, all
acres planted in the late planting period will be presumed to have been planted on the last day
planting took place in the late planting period.

Section 6(c)(5)- Added provisions regarding inclusion of a land identifier (e.g. legal description, FSA
farm serial number or common land unit number. etc.) on the acreage report.

Section 6(d)(3)- Revised provisions regarding acreage measurement requests.
Sedion 6(g) - Removed the provisions that provided for a misreporting information factor when a
producer misreported liability in excess of 10 percent of the correct liability. Also added provisions to
specify if the producer's share is mlsreported and the share Is under-reported, any claim will be
determined using the share the producer reported, or, if the share is over-reported, any claim will be
determined using the share the Insurance provider determines to be correct.

Section 9(a) - Revised and reformatted the provisions. Added provisions to specify that insurable
acreage must have been planted to an agricultural commodity other than a cover, hay • or forage crop
(except com or sorghum silage), unless Insurance is for a hay or forage crop.

Section 10 - Revised and reformatted the provisions. Added provisions to clarify when the acreage or
interest of the spouse, child, or household member will be included In the Insured's share. If it is
determined that the spouse, child, or other member of the·household has a separate policy but does
not have a separate fanning operation, the spouse's, child's, or other person's policy will be void and
no premium will be due or no indemnity paid for those policies.

Section 11 - Clarified provisions regarding the end of the insurance period when insurance ends on a
portion of a unit.

Section 12(a)- Added provisions to specify any act by any person that affects the yield, quality or
price of the insured crop (e.g. chemical drift, fire, terrorism, etc.) is not an insured cause of loss.

Section 12(d)- Added provisions to clarify the inability to prepare the land for irrigation. using the
producer's established irrigation method, is a covered cause of loss if the inability Is due to an insured
cause of loss specified in the Crop Provisions.

Section 13(a) -Added provisions to specify if the crops to be replanted are in a whole-farm unit, the
20 acres or 20 percent requirement is to be applied separately to each crop to be replanted in the
whole-farm unit.

Section 13(c)- Added provisions to specify the Special Provisions may indicate the amount per acre
of a replant payment. Also added provisions to specify the Crop Provisions or Special Provisions
may indicate actual costs will not be considered when detennining the amount of a replant payment.

Section 14- Reformatted the provisions to Improve readability and eliminate duplication.

Section 14(b) - Clarified that notice of damage or loss of production is required regardless of whether
the producer has harvested the crop. Added provisions to specify for revenue protection, if there is
no damage or loss of production, the producer must give notice of a revenue loss not later than 45
days after the latest date the last harvest price is released for any crop in the unit.

Section 14(e)- Added provisions specifying that for revenue protection, a claim must be submitted
declaring the amount of the producer's loss by the later of 60 days after the latest date the harvest
price is released for any crop in the unit or 60 days after the end of the insurance period.

Section 14(j) - Added a provision allowing preliminary indemnity payments to be made for revenue
protection prior to the release of the harvest price, if the producer has not elected the harvest price
exclusion.
Section 15(b)(1)- Added provisions to specify if the producer fails to provide verifiable records of
harvested production. no indemnity will be paid and the producer will be required to return any
previously paid indemnity for the unit that was based on an appraised amount of production.

Section 15(1) - Added provisions regarding record requirements for double cropping. When a
producer uses their own records of double cropping, the double cropping exemption may be used for
any acreage in the producer•s farming operation. However, if another producers records are used.
the exemption can only be used for the specific acreage that was previously double cropped. These
same changes are included in section 17(f)(4).                      ·

Section 17(a)(1)- Moved the provisions regarding "failure to plant when other producers In the area
were planting" from this section to section 17(d)(2). These provisions were moved to section 17(d)(2)
so they only apply in cases where the cause of foss is not drought related. In a drought situation.
some producers may elect to plant anticipating the retum of nonnal precipitation, even though all
requirements for a prevented planting payment (extended period of drought. insufficient soil moisture.
etc.) have been met.

Section 17(b)(4)- Revised the provisions to specify a producer cannot increase their elected or
assigned prevented planting coverage level if a cause of foss that could prevent·planting (even
though it is not known whether such cause will actually prevent planting) occurred during the
prevented planting insurance period and prior to the time the increase was requested.

Section 17(e)- Reformatted the provisions to improve readability.

Section 17(e)(1)(i) and (ii)- Clarified that a producer will be considered to have planted a crop in one
of the last four crop years if their APH database contains actual planted acres.                    ·

Section 17(e)(1)(i)(C)- Added provisions regarding increasing eligible irrigated acres when a
producer adds irrigation facilities to their own acreage or obtains additional irrigated acreage.

Section 17(e)(1)(ii)(A)(2)- Added provisions allowing a producer to submit an intended acreage report
within 10 days of obtaining acreage in a county if the producer did not have ny acreage in the county
on or before the sales closing date.                  ·

Section 17(f)(1) -Added provisions specifying for a whole-fann unit. the rule requiring 20 acres or 20
percent of the insurable acreage be prevented from being planted is applied separately for each crop.

Section 17(f)(4)(ii) - Revised provisions to require double cropping records of the crop that was
prevented from being planted. The previous provisions required double cropping records of the first
insured crop.

Section 17(f)(6) - Added provisions to clarify that cover plants seeded. transplanted. or that volunteer
more than 12 months prior to the final planting date will be considered pasture or forage that is in
place.

Section 17(f)(9) - Clarified provisions regarding proof of inputs to produce the insured crop.

Section 17(h)- Revised provisions to limit prevented planting payments to the amount payable for the
crop that was actually prevented from being planted. when there are insufficient eligible acres for the
insured crop, but there are remaining eligible acres for a crop with a higher prevented planting
payment amount.

Section 18(c)(3) and (4)- Added provisions indicating if a written agreement is for a county where
revenue protection Is not available for the crop. but revenue protection is available for the crop in the
State. the written agreement will contain the Information used to establish the projected price and
harvest price. as applicable. If revenue protection is not available in the State, but Is available in
another State, the written agreement will be for yield protection only and will contain the information
needed to determine the projected price.

Section 18(1) - Added provisions specifying the written agreement will be denied unless the insurance
provider accepts the written agreement offer.

Section 18(o) - Added provisions to clarify when producers may obtain administrative review or
appeal when they disagree with determinations made by FCIC regarding written agreements.

Section 20(d) - Clarified provisions to specify insurance providers will make decisions regarding what
constitutes a good farming practice. If a producer disagrees with the insurance provider's decision,
they must request a determination from FCIC. If the determination is adverse to the producer. the
producer may request reconsideration or file suit against FCIC. The provisions have also been
changed to·allow a producer to file suit against FCIC without first seeking reconsideration of FCIC's
adverse determination.

 Section 20(k)- Moved and clarified provisions previously contained in section 20(a)(1)(iii) regarding
any determination made by FCIC that Is a matter of general applicability is not subject to
administrative review or appeal. Also added provisions stating the producer must request a
determination of non-appealability from the Director of the·National Appeals Division before seeking
judicial review.

Section 21 - Revised the example to clarify the length of time production records must be kept. Also
added provisions to specify yields that are knowingly misreported may be adjusted. regardless of
whether the record retention period has expired.

Section 27(b)- Revised provisions to specify the producer will still be required to pay 20 percent of
the premium that the producer would otherwise be required to pay in the event the policy has been
voided.

Section 29 - Reformatted the provisions to improve readability. Revised the provisions to specify the
producer may assign the producer's right to an indemnity for the crop year only to creditors or other
persons to whom the producer has a financial debt or other pecuniary obligation. The producer may
be required to provide proof of the debt or other pecuniary obligation before the insurance provider
will accept the assignment of indemnity. Each assignment form may contain more than one creditor
or other person to whom the producer has a financial debt or other pecuniary obligation. The
insurance provider will not be liable for any financial debt or other pecuniary obligation if the producer
failed to include such lienholder on the assignment form nor to pay any amount greater than the total
amount of indemnity owed under the policy. The assignee may submit the claim for indemnity not
later than 30 days after the period for filing a claim has expired.
Section 30 - Removed the provisions and reserved the section because there is no instance where
the producer would have a right of subrogation against a third person where the loss would be
covered under the policy.

Section 34(a)(1) and (2)- Added provisions to specify enterprise units may be elected only for crops
for which revenue protection is available or if allowed by the Special Provisions. Also added
provisions to specify whole-farm units may be elected only for crops for which revenue protection is
elected and is In effect unless limited by the Special Provisions or if allowed by the Special
Provisions.

Section 34(a)(3)(i) - Added provisions to allow a producer to elect an enterprise or whole-farm unit
until the spring sales closing date in counties with fall or winter and spring sales closing dates,
provided the producer does not have any insured fall planted acreage of the insured crop.

Section 34(a)(4)(i)- Revised the enterprise unit provisions to require at least two sections, section
equivalents. FSA farm serial numbers. or units established by written agreement, whichever are the
basis for optional units where the Insured acreage is located or are applicable to the Insured acreage.
Added provisions to allow a combination of two or more sections, section equivalents, or FSA fann
serial numbers, if more than one of these are the basis for optional units where the insured acreage is
located or are applicable to the insured acreage (for example, a portion of the acreage is located In
an area where sections are the basis for optional units and another portion of the acreage is located
in an area where FSA farm serial numbers are the basis for optional units). Also added provisions to
allow one section, section equivalent. or FSA farm serial number to qualify for an enterprise unit,
based on whichever type of parcel is the basis for optional units where the Insured acreage is located,
provided there are at least 660 planted acres of the insured crop in such section, section equivalent.
or FSA farm serial number.

Section 34(a)(4)(ii) - Revised the provisions to specify that at least two of the sections, section
equivalents, FSA farm serial numbers, or units established by written agreement,· whichever are the
basis for optional units where the insured acreage is located or are applicable to the insured acreage,
must each have planted acreage that constitutes at least the lesser of 20 acres or 20 percent of the
Insured crop acreage in the enterpaise unit. Aleo sdded provisions that if there is planted acreage in
more than two sections. section equivalents, FSA farm serial numbers or units established by written
agreement, these parcels can be aggregated to form at least two parcels to meet this requirement.

Section 34(a)(4)(vii) - Revised the provisions to specify that if it is discovered on or before the
acreage reporting date that the producer failed to qualify for an enterprise unit, basic or optional units
will apply based on whichever unit structure the producer reported on their acreage report and
qualifies for. If such discovery was made after the acreage reporting date. basic units will be
assigned. Similar provisions were added to section 34(a)(5)(v) regarding unit structure that will apply
when a producer fails to qualify for a whole-farm unit.

Section 34(a)(5)(i)(C) - Added provisions to specify planted acreage of at least two of the insured
crops in a whole-farm unit must each constitute 10 percent or more of the total planted acreage
liability of all insured crops in the whole-farm unit.

Section 35 - Restructured the provisions for clarity. Also added provisions specifying how to
determine the amount of the actual loss for crops with and without revenue protection.
11-BR
(Released April 2010)                 COMMON CROP INSURANCE POLICY
                               (This is a continuous policy. Refer to section 2.)
This insurance policy is reinsured by the Federal Crop Insurance Corporation (FCIC) under the provisions of the Federal Crop
Insurance Act (Act) (7 U.S.C. 1501 et §!gJ. All provisions of the policy and rights and responsfbDftfes of the parties are
specifically subject to the Act. The provisions of the polfcy may not be waived or varied In any way by us, our insurance agent or
any other contractor or employee of ours or any employee of USDA unless the policy specifically authorizes a waiver or
modification by written agreement. We will use the procedures (handbooks, manuals, memoranda and bulletins), as issued by
FCIC and published on RMA's Web site at http:llwww.rrna.usda.gov/ or a successor Web site, in the administration of this policy,
Including the adjustment of any loss or claim submitted hereunder. In the event that we cannot pay your loss because we are
insolvent or are otherwise unable to perform our duties under our reinsurance agreement with FCIC, your claim will be settled in
accordance with the provisions of this policy and FCIC will be responsible for any amounts owed. No state guarantee fund will
be liable for your loss.

Throughout this policy, u·and )'our" refer to the named insured shown on the accepted application and 'We," "us,• and "our"
refer to the insurance company providing Insurance. Unless the context indicates otherwise, use of the plural form of a word
Includes the singular and use of the singular form of the word Includes the plural.

 AGREEMENT TO INSURE: In return for the payment of the premium, and subject to all of the provisions of this policy, we
 agree with you to provide the insurance as stated In this policy. If there Is a conflict between the Act. the regulations
 published at 7 CFR chapter IV, and the procedures as issued by FCIC, the order of priority is: (1) the Act; (2) the regulations:
 and (3) the procedures as issued by FCIC, with (1) controlling (2), etc. If there is a conflict between the policy provisions
 published at 7 CFR part 457 and the administrative regulations published at 7 CFR part 400, the policy provisions published
 at 7 CFR part 457 control. If a conflict exists among the policy provisions. the order of priority is: (1) the Catastrophic Risk
 Protection Endorsement, as applicable; (2) the Special Provisions; (3) the Commodity Exchange Price Provisions, as
 applicable: (4).the Crop Provisi and15lthese Basic Provisions, with (1) controlfing12), etc.

                                                  TERMS AND CONDITIONS
                                                    BASIC PROVISIONS

1. Definitions.                                                         prices, premium rates, premium adjustment percentages,
   Abandon - Failure to continue to care for the crop,                  practices. particular types or varieties of the Insurable
   providing care so Insignificant as to provide no benefit to          crop, insurab!e acreage, and other related information
   the crop, or failure to harvest in a timely manner, unless           regarding crop insurance in the county.
   an Insured cause of loss prevents you from properly                  Additional coverage - A level of coverage greater than
   caring for or harvesting the crop or causes damage to it             catastrophic risk protection.
   to the extent that most producers of the crop on acreage             Administrative fee - An amount you must pay for
   with similar characteristics in the area would not normally          catastrophic risk protection, and additional coverage for
   further care for or harvest it.                                      each crop year as specified in section 7 and the
   Acreage report - A report required by section 6 of these             Catastrophic Risk Protection Endorsement.
   Basic Provisions that contains. in addition to other                Agricultural commodity - Any crop or other commodity
   required. Information. your report of your share of an              produced, regardless of whether or not it Is Insurable.
   acreage of an insured crop in the county, whether                   Agricultural experts - Persons who are employed by
   insurable or not Insurable.                                         the Cooperative Extension System or the agricultural
   Acreage reporting date - The date contained in the                  departments of universities, or other persons approved
   Special Provisions or as provided In section 6 by which             by FCIC, whose research or occupation is related to the
   you are required to submit your acreage report.                     specific crop or practice for which such expertise is
   Act- The Federal Crop Insurance Act (7 U.S.C. 1501 .§1              sought.
   i§gJ.                                                               Annual crop - An agricultural commodity that normally
   Actual Production History (APH) - A process used to                 must be planted each year.
   determine production guarantees in accordance with 7                Application - The form required to be completed by you
   CFR part 400, subpart (G).                                          and accepted by us before insurance coverage will
   Actual yield - The yield per acre for a crop year                   commence. This form must be completed and filed In
   calculated from the production records or claims for                your agenrs office not later than the sales closing date of
   indemnities. The actual yield Is determined by dividing             the initial insurance year for each crop for which
   total production (which includes harvested and appraised            insurance coverage is requested. If cancellation or
   production) by planted acres.                                       termination of Insurance coverage occurs for any reason,
   Actuarial documents - The Information for the crop year             including but not limited to Indebtedness, suspension,
   which is available for public inspection fn your agent's            debarment, disqualification. cancellation by you or us or
   office and published on RMA's Web site and which                    violation of the controlled substance provisions of the
   shows available crop insurance policies, coverage revels,           Food Security Act of 1985, a new application must be
   information needed to determine amounts of insurance,               filed for the crop. Insurance coverage will not be
                                                            (1 of40)
    provided if you are ineligible under the contract or under         Certified organic acreage - Acreage in the certified
    any Federal statute or regulation.                                 organic farming operation that has been certified by a
    Approved yield - The actual production history (APH)               certifying agent as conforming to organic standards in
   yield, calculated and approved by the verifier, used to             accordance with 7 CFR part 205.
   determine the production guarantee by summing the                   Certifying agent - A private or governmental entity
   yearly actual. assigned, adjusted or unadjusted                     accredited by the USDA Secretary of Agriculture for the
   transitional yfelds and dividing the sum by the number of           purpose of certifying a production. processing or
   yields contained in the database, which will always                 handling operation as organic.
   contain at least four yields. The database may contain              Claim for Indemnity - A claim made on our form that
   up to 10 consecutive crop years of actual or assigned               contains the information necessary to pay the indemnity,
   yields. The approved yield may have yield adjustments               as specified in the applicable FCIC issued procedures,
   elected under section 36, revisions according to section            and complies with the requirements In section 14.
   3, or other limitations according to FCIC approved                  Code of Federal Regulations (CFR) - The codification
   procedures applied when calculating the approved yield.             of general and permanent rules published in the Federal
   Area - Land surrounding the Insured acreage with                    Register by the Executive departments and agencies of
   geographic characteristics, topography, son types and               the Federal Government. Rules published in the Federal
   climatic conditions similar to the insured acreage.                 Register by FCIC are contained in 7 CFR chapter IV.
   Assignment of indemnity - A transfer of policy rights,              The full text of the CFR is available In electronic format at
   made on our form, and effective when approved by us in              http:/{www.access.gpo.gov/ or a successor Web site.
   writing, whereby you assign your right to an indemnity              Commodity Exchange Price Provisions (CEPP) - A
   payment for the crop year only to creditors or other                part of the policy that Is used for all crops for which
   persons to whom you have a financial debt or other                  revenue protection is available. regardless of whether
   pecuniary obligation.                                               you elect revenue protection or yield protection for such
   Average yield - The yield calculated by totaling the                crops.       This document includes the information
   yearly actual yields, assigned yields in accordance wJth            necessary to derive the projected price and the harvest
   sections 3{f)(1) (failure to provide production report),            price for the tnsured crop, as applicable.
   3(h)(1) (excessive yields). and 3(1) (second crop planted           Consent - Approval in writing by us allowing you to take
   without double cropping history on pr$vented planted                a specific action.
   acreage), and adjusted or unadjusted transitional yields,           Contract- (See "policy•).
   and dividing the total by the number of yields contained            Contract change date • The calendar date by which
   in the database.                                                   changes to the policy, if any, will be made available In
   Basic unit - All insurable acreage of the insured crop in          accordance with section 4 of these Baste Provisions.
   the county on the date coverage begins for the crop year:          Conventional fanning practice - A system or process
   (1) In which you have 100 percent crop share; or                   that is necessary to produce an agricultural commodity.
   (2) Which is owned by one person and operated by                   excluding organic farming practices.
         another person on a share basis. (Example: If, in            Cooperative Extension System -A nationwide network
         addition to the land you own, you rent land from five        consisting of a State office located at each State's land-
         landlords, three on a crop share basis and two on a          grant university, and local or regional offices. These
         cash b Jsis, you would be entitled to four units; one        offices are staffed by one or more agricultural experts,
         for each crop share lease and one that combines              who work in cooperation with the Cooperative State
         the two cash leases and the land you own.) Land              Research, Education and Extens£on Service, and who
         which would otherwise be one unit may. In certain            provide infonnatfon to agricultural producers and others.
         instances, be divided according to guidelines                County - Any county, parish, or other political
         contained in section 34 of these Basic Provisions            subdivision of a state shown on your accepted
         and In the applicable Crop Provisions.                       application, including acreage In a field that extends into
   Buffer zone - A parcel of land, as designated in your              an adjoining county if the county boundary Is not readily
· organic plan, that separates agricultural commodities               discermble.
  grown under organic practices from agricultural                     Cover crop - A crop generally recognized by agricultural
  commodities grown under non-organic practices, and                  experts as agronomically sound for the area for erosion
  used to minimize the possibility of unintended contact by           control or other purposes related to conservation or soil
  prohibited substances or organisms.                                 improvement A cover crop may be considered to be a
  Cancellation date - The calendar date specified in the              second crop (see the definition of asecond crop•).
  Crop Provisions on which coverage for the crop will                 Coverage - The insurance provided by this policy.
  automatically renew unless canceled in writing by either            against insured loss of production or value, by unit as
  you or us or terminated in accordance with the policy               shown on your summary of coverage.
  terms.                                                              Coverage begins, date - The calendar date insurance
  Catastrophic risk protection - The minimum level of                 begins on the insured crop, as contained in the Crop
  coverage offered by FCIC. Catastrophic risk protection              Provisions. or the date planting begins on the unit (see
  is not available with revenue protection.                           section 11 of these Basic Provisions for specific
  Catastrophic Risk Protection Endorsement - The part                 provisions relating to prevented planting).
  of the crop insurance policy that contains provisions of
  insurance that are specific to catastrophic risk protection.


                                                           (2 of40)
   Crop Provisions - The part of the policy that contains               FSA farm serial number - The number assigned to the
   the specific provisions of insurance for each insured                farm by the local FSA office.
   crop.                                                                Generally recognized - When agricultural experts or
   Crop year - The period within which the insured crop is              organic agricultural experts, as applicable, are aware of
   nonnally grown, regardless of whether or not it is actually          the production method or practice and there is no
   grown, and designated by the calendar year in which the              genuine dispute regarding whether the production
  insured crop Is normally harvested, unless otherwise                  method or practice allows the crop to make normal
  specified in the Crop Provisions.                                     progress toward maturity a d produce at least the yield
   Damage - Injury, deterioration, or loss of production of             used to determine the production guarantee or amount of
  the Insured crop due to insured or uninsured causes.                  insurance.
   Days - Calendar days.                                                Good farming practices - The production methods
   Deductible - The amount detennined by subtracting the               utilized to produce the insured crop and allow it to make
  coverage level percentage you choose from 100 percent                normal progress toward maturity and produce at least the
  For example, If you elected a 65 percent coverage level,             yield used to determine the production guarantee or
  your deductible would be 35 percent (100% - 65% ==                   amount of insurance, fnduding any adjustments for late
  35%).                                                                planted acreage. which are: (1) For conventional or
  Delinquent debt - Has the same meaning as the term                   sustainable     farming     practices,   those    generally
  defined in 7 CFR part 400, subpart U.                                recognized by agricuHural experts for the area; or (2) for
  Disinterested third party - A person that does not have              organic farming practices, those generally recognized by
  any familial relationship (parents. brothers, sisters,               organic agricuHural experts for the area or contained in
  chifdren, spouse, grandchifdren, aunts, uncles, nieces,              the organic plan. We may, or you may request us to,
  nephews, first cousins, or grandparents, related by                  contact FCIC to determine whether or not production
  blood, adoption or marriage, are considered to have a                methods will be considered to be •good fanning
  familial relationship) with you or who will not benefit              practices.•
 financially from the sale of the insured crop. Persons                Harvest price - A price determined In accordance with
 who are authorized to conduct quality analysis In                     the Commod"lty Exchange Price Provisions and used to
 accordance with the Crop Provisions are considered                    value production to count for revenue protection.
 disinterested third parties unless there is a familial                Harvest price exclusion - Revenue protection with the
 relationship.                                                         use of the harvest price excluded when determining your
  Double crop - Producing two or more crops for harvest                revenue protection guarantee.           This election is
 on the same acreage in the same crop year.                            continuous unless canceled by the cancellation date.
 Earliest planting date - The initial planting date                   Household - A domestic establishment including the
 contained in the Special Provisions, which Is the earliest           members of a family (parents, brothers, sisters, chffdren.
 date you may plant an insured agricultural commodity                 spouse, grandchildren, aunts, uncles, nieces, nephews,
 and qualify for a replanting payment if such payments                first cousins. or grandparents, related by blood, adoption
 are authorized by the Crop Provisions.                               or marriage, are considered to be family members) and
 End of Insurance period, date of - The date upon                     others who live under the same roof.
 which your crop insurance coverage ceases for the crop                Insurable ln•rest - Your percentage of the Insured crop
 year (see Crop Provisions and section 11).                           that is at financial risk.
 Enterprise unit - AU insurable acreage of the same                   Insurable loss - Damage for which coverage is provided
 insured crop in the county in which you have a share on              under the terms of your poDcy, and for which you accept
 the date coverage begins for the crop year, provided the             an indemnity payment.
 requirements of section 34 are met.                                  Insured - The named person as shown on the
 Field - All acreage of tillable land within a natural or             application accepted by us. This term does not extend to
artificial boundary roads, waterways, fences, etc.).                  any other person having a share ·or interest in the crop
Different planting patterns or planting different crops do            (for example, a partnership, landlord, or any other
not create separate fields.                                           person) unless specifically Indicated on the accepted
Final planting date - The date contained in the Special               application.
Provisions for the insured crop by which the crop must                Insured crop - The crop in the county for which
initially be planted In order to be insured for the full              coverage Is available under your policy as shown on the
production guarantee or amount of insurance per acre.                 application accepted by us.
First Insured crop - With respect to a single crop year               Intended acreage report - A report of the acreage you
and any specific crop acreage, the first instance that an             intend to plant, by crop, for the current crop year and
agricultural commodity is planted for harvest or                      used solely for the purpose of establishing eligible
prevented from being planted and is insured under the                 prevented planting acreage, as required In section 17.
authority of the Act. For example, if winter wheat that Is            lnterplanted - Acreage on which two or more crops are
not insured is planted on acreage that is later planted to            planted In a manner that does not permit separate
soybeans that are insured, the first insured crop would               agronomic maintenance or harvest of the insured crop.
be soybeans. If the winter wheat was insured, it would                Irrigated practice - A method of producing a crop by
be the first insured crop.                                            which water is artificially applied during the growing
FSA - The Farm Service Agency. an agency of the                       season by appropriate systems and at the proper times.
USDA, or a successor agency.                                          with the intention of providing the quantity of water

                                                           (3 of40)
  needed to produce at least the yield used to establish the           agency of a State. •person• does not include the United
  irrigated production guarantee or amount of insurance on             States Govemment or any agency thereof.
  the irrigated acreage planted to the insured crop.                   Planted acreage - Land In which seed, plants, or trees
  Late planted - Acreage initially planted to the insured              have been placed, appropriate for the insured crop and
  crop after the final planting date.                                  planting method, at the conect depth, into a seedbed that
  Late planting period - The period that begins the day                has been properly prepared for the planting method and
  after the final planting date for the Insured crop and ends          production practice.
  25 days after the final planting date, unless otherwise             Polley- The agreement between you and us to Insure an
  specified in the Crop Provisions or Special Provisions.             agricultural commodity and consisting of the accepted
  Uablllty - Your total amount of Insurance, value of your            application, these Basic Provisions, the Crop Provisions,
  production guarant e. or revenue protection guarantee               the Special Provisions, the Commodity Exchange Price
  for the unit determined fn accordance with the Settlement           Provisions, if applicable, other appficable endorsements
  of Claim provisions of the applicable Crop Provisions.              or options, the actuarial documents for the insured
  Umited resource farmer - Has the same meaning as                    agricultural commodity. the Catastrophic Risk Protection
  the        term        defined       by       USDA        at        Endorsement, if applicable, and the appDcabfe
  htto:/fwww.lrftool.sc.egov.usda.gov/LRP-D.htm.                      regulations published In 7 CFR chapter IV. Insurance for
  Native sod - Acreage that has no record of being tilled             each agricultural commodity in each county will
 (determined in accordance with FSA or other verifiable               constitute a separate policy.
 records acceptable to us) for the production of an annual            Practical to replant - Our detennfnation, after loss or
 crop on or before May 22, 2008, and on which the plant ·             damage to the insured crop, based on ·all factors,
 cover is composed principally of native grasses, grass-              including, but not limited to moisture availabHity,
 like plants, forbs, or shrubs suitable for grazing and               marketing window, condition of the field, and time to crop
 browsing.                                                            maturity. that replanting the insured crop wHI allow the
 Negligence - The failure to use such care as a                       crop to attain maturity prior to the calendar date for the
 reasonably prudent and careful person would use under                end of the insurance period. It Will be considered to be
 similar circumstances.                                               practical to replant regardless of availability of seed or
 Non-contiguous - Acreage of an Insured crop that is                  plants, or the input costs necessary to produce the
 separated from other acreage of the same insured crop                insured crop such as those that would be incurred for
 by land that is neither owned by you nor rented by you               seed or plants. irrigation water, etc.
 for cash or a crop share. However, acreage separated                 Prairie Pothole National Priority Area .. Consists of
 by only a public or private right-of-way, waterway, or an            specific counties within the States of Iowa, Minnesota,
 irrigation canal will be considered as contiguous.                  Montana, North Dakota or South Dakota as specified on
 Offset - The act of dedudlng one amount from another                the RMA Web site at htto:/fwww.rma.usda.gov/, or a ·
 amount.                                                             successor Web site, or the Farm Service Agency,
 Organic agricultural experts - Persons who are                      Agricultural Resource Conservation Program 2-CRP
employed by the following organizations: Appropriate                 (Revision 4), dated April 28, 2008, or a subsequent
Technology Transfer for Rural Areas, Sustainable                     publication.
Agriculture ReGearch and Education or the Cooperative                 Premium billing date ... The earliast date UJJOn which
 Extension System, the agricuHural departments of                    you will be blUed for insurance coverage based on your
universities, or other persons approved by FCIC, whose               acreage report. The premium billing date is contained fn
research or occupation is related to the specific organic            the Special Provisions.
crop or practice for which such expertise is sought.                  Prevented planting - FaHure to plant the insured crop by
Organic crop - An agricultural commodity that is                     the final planting date designated In the Special
organically produced consistent with section 2103 of the             Provisions for the insured crop in the county, or within
Organic Foods Production Ad of 1990 (7 U.S.C. 6502).                 any applicable late planting period, due to an insured
Organic farming practice - A system of plant production              cause of loss that is general to the surrounding area and
practices used to produce an organic crop that is                    that prevents other producers from planting acreage with
approved by a certifying agent in accordance with 7 CFR              similar characteristics. Failure to plant because of
part205.                                                             uninsured causes such as lack of proper equipment or
Organic plan - A written plan, in accordance with the                labor to plant acreage, or use of a particular production
National Organic Program published in 7 CFR part 205,                method, is not considered prevented planting.
that describes the organic farming practices that you and            Price election - The amounts contained in the Special
a certifying agent agree upon annually or at such other              Provisions, or in an addendum thereto, that is the value
times as prescribed by the certifying agent.                         per pound, bushel, ton. carton, or other applicable unit of
Organic standards - Standards in accordance with the                 measure for the purposes of determining premium and
Organic Foods Production Act of 1990 (7 U.S.C. 6501 !I               indemnity under the policy. A price election is not
seq.) and 7 CFR part 205.                                            applicable for crops for which revenue protection is
Perennial crop -A plant, bush, tree or vine crop that has            available.
a life span of more than one year.                                   Production guarantee (per acre) - The number of
Person - An individual, partnership, association,                    pounds, bushels. tons, cartons, or other applicable units
corporation, estate, trust, or other legal entity, and               of measure determined by multiplying the approved yield
wherever applicable, a State or a poHtical subdivision or            per acre by the coverage level percentage you elect.


                                                          (4 of40)
  Production report - A written record showing your                     last date by which you may change your crop Insurance
  annual production and used by us to determine your                    coverage for a crop year.
  yield for Insurance purposes In accordance with section               Second crop - WHh respect to a single crop year. the
  3. The report contains yield infonnation for previous                 next occurrence of planting any agricultural commodity
  years, including planted acreage and production. This                 for hatvest following a first Insured crop on the same
  report must be supported by written verifiable records                acreage. The second crop may be the same or a
  from a warehouseman or buyer of the insured crop, by                  different agricultural commodity as the first Insured crop,
  measurement of farm-stored production, or by other                    except the tenn does not include a replanted crop. A
  records of production approved by us on an Individual                 cover crop, planted after a first insured crop and planted
  case basis in accordance with FCIC approved                           for the purpose of haying, grazing or otherwise
  procedures.                                                           hatveSting In any manner or that is hayed or grazed
  Prohibited substance - Any biological, chemical, or                   during the crop year, or that is otherwise hatvested Is
  other agent that is prohibited from use or Is not included            considered to be a second crop. A cover crop that is
  fn the organic standards for use on any certified organic.            covered by FSA's nonfnsured crop disaster assistance
  transitional or buffer zone acreage. Lists of such                    program (NAP) or receives other USDA benefits
  substances are contained at 7 CFR part 205.                           associated with forage crops will be considered as
  Projected price - The price for each crop determined in               planted for the purpose of haying. grazing or otherwise
 accordance with the Commodity Exchange Price                           hatvestfng. A crop meeting the conditions stated herein
 Provisions. The applicable projected price is used for                will be considered to be a second crop regardless of
 each crop for which revenue protection is available,                  whether or not It Is · Insured.        Notwithstanding the ·
 regardless of whether you elect to obtain revenue                     references to haying and grazing as hatvesting fn these
 protection or yield protection for such crop.                         Basic Provisions. for the purpose of determining the end
 Replanted crop - The same agricultural commodity                      of the insurance period, hatvest of the crop will be as
 replanted on the same acreage as the first insured crop               defined Inthe applicable Crop Provisions.
 for hatvest fn the same crop year if the replanting is                Section - For the purposes of unit structure, a unit of
 specHically made optional by the policy and you elect to              measure under a rectangular survey system describing a
 replant the crop and insure it under the policy covering              tract of land usually one mile square and usually
 the first insured crop. or replanting is required by the              containing approximately 640 acres.
 policy.                                                               Share - Your insurable interest in the insured crop as an
 Replanting - Performing the cultural practices necessary              owner, operator, or tenant at the time insurance
 to prepare the rand to replace the seed or plants of the              attaches. However, only for the purpose of determining
 damaged or destroyed insured crop and then replacing                  the amount of indemnity. your share will not exceed your
 the seed or plants of the same crop In the same insured               share at the earlier of the time of loss or the beginning of
 acreage. The same crop does not necessarily mean the                  harvest.
 same type or variety of the crop unless different types or            Special Provisions - The part of the poDcy that contains
 varieties constitute separate crops or It is otherwise                specific provisions of Insurance for each Insured crop
 specified in the policy.                                              that may vary by geographic area.
 Representative sample - Portions of the insured crop                  State -The state shown on your accepted appfication.
that must remain In the field for examination and review              Substantial beneficial Interest - An Interest held by any
by our loss adjuster when making a crop appraisal. as                 person of at least 10 percent in you (!&. there are two
specified in the Crop Provisions. In certain instances we            ·partnerships that each have a 50 percent interest In you
may allow you to harvest the crop and require only that               and each partnership is made up of two individuals, each
samples of the crop residue be left in the field.                     with a 50 percent share in the partnership. In this case,
Revenue protection - A. plan of insurance that provides               each individual would be considered to have a 25
protection agafnst loss of revenue due to a production                percent interest in you, and both the partnerships and the
Joss. price decline or increase, or a combination of both.            individuals would have a substantial beneficial interest in
If the harvest price exclusion Is elected, the insurance              you. The spouses of the individuals would not be
coverage provides protection only against loss of                     considered to have a substantial beneficial interest
revenue due to a production loss. price decfine, or a                 unless the spouse was one of the Individuals that made
combination of both.                                                  up the partnership. However. if each partnership is
Revenue protection guarantee (per acre) - For                         made up of six individuals with equal interests. then each
revenue protection only, the amount determined by                     would only have an 8.33 percent interest in you and
multiplying the production guarantee (per acre) by the                although the partnership would still have a substantial
greater of your projected price or your harvest price. If             beneficial interest in you, the individuals would not for the
the harvest price exclusion is elected, the production                purposes of reporting In section 2). The spouse of any
guarantee (per acre) Is only multiplied by your projected             individual apptrcant or individual Insured will be
price.                                                                presumed to have a substantial beneficial interest in the
RMA's Web site - A Web site hosted by RMA and                         applicant or insured unless the spouses can prove they
located at http:/(www.rrna.usda.gov/ or a successor Web               are legally separated or otheiWise legally separate under
site.                                                                 the applicable State dissolution of marriage laws. Any
Sales closing date - A date contained in the Special                  child of an individual applicant or individual insured will
Provisions by which an application must be filed. The                 not be considered to have a substantial beneficial


                                                         (5 of 40)
     interest In the appficant or insured unless the chHd has a               individual applicant operating as a business, you
     separate legal interest in such person.                                  may provide an employer Identification number
     Summary of coverage .. Our statement to you, based                       (EIN) but you must also provide your SSN); or
     upon your acreage report, specifying the insured crop              (2) You must include your EIN if you are a person
     and the guarantee or amount of insurance coverage                       other than an Individual;
     provided by unit.                                                  (3) In addition to the requirements of section 2(b)(1)
    Sustainable fanning practice .. A system or process for                  or (2), you must Include the following for all
     producing an agricultural commodity, excluding organic                  persons who have a substantial beneficial
    farmfng practices, that Is necessary to produce the crop                 Interest in you:
    and is generally recognized by agricultural experts for the              (I) The SSN for lndMduals; or
    area to conserve or enhance natural resources and the                    (II) The EIN for persons other than individuals
    environment.                                                                    and the SSNs for all individuals that
    Tenant- A person who rents land from another person                             comprise the person wHh the EIN if such
    for a share of the crop or a share of the proceeds of the                       individuals also have a substantial
    crop (see the definition of ·share• above).                                     beneficial interest In you:
    Termination date- The calendar date contained in the                (4) You must include:
    Crop Provisions upon which your Insurance ceases to be                   (i) Your election of revenue protection, yield
    in effect because of nonpayment of any amount due us                            protection, or other available plan of
    under the policy, including premium.                                            insurance; coverage level; percentage of
   nlled .. The termination of existing plants by plowing,                          price elecUon or percentage of projected
    disking, buming, application of chemicals. or by other                          price, as applicable; crop. ·type, variety, or
    means to prepare acreage for the production of an                               class; and any other material information
   annual crop.                                                                     required on the application to insure the
   nmely planted - Planted on or before the final planting                          aop; and
   date designated fn the Special Provisions for the insured                 (ii) All the infonnatfon required in section
   crop in the county.                                                              2(b)(4)(1) or your application will not be
   Transitional acreage - Acreage on which organic                                  accepted and no coverage will be
   farming practices are being followed that does not yet                           provided;                   ·
   qualify to be designated as organic acreage.                        (5) Your application will not be accepted and no
    USDA - United States Department of Agriculture.                         insurance wiD be provided for the year of
   Verifiable records - Has the same meaning as the term                    application if the applfcatfon does ·not contain
   defined in 7 CFR part 400, subpart G.                                    your SSN or EIN. If your application contains an
   Void - When the policy is considered not to have existed                 incorrect SSN or EIN for you, your application
   for a crop year.                                                         will be considered not to have been accepted,
   Whole-farm unit - All insurable acreage of all the·                      no insurance will be provided for the year of
   insured crops planted in the county in which you have a                  application and for any subsequent' crop years,
   share on the date coverage begins for each crop for the                  as applicable, and such policies will be void if:
   crop year and for which the whole-farm unit structure is                 (i) Such r:aumber Is not corrected by you; or
   available ln accordance with section 34.                                 (ii) .· You correct the SSN or EIN but:
   Written agreement - A document that alters designated                            (A) You cannot prove that any error was
   terms of a policy as authorized under these Basic                                    inadvertent (Simply stating the error
   Provisions. the Crop Provisions. or the Special                                      was inadvertent Is not sufficient to
   Provisions for the insured crop (see section 18).                                    prove the error was inadvertent); or
   Yield protection - A plan of insurance that only provides                        (B) It Is determined that the incorrect
   protection against a production foss and is available only                           number would have allowed you to
   for crops for which revenue protection is available.                                 obtain disproportionate benefits under
   Yield protection guarantee (per acre) - When yield                                   the crop Insurance program, you are
   protection is selected for a crop that has revenue                                   detennined to be ineligible for
   protection available, the amount determined by                                       insurance or you could avoid an
   multiplying the production guarantee by your projected                               obligation or requirement under any
   price.                                                                               State or Federal law:
2. Life of Polley, Cancellation, and Termination.                      (6) With respect to persons with a substantial
   (a) This is a continuous policy and will remain in effect                beneficial interest in you:
         for each crop year following the acceptance of the                 (i) The insurance coverage for all crops
         original application until canceled by you in                             included on your application wm be
         accordance with the terms of the policy or terminated                     reduced proportionately by the percentage
         by operation of the terms of the poJicy or by us. In                      interest in you of persons wHh a substantial
         accordance with section 4, FCIC may change the                            beneficial interest In you (presumed to be
         coverage provided from year to year.                                      50 percent for spouses of individuals) if the
   (b) With respect to your application for insurance:                             SSNs or EINs of such persons are included
         (1) You must include your social security number                          on your application, the SSNs or EINs are
              (SSN) if you are an individual (if you are an                        correct. and the persons with a substantial


                                                            (6 of40)
           beneficial interest in you are ineligible for                       the sales closing date for the current crop year,
           insurance;                                                          you must revise your application by the sales
     (ii) Your policies for all crops included on your                         closing date for the next crop year. If you fail to
           application, and for all applicable crop                            provide the required revisions, the provisions in
           years, wm be void if the SSN or EIN of any                          section 2(b)(6) will apply; and
           person with a substantial beneficial Interest                 (10)1f you are, or a person with a substantial
           in you is incorrect or is not included on                           beneficial Interest in you is. not eligible to obtain
           your application and:                                               a SSN or EIN, whichever Is required, you must
           (A) Such number is not corrected or                                 request an assigned number for the purposes of
                 provided by you, as appDcable;                                this policy from us:
           (B) You cannot prove that any error or                              (i) A number will be provided only If you can
                 omission was inadvertent (Simply                                      demonstrate you are, or a person with a
                 stating the error or omission was                                     substantial beneficial interest In you is,
                 inadvertent is not sufficient to prove                                eligible to receive Federal benefits;
                 the error or omission was inadvertent);                       Oi) If a number cannot be provided for you in
                 or                                                                    accordance with section 2(b)(10)(i), your
          (C) Even after the correct SSN or EIN is                                     application wiD not be accepted; or
                 provided by you, it Is determined that                        (iii) If a number cannot be provided for any
                 the incorrect or omitted SSN or EIN                                   person with a substantial beneficial Interest
                would have. allowed you to obtain                                      in you fn · accordance with section
                 disproportionate benefits under the                                   2(b)(10)0), the amount·of coverage for all
                 crop insurance program, the person                                    crops on the appUcation will be reduced
                with a substantial beneficial interest in                              proportionately by the percentage interest
                you Is determined to be ineligible for                                 of such person in you.        ·
                 insurance. or you or the person with a          (c)    After acceptance of the application,· you may not
                substantial beneficial interest In you                  cancel this policy for the initial aop year. Thereafter,
                could avoid an obDgation or                             the poffcy wfll continue in force for each succeeding
                requirement under any State or                          crop year unless canceled or terminated as provided
                Federal law; or                                         below.
    (iii) Except as provided in sections 2(b)(6)(ii)(B)          (d)    Either you or we may cancel this policy after the
          and (C), your policies will not be voided if                  initial crop year by providing written notice to the
          you subsequently provide the correct SSN                      other on or before the cancellation date shown in the
          or EIN for persons with a substantial                         Crop Provisions.
          beneficial Interest In you and the persons             (e)    Any amount due to us for any policy authorized
          are eligible for insurance;                                   under the Act will be offset from any indemnity or
(7) When any of your policies are void under                           prevented planting payment due you for this or any
    sections 2(b)(5) or (6):                                           other crop Insured with us under the authority of the
    (f) You must repay any indemnity, prevented                        Act.
          planting payment or aeplant payment that                      \1) Even if your daim has not yet been paid, you
          may have been paid for all applfcable                               must still pay the premium and administrative
          crops and crop years;                                               fee on or before the termination date for you to
    01) Even though the policies are void, you will                           remain eligible for Insurance.
          still be required to pay an amount equal to                  (2) If we offset any amount due us from an
          20 percent of the premium that you would                            Indemnity or prevented planting payment owed
          otherwise be required to pay; and                                   to you, the date of payment for the purpose of
   (Iii) If you previously paid premium or                                    determining whether you have a delinquent debt
          administrative fees, any amount In excess                          will be the date that· you submit the daim for
          of the amount required in section 2(b)(7)0i)                       indemnity in accordance with section 14(e)
          will be returned to you;                                           (Your Duties).
(8) Notwithstanding any of the provisions in this                (f)   A delinquent debt for any policy will make you
   section. if you certify to an incorrect SSN or EIN,                 ineligible to obtain aop insurance authorized under
   or receive an Indemnity, prevented planting                         the Ad for any subsequent crop year and result in
   payment or replant payment and the SSN or EIN                       termination of all policies in accordance with section
   was not correct, you may be subject to civil,                       2(f)(2).
   criminal or administrative sanctions;                               (1) With respect to Ineligibility:
(9) If any of the information regarding persons with                         (i) Ineligibility for crop insurance will be
   a substantial beneficial interest in you changes                                   effective on:
   after the sales closing date for the previous crop                                 (A) The date that a policy was terminated
   year, you must revise your application by the                                           In accordance with section 2(f)(2) for
   sales closing date for the current crop year to                                         the crop for which you failed to pay
   reflect the correct information. However, If such                                       premium, an administrative fee, or any
   information changed less than 30 days before                                            related Interest owed, as applicable;

                                                      (7 of40)
           (B) The payment due date contained in                                   considered to have attached for the
                any notification of indebtedness for                               crop year and no indemnity, prevented
                any overpaid indemnity, prevented                                  planting or replant payment will be
                planting payment          or    replanting                         owed);
                payment. if you fail to pay the amount                        (C) For an other policies that are Issued by
                owed, including any related interest                               us under the authority of the Act, the
                owed, as applicable, by such due date:                            termination date that coincides with the
           (C) The termination date for the crop year                             termination date for the policy with the
                prior to the crop year In which a                                 delinquent debt or, if there is no
                scheduled payment is due under a                                  coincidental termination date, the
                written payment agreement if you fall                             termination date Immediately following
                to pay the amount owed by any                                     the date you become inellgib!e;
                payment date in any agreement to pay                          (D) For execution of a written payment
                the debt; or                                                      agreement and failure to make any
          (D) The termination date the poficy was or                              scheduled payment, the termination
                would have been terminated under                                  date for the crop year prior to the crop
                sections 2(f}(2)(i)(A), (B) or (C) if your                        year In which you failed to make the
                bankruptcy petition is dismissed before                           scheduled payment (for this purpose
                discharge.                                                        only, the crop year will start the day
    (D) If you are inefigible and a policy has been                               after the termination date and end on
          terminated in accordance with section                                   the next termination date,· !dJu if the
          2(f)(2), yeu will not receive any indemnity,                            termination date Is November 30 and
          prevented planting payment or replanting                                you fail to make a payment on
          payment, If applicable, and such ineligibility                          November 15, 2011, your policy will
          and termination of the policy may affect                                terminate on November 30, 2010, for
          your eligibility for benefits under other                               the 2011 crop year); or
          USDA programs.              Any      indemnity,                    (E) For dismissal of a bankruptcy petition
          prevented planting payment or replanting                                before discharge, the termination date
          payment that may be owed for the policy                                 the policy was or would have been
          before it has been terminated will remain                            · terminated under sections 2(f)(2)Q)(A),
          owed to you, but may be offset in                                       (B) or (C).            ·
          accordance with section 2(e), unless your                   (ii) For all porfcies terminated under sections
          policy was terminated in accordance with                           2(f)(2)(i)(A), (B), (D) or (E), any
          sections 2(f)(2)(1)(A), (B), (D) or (E).                           indemnities, prevented planting payments
(2) With respect to termination:                                            or replanting payments paid subsequent to
    (i) Termination will be effective on:                                   the termination date must be repaid.
         (A) For a policy with unpaid administrative                  (iii) Once the policy is terminated it cannot be
               fees or premiums, the termlnatiol'l data                     reinstated for the current crop year unless
               immediately subsequent to the billing                        the termination was in error. Failure to
               date for the crop year (For policies for                     timely pay because of illness, bad weather,
               which the sales closing date is prior to                     or other such extenuating circumstances Is
               the termination date, such policies will                     not grounds for reinstatement In the current
               terminate for the current crop year                          year.
               even if insurance attached prior to the            (3) To regain eligibility, you must:
               termination date. Such termination will                (i) Repay the delinquent debt In full;
               be considered effective as of the sales                (ii) Execute a written payment agreement and
               closing date and no insurance will be                        make payments in accordance with the
               considered to have attached for the                          agreement rNe will not enter Into a written
               crop year and no indemnity, prevented                        payment agreement with you if you have
               planting or replant payment will be                          previously failed to make a scheduled
               owed);                                                       payment under the terms of any other
         (B) For a policy with other amounts due,                           payment agreement with us or any other
               the termination date Immediately                             insurance provider); or
               following the date you have a                          (Iii) Flte a petition to have your debts
               delinquent debt (For policies for which                      discharged in bankruptcy (Dismissal of the
               the sales closing date is prior to ·the                      bankruptcy petition before discharge wiD
               termination date, such policies will                         terminate all poflcies in effect retroactive to
               terminate for the current crop year                          the date your policy would have been
               even if insurance attached prior to the                      terminated in accordance with section
               termination date. Such termination will                      2(f)(2)(i)).
               be considered effective as of the sales            (4) After you become eligible for crop insurance, if
               closing date and no insurance will be                  you want to obtain coverage for your crops, you

                                                       (8 of40)
          must submit a new application on or before the             (3) If section        2(g)(2) applies and the death,
          sales closing date for the crop (Since                          disappearance,           or      judicially declared
          applications for crop insurance cannot be                       incompetence occurred:
          accepted after the sales closing date, if you                   (i) More than 30 days before the cancellation
          make any payment after the sales closing date,                          date, the policy is automatically canceled
          you cannot apply for insurance until the next                           as of the cancellation date and a new
          crop year).                                                             application must be submitted; or
     (5) For example, for the 2011 crop year, if crop A,                  (II) Thirty days or less before the cancellation
          wHh a termination date of October 31, 2010, and                         date, or after the cancellation date, the
          crop B, with a termination date of March 15,                            polfcy wHI continue in effect through the
          2011, are insured and you do not pay the                                crop year immediately following the
          premium for crop A by the termination date, you                         can.cellation date and be automatically
          are ineligible for crop insurance as of October                         canceled as of the cancellation date
          31,2010, and crop A's policy is terminated as of                        Immediately following the end of the
          that date. Crop B's policy does not terminate                           Insurance period for the crop year, unless
          until March 15, 2011, and an indemnity for the                          canceled by the cancellation date prior to
          2010 crop year may still be owed. If you enter                          the start of the insurance period:
          into a written payment agreement on September                           (A) A new application for insurance must
          25, 2011, the earliest date by which you can                                 be submitted prior to the sales dosing
          obtain crop insurance for crop A is to apply for                             date for coverage for the subsequent
          crop insurance by the Odober 31, 2011, sales                                 crop year; and
          closing date and for crop B Is to apply for crop                        (B) Any fndetnnlty, replant payment or
          insurance by the March 15, 2012, sales closing                               prevented planting payment will be
         date. If you faD to make a payment that was                                   paid to the person or persons
         scheduled to be made on April 1, 2012, your                                   detennfned to be beneffciaDy entiUed
         policy will terminate as of October 31, 2011, for                             to the payment and such person or
         crop A, and March 15, 2012, for crop B, and no                                persons must comply with all policy
         Indemnity, prevented planting payment              or                         provisions and pay the premium.
         replant payment will be due for that crop year for          (4) If any insured entity fs dissolved for reasons
         either crop. You will not be eligible to apply for               other than death, disappearance, or judicially
         crop insurance for any crop until after the                      declared incompetence:         ·
         amounts owed are paid in full or you file a                      (i) Before the cancellation date, the policy is
         petition to discharge the debt in bankruptcy.                           automatically       canceled      as of   the
    (6) If you are determined to be ineligible under                           · cancellation date and a · new application
         section 2(f), persons with a substantial beneficial                     must be submitted; or
         interest in you may also be ineligible until you                 (ii) On or after the cancellation date, the policy
         become eligible again.                                                  will continue In effed through the crop year
(g) In cases where there has been a death,                                       immediately following the cancellation date
    disappearance, judicially declared incompetence, or                          and ba automatically canceled as of the
    dissolution of any insured person:                                           cancellation date immediately following the
    (1) If any married indMdual insured dies,                                    end of the insurance period for the crop
         disappears, or is judicially declared Incompetent,                      year, unless canceled by the· cancellation
         the named insured on the policy will                                    date prior to the start of the · insurance
         automatically convert to the name of the spouse                         period:
         if:                                                                     (A) A new application for Insurance must
         (i) The spouse was included on the policy as                                 be submfUed prior to the sales closing
                having a substantial beneficial Interest in                           date for coverage for the subsequent
                the named insured; and                                                crop year; and
         (ii) The spouse has a share of the crop.                                (B) Any indemnity, replant payment or
    (2) The provisions in section 2(g)(3) will be                                     prevented planting payment will be
         applfcable if:                                                               paid to the person or persons
         (i) Any partner, member, shareholder, etc•• of                               determined to be beneficially entitled
                an Insured entity dies, disappears, or is                             to the payment and such person or
               judicially declared incompetent, and such                              persons must comply with all policy
               event automatically dissolves the entity; or                           provisions and pay the premium.
         (ii) An individual, whose estate is left to a               (5) If secUon 2(g)(2) or (4) applies, a remaining
                beneficiary other than a spouse or left to               member of the insured person or the beneficiary
                the spouse and the criteria in section                   is required to report to us the death,
                2(g)(1) are not met, dies, disappears, or is             disappearance, judicial incompetence, or other
               judicially declared incompetent.                          event that causes dissolution not later than the
                                                                         next cancellation date, except if section
                                                                         2(g)(3)(ii) applies. notice must be provided by


                                                           (9of40)
             the cancellation date for the next crop year. If                             California     are insured       under     the
             notice is not provided timely, the provisions of                             Catastrophic Risk Protection Endorsement
             section 2(g)(2) or (4) will apply retroactive to the                         and two varieties are Insured under an
             date such notice should have been provided and                               additional coverage policy, a separate
             any payments made after the date the policy                                  administrative fee will be charged for each
             should have been canceled must be returned.                                  of the four varieties; or
   (h) We may cancel your policy if no premium is eamed                            (ii) You have additional coverage for the crop
       for 3 consecutive years.                                                           in the county and the acreage has been
   Q) The cancellation and termination dates are                                         designated as "high-risk• by FCIC. In such
        contained In the Crop Provisions.                                                case, you Will be able to exclude coverage
   0) When obtaining catastrophic, or additional coverage,                               for the hfgh-risk land under the additional
        you must provide information regarding crop                                      coverage policy and insure such acreage
        insurance coverage on any crop previously obtained                               under a separate Catastrophic Risk
       at any other local FSA office or from an approved                                  Protection Endorsement, · provided the
       insurance provider, including the date such                                        Catastrophic Risk Protection Endorsement
       insurance was obtained and the amount of the                                      is obtained from the same insurance
       administrative fee.                                                               provider from which the             additional
   (k) Any person may sign any document relative to crop                                 coverage was obtained.          If you have
       insurance coverage on behalf of any other person                                  revenue protection and exclude high-risk
       covered by such a policy, provided that the person                                land, the catastrophic risk protection
       has a properly executed power of attomey or such                                  coverage will be yield protection only for
       other legally sufficient document authorizing such                                the excluded high-risk land.
       person to sign. You are still responsible for the                  (c) With respect to revenue protection, if available for
       accuracy of all Information provided on your behalf                    the crop:                   ·
       and may be subject to the consequences in section                      (1) You may change to another plan of insurance
       6(g), and any other applicable consequences, if any                        and change your coverage level or elect the
       information has been misreported.                                          harvest price exclusion by giving written notice
3. Insurance Guarantees. Coverage Levels, and Prices.                             to us not later than the sales closing date for the
   (a) Unless adjusted or Umited fn accordance with your                          insured crop;
       policy, the production guarantee or amount of                          (2) Your ·projected price and harvest price will be
       insurance, coverage level, and price at which an                           100 percent of the projected price and harvest
       indemnity will be determined for each unit will be                         price issued by FCIC;
       those used to calculate your summary of coverage                       (3) If the harvest price exclusion is:
       for each crop year.                                                        (i) Not elected, your projected price is used to
   (b) With respect to the insurance choices:                                            initially determine the revenue protection
       (1) For all acreage of the insured crop in the county,                            guarantee (per acre). and if the harvest
            unless one of the conditions In section 3(b)(2)                              price is greater than the projected price,
            exists, you must seiad the same:                                             the revenue protection guarantee          (per
            (i) Plan of insurance (§.&. yield protection,                                acre) will· be recomputed· using your
                   revenue protection, actual production                                 hatvestprice;or
                  history. amount of insurance, etc.);                            (ii) Elected, your · projected price is used to
            (ii) Level of coverage (all catastrophic risk                                compute        your    · revenue protection
                  protection or the same level of additional                             guarantee (per acre);
                  coverage); and                                              (4) Your projected price is used to calculate your
            (iii) Percentage of the available price election,                     premium, any replant payment, and any
                  or projected price for yield protection. For                    prevented planting payment; and
                  revenue protection, the percentage of price                 (5) If the projected price or harvest price cannot be
                  is specified in section 3(c)(2). If different                   calculated for the current crop year under the
                  prices are provided by type or variety,                         provisions       contained in the Commodity
                  insurance will be based on the price                            Exchange Price Provisions:
                  provided for each type or variety and the                       (i) For the projected price:
                  same price percentage will apply to all                                (A) Revenue· protection will not be
                  types or varieties.                                                          provided and you will automatically be
       (2) You do not have to select the same plan of                                          cover-ed under the yield protection plan
            insurance, level of coverage or percentage of                                      of insurance for the current crop year
            available price election or projected price if:                                    unless you cancel your coverage by
            (i) The applicable Crop Provisions allow you                                       the cancellation date or change your
                  the option to separately insure individual                                   plan of insurance by the sales closing
                  crop types or varieties. In this case, each                                  date;
                  individual type or variety insured by you will                         (B) Notice wm be provided on RMA•s Web
                  be subject to separate administrative fees.                                  site by the date specified In the
                  For example, if two grape varieties in                                       applicable projected price definition


                                                              (10 of40)
                      contained in the Commodity Exchange                           your additional price election or amount of
                      Price Provisions;                                             insurance.
                 (C) The projected price will be determined               (2) You may change to another plan of insurance or
                     by FCIC and will be released by the                      change your coverage level, amount of
                     date specified in the applicable                         insurance or percentage of the price election, as
                     projected price definition contained in                  applicable, for .the following crop year by giving
                     the Commodity Exchange Price                             written notice to us not later than the sales
                     Provisions; and                                          closing date for the insured aop.
                 (D) Your coverage will automatically revert              (3) Your amount of Insurance will be the amount
                     to revenue protection for the next crop                  of insurance issued by FCIC multiplied by the
                     year that revenue protection is                          coverage level percentage you elected. Your
                     available unless you cancel your                         price election will be the price election issued by
                     coverage by the cancellation date or                     FCIC multlplfed by the· percentage of price you
                     change your coverage by the sales                        elected.
                     closing date; or                                    (4) Since the amount of insurance or price election
          (II) For the harvest price:                                         may change each year, if you do not select a
                 (A) Revenue protectfon will continue to be                   new amount of insurance or percentage of the
                     available; and                                           price election on or .before the safes closing
                 (B) The harvest price will be determined                     date, we will assign an amount of Insurance or
                     and announced by FCJC.                                   percentage of the price el on which bears the
(d) With respect to yield protection, if available for the                    same relationship to the amount of insurance or
    crop:                                                                     percentage of the price election that was In
    (1) You may change to another plan of Insurance                           effect for the preceding year (!&, if you
          and change your percentage of price and your                        selected 100 percent of the price election for the
          coverage level by giving written notice to us not                   previous crop year and }tou do not select a new
          later than the sales closing date for the insured                   percentage of the price eleCtion for the current
          crop;                                                               crop year, we will assign 100 percent of the
    (2) The percentage of the projected price selected                        price election for the current crop year).
          by you multiplied by the projected price issued            (f) You must report all production of the crop (insured
          by FCIC is your projected price that is used to                and uninsured) to us for the previous crop year by
         compute the value· of your production guarantee                 the earlier of the acreage reporting date ·or 45 days
         (per acre) and the value of the production to                   after the cancellation date, unless otherwise stated
         count: and                                                      in the Special Provisions or as specified In section
    (3) Since the projected price may change each                       ·18:     .                            .
         year. if you do not select a new percentage of                  (1) If you do not provide the required production
         the projected price on or before the sales closing                    report, we will assign a yield for th'e previous
         date, we will assign a percentage which bears                         crop year. The yield assigned by us will not be
         the same ·relationship to the percentage that was                     more than 75 percent of the yield used by us to
         in effact for the preceding year (!&b. If you                      · determine your coverage for the· previous crop
         selected 100 ·percent of the projected price for                    . year. The production report or assigned yield
         the previous crop year and you do not select a                       will be used to compute ·your approved yield for
         new percentage for the current crop year, we will                    the purpose· of determining your coverage for
         assign 100 pereent for the current crop year).                       'the current crop year.
(e) With respect· to all plans of Insurance other than                   (2) If you have filed a claim for any crop year, the
    revenue protection and yield protection (B&. APH,                         documents signed by you which state the
    dollar amount plans of insurance, etc.):                                  amount of production used to complete the claim
    (1) In addJtlon to the price election or amount of                        for indemnity will be the production report for
         Insurance available on the contract change date,                     that year unless otherwise specified by FCIC.
         we may provide an additional price election or                  (3) Production and acreage for the prior crop year
         amount of insurance no later than 15 days prior                      must be reported for each proposed optional unit
         to the sales closing date.                                           by the production reporting date. If you do not
         (i) You must select the additional price                             provide the information stated above. the
                election or amount of insurance on or                         optional units will be combined into the basic
                before the sales closing date for the                         unit.
                insured crop.                                            (4) Appraisals obtained from only a portion of the
         (ii) These additional price elections or                             acreage in a field that remains unharvested after
                amounts of insurance will not be less than                    the remainder of the crop within the flefd has
                those available on the contract change                        been destroyed or put to another use will not be
                date.                                                         used to establish your actual yield unless
         (iii) If you elect the additional price election or                  representative samples are required to be left by
                amount of insurance, any claim settlement                     you in accordance with the Crop Provisions.
                and amount of premium will be based on


                                                         (11 of40)
(g) It is your responsibility to accurately report all                       (i)     The approved APH yield Is greater than
     information that Is used to determine your approved                             115 percent of the average of the approved
     yield.                                                                          yields of all applicable databases for your
     (1) You must certify to the accuracy of this                                    farming operation that have actual yields in
          information on your production report.                                     them or it Is greater than 115 percent of the
     (2) If you fail to accurately report any information or                         county transitional yield if no applicable
          if you do not provide any required records, you                            databases exist for comparison;
          will be subject to the provisions regarding                          (if) The current year's Insurable acreage
          misreporting contained fn section 6(g), unless                             (Including applfcabfe prevented planting
          the information Is corrected:                                              acreage) Is greater than 400 percent of the
          (i) On or before the production reporting date;                            average number of acres In the database
                or                                                                   or the acres contained In two or more
          01) Because the incorrect information was the                              Individual years in the database are each
                result of our error or the error of someone                          less than 10 percent of the' current year's
                from USDA.                                                           insurable acreage in the unit (Including
     (3) If you do not have written verifiable records to                            applicable prevented planting acreage);
          support the information on your production                                 and                           ·
          report, you will receive an assigned yield in                        (iii) We determine there is no valid agronomic
          accordance with section 3(f)(1) and 7 CFR part                             basis to support the approved yield; or
          400, subpart G for those crop years for which                  (3) To an amount consistent with the production
          you do not have such records.                                       methods actually carried out for the crop year if
    (4) At any time we discover you have mfsreported                          you use a different production method than was
          any material Information used to determine your                     previously used and the production method
          approved yield or your approved yield is not                        actually carried out is likely to result 'In a yield
          correct, the foHowing actions will be taken, as                      lower than the average of your previous actual
          applicable:                                                         yields. The yield will be adjusted based on your
          (i) We will correct your approved yield for the                     other units where such production methods were
                crop year such information is not correct,                    carried out or tO the applicable county
                and all subsequent crop years;                              · transitional yield for 1h'e production methods If
         ·(ii) We will correct the unit structure, if                         other such units do not exist. You must notify us
                necessary;                                                    of changes in your production methods by the
          (Iii} Any overpaid or underpaid indemnity or                        acreage reporting date. If you fall to notify us, in
                premium must be repaid; and                                   addition to the reduction of your approved yield
          (iv) You wlll be subject to the provisions                          described herein, you will be considered to have
                regarding misreporting contained In section                   misreported information and you will be subject
                6(g)(1}, unless the incorrect information                     to the consequences in section 6(g).            For
                was the result of our error or the error of                   example, for a non-irrigated unit, your yield is
                someone from USDA.                                            based upon acreage of the crop that is watered
 (h) In addition to any consequences In section 3(g), at                      once prior to planting,· and the crop is not
    any time the circumstances described below are                            watered prior to planting for the current crop
    discovered, your approved yield will be adjusted:                         year. Your approved APH ·yield will be reduced
    (1) By including an assigned yield determined in                          to an amount consistent with the actual
         accordance with section 3(f)(1) and 7 CFR part                       production history of your other non-Irrigated
         400, subpart G, if the actual yield reported in the                  units where the crop has not been watered prior
         database is excessive for any crop year, as                          to planting or limited to the non-irrigated
         determined by FCIC under its procedures, and                         transitional yield for the unit if other such units
         you do not provide verifiable records to support                     do not exist         ·
         the yield in the database (If there are verifiable         (i) Unless you meet the double cropping requirements
         records for the yield in your database, the yield              contained In section 17(f)(4), if you elect to plant a
         is significanUy different from the other yields in             second crop on acreage where the first insured crop
         the county or your other yields for the crop and               was prevented from being planted, you will receive a
         you cannot prove there is a valid basis to                     yield equal to 60 percent of the approved yield for
         support the differences in the yields, the yield               the first insured crop to calculate your average yield
         will be the average of the yields for the crop or              for subsequent crop years (Not appHcable to crops ff
         the applicable county transitional yield if you                the APH is not the basis for the insurance
         have no other yields for the crop);                            guarantee). If the unit contains both prevented
    (2) By reducing it to an amount consistent with the                 planting and planted acreage of the same crop, the
         average of the approved yields for other                       yield for such acreage will be determined by:
         databases for your farming operation with the                  (1) Multiplying the number of insured prevented
         same crop, type, and practfce or the county                         planting acres by 60 percent of the approved
         transitional yield, as applicable, if:                              yield for the first insured crop;



                                                        (12 of40)
          (2) Adding the totals from section 3(i)(1) to the                     (2) If you Insure multiple crops with us that have
               amount of appraised or harvested productfon for                       final planting dates on or after December 31 but
               all of the insured planted acreage; and                               before August 15, you must submit an acreage
          (3) Dividing the total in section 3(1)(2) by the total                     report for all such crops on or before the latest
               number of acres in the unit                                           applicable acreage reporting date for such
    0) Hail and fire coverage may be excluded from the                               crops.
         covered causes of foss for an Insured crop only if                     (3) Notwithstanding the provisions In sections
         you select additional coverage of not less than 65                          6(a)(1) and (2):
         percent of the approved yield indemnmed at the 100                           (I) If the Special Provisions desfgnate
         percent price election, or an equivalent coverage as                               separate planting periods for a crop, you
         established by FCIC, and you have purchased the                                    must submit an acreage report for each
         same or a higher dollar amount of coverage for hail                                planting period on or before the acreage
         and fire from us or any other source. If you elected a                             reporting date contained in the Special
         whole-fann unit, you may exclude hail and fire                                     Provisions for the planting period; and
         coverage only if allowed by the Special Provisions.                         (ii) If planting of the insured crop continues
    (k) The appUcable premium rate, or formula to calculate                                 after the final planting date or you are
         the premfum rate, and transitional yield will be those                             prevented from planting during the late
         contained In the actuarial documents except, in the                                planting period, the acreage reporting date
         case of high-risk land, a written agreement may be                                wr11 be the later of:      ·
         requested to change such transitional yield or                                     (A) The acreage reporting date contained
         premium rate.                                                                           fn the Special Provisions;
4. Contract Changes.                                                                        (B) The date determined in accordance
    (a) We may change the terms of your coverage under                                           With sections (a}(1) or (2); or
         this policy from year to year.                                                    (C) Rve (5) days after the end of the late
    (b) Any changes in policy provisions, amounts of                                             planting period for the insured crop, if
         insurance, premium rates, program dates, price                                          applicable.
        elections or the Commodity Exchange Price                         (b) If you do not have a share in an insured crop in the
        Provisions, if applicable, can be vfewed on RMA's                      county for the crop year, you must submit an
        Web site not later than the contract change date                       acreage report, on or before the acreage reporting
        contained in the Crop Provisions (except as allowed                    date, so indicating.
        herein or as specified In section 3). We may only                (c) Your acreage report must include the following
        revise this information after the contract change date                 information, if applicable:
        to correct clear errors the price for oats was                         (1). The amount of acreage of the crop in the county
        announced at $25.00 per bushel instead of $2.50 per                          (insurable and not insurable) In which you have
        bushel or the final planting date shourd be May 10                           a share and the date the Insured crop was
        but the final planting date in the Special Provisions                     · planted on the unit as follows:
        states August 10).                                                           (i) The last date any timely planted acreage
   (c) After the contract change date, all chRnges specified                               was planted and the number oi acres
        in section 4(b) will also be available upon request                                planted by such date; and
        from your crcip insurance agent You will be                                  (ii) The date of planting and the number of
        provided, fn writing, a copy of the changes to the                                 acres planted per day for acreage planted
         Basic Provisions, Crop Provisions, Commodity                                      during the late planting period (If you fall to
        Exchange Price Provisions, if applicable, and                                      report the number of acres planted on a
        Special Provisions not later than 30 days prior to the                             daily basis, all acreage planted in the late
        cancellation date for the insured crop. If available                               planting period will be presumed to have
        from us, you may elect to receive these documents                                  been planted on the last day planting took
        and changes electronically. Acceptance of the                                      place in the late planting period for the
        changes wDI be conclusively presumed In the                                        purposes of ·section 16);
        absence of notice from you to change or cancel your                   (2) Your share at the time coverage begins;
        insurance coverage.                                                   (3) The practice;
5. [Reserved)                                                                 (4) The type; and
6. Report of Acreage.                                                         (5) The land Identifier for the crop acreage (!Jb
   (a) An annual acreage report must be submitted to us                             legal description, FSA fann serial number or
        on our form for each insured crop in the county on or                       common land unit number if provided to you by
        before the acreage reporting date contained in the                          FSA, etc.) as required on our fonn.
        Special Provisions, except as follows:                           (d) Regarding the ability to revise an acreage report you
        (1) If you fnsure muHiple crops with us that have                     have submitted to us:
             final planting dates on or after August 15 but                   (1) For planted acreage, you cannot revise any
              before December 31, you must submit an                                information pertaining to the planted acreage
             acreage report for all such crops on or before                         after the acreage reporting date without our
             the latest applicable acreage reporting date for                       consent (Consent may only be provided when
             such crops; and                                                        no cause of foss has occurred; our appraisal has

                                                            (13 of 40)
     determined that the insured crop will produce at                                        measurement to us (If you fail to
     least 90 percent of the yield used to detennine                                         provide the measurement, your
     your guarantee or the amount of insurance for                                           claim will not be paid); or
     the unit (including reported and unreported                                  (B) Elect to measure the acreage, and:
     acreage), except when there are unreported                                        (1) Analiza your claim in accordance
     units (see section 6(f)); the Information on the                                        with applicab!e policy provisions;
     acreage report is clearly transposed: you                                               and
     provide adequate evidence that we or someone                                      (2) Estimated acreage under this
     from USDA have committed an error regarding                                             section will not be accepted from
     the Information on your acreage report; or if                                           you for any subsequent acreage
     expressly permitted by the policy);                                                     report; and
(2) For prevented planting acreage:                                        (iii) Premium will still be due in accordance
     0) On or before the acreage reporting date,                                 with sections 2(e) and 7. If the acreage is
           you can change any Information on any                                 not measured as specified in section
           initially submitted acreage report, except                            6(d)(3 )(li) and the acreage measurement Is
           as provided In section 6(d)(2)(111) (!&. you                          not ·provided to us at least 15 days prior to
           can correct the reported share, add                                   the premium billing date, your premium will
           acreage of the insured crop that was                                  be based on the estimated acreage and
           prevented from being planted, etc.);                                  will be revised, if necessary, when the
     (ii) After the acreage reporting date, you                                  acreage measurement Is provided. If the
           cannot revise any information on the                                  acreage measurement is_ not provided by
          acreage report (!&, If you have failed to                              the termination date, you will be precluded
          report prevented planting acreage on or                                from providing any estimated acreage for
          before the acreage reporting date, you                                 all subsequent crop years.
          cannot revise it after the acreage reporting                (4) If there is an Irreconcilable difference between:
          date to include prevented planting                              0) The acreage measured by FSA or a
          acreage) but we will revise Information that                           measuring service and· our on-farm
          Is clearly transposed or you provide                                   measurement, our on-fann measurement
          adequate evidence that we or someone                                   will be used; or
          from USDA have committed an error                               (ii) The acreage measured by a measuring
          regarding the information on your acreage                              service,       other     than    our    on-farm
          report; and                                                            measurement. and FSA, the . FSA
    (iii) You cannot revise your inHially submitted                              measurement will be used; and
          acreage report at any time to change the                    (5) If the acreage report has been revised In
          insured crop, or type, that was reported as                     accordance wHh section 6(d)(1), (2), or (3}, the
          prevented from being planted;                                   Information on the initial acreage report will not
(3) You may request an acreage measurement from                           be considered mfsreported for the purposes of
    FSA or a business that provides such                                  sactJon 6(g).
     measurement service prior to the acreage                    (e) We may elect to determine all premiums and
     reporting date, submit documentation of such                    indemnities based on the information you submit on
     request and an acreage report with estimated                    the acreage report or upon the factual circumstances
     acreage by the acreage reporting date, and if                   we determine to have existed subject to the
     the acreage measurement shows the estimated                     provisions contained in section 6(g).
    acreage was incorrect, we wfll revise your                   (f) If you do not submit an acreage report by the
    acreage report to reflect the correct acreage:                   acreage reporting date, or if you fail to report all
    (I) If an acreage measurement is only                            units, we may e!ect to detennlne by unit the
          requested for a portion of the acreage                     insurable crop acreage, share, type and practice, or
          within a unit, you must separately                         to deny liability on such units. If we· deny liability for
          designate the acreage for which an                         the unreported units, your share of any production
          acreage measurement has                 been               from the unreported units will be allocated, for loss
          requested;                                                 purposes only, as production to count to the reported
    (fi) If an acreage measurement is not provided                   units fn proportion to the liability on each reported
          to us by the time we receive a notice of                   unil However, such production will not be allocated
          loss, we may:                                              to prevented planting acreage or otherwise affect
          (A) Defer finalization of the claim until the              any prevented planting paymenl
                measurement is completed, and:                   (g) You must provide all required reports and you are
                (1) Make      all    necessary      loss             responsible for the accuracy of an information
                     determinations.    except       the             contained in those reports. You should verify the
                     acreage measurement; and                        Information on all such reports prior to submitting
                (2) Finalize the claim in accordance                 them to us.
                     with applicable policy provisions               (1) Except as provided In section 6(g)(2), if you
                     after you provide the acreage                        submit information on any report that Is different


                                                     (14 of40)
               than what is determined to be correct and such                 may apply are contained In the actuarial documents
               information results In:                                        or an approved written agreement.
               (I) A lower liability than the actual liability           (e) In addition to the premium charged:
                    determined, the production guarantee or                   (1) You. unless otherwise authorized in 7 CFR part
                    amount of Insurance on the unit will be                        400, must pay an administrative fee each crop
                    reduced to an amount consistent with the                       year of $30 per crop per county for all levels of
                    reported Information (In the event the                         coverage In excess of catastrophic risk
                    insurable acreage is under-reported for any                    protection.
                    unH. all production or value from Insurable               (2) The administrative fee must be paid no later
                    acreage in that unit will be considered                        than the time premium Is due.
                    production or value to count In determining               (3) Payment of an administrative fee will not be
                    the indemnity); or                                             required if you fife a bona fide zero acreage
               (li) A higher liability than the actual llabDity                    report on or before the acreage reporting date
                    determined, the information contained fn                       for the crop. If you falsely file a zero acreage
                    the acreage report will be revised to be                       report you may be subject to criminal and
                    consistent with the corred Information.                        administratiVe sanctions.
         (2) If your share Is misreported and the share Is:                   (4) The administrative fee will be waived if you
               (i) Under-reported, any claim will be                               request it and: '
                    determined using the share you reported;                       (i) You qualify as a limited resource fanner; or
                    or                                                             (ii) You were insured prior to the 2005 crop
               (D) Over-reported, any claim will be                                      year or for the 2005 crop year and your
                    determined using the share we determine                              administrative fee was waived for one or
                    to be correct.                                                       more of those crop years because you
   (h) If we discover you have fncorrectly reported any                                  qualified as a limited resource farmer under
        Information on the acreage report for any crop year,                             a policy definition previously In effect. and
        you may be required to provide documentation In                                  you remain qualified as a limited resource
        subsequent crop years substantiating your report of                              farmer under the definition that was in
        acreage for those crop years, Including. but not                                 effect at the time the administrative fee was
         limited to. an acreage measurement service at your                              waived.
        own expense. If the correction of any misreported                    (5) Failure to pay the administrative fees when due
        information would affect an indemnity. prevented                           may make you fnelfgible ·for certain other USDA
        planting payment or replant payment that was paid in                       benefits.
        a prior crop year. such claim will be adjusted and              (f) If the amount of premium (gross premium less
        you will be required to repay any overpaid amounts.                  premium subsidy paid on your behalf by FCIC) and
    (I) Errors in reporting units may be corrected by us at                  administrative fee you are required to pay for any
        the time of adjusting a loss to reduce our Dability and              acreage exceeds the liability ·for the acreage.
        to conform to applicable unit divJsion guidelines.                   coverage for those acres wfll not be provided (no
7. Annual Premium and Administrative Fees.                                   premium or administrative fee wlfl be due and no
   (a) The annual premium is eomed and pa -able at the                       indemnity will be paid foi such acreage). ·
        time coverage begins. You will be billed for the           8. · Insured Crop.                            ·
        premium and administrative fee not earlier than the             (a) The insured crop will be ·that shown on your
        premium billing date specified in the Special                        accepted application and as specified In the Crop
        Provisions.                                                          Provisions or Special Provisions and must be grown
   (b) Premium or administrative fees owed by you wfll be                    on insurable acreage.
        offset from an indemnity or prevented planting                  (b) A crop which will NOT be insured will include. but wiD
        payment due you in accordance with section 2(e).                     not be limited to. any crop:
   (c) The annual premium amount is determined. as                           (1) That is not grown on planted acreage (except for
        applicable. by either.                                                    the purposes of prevented planting coverage). or
        (1) Multiplying the production guarantee per acre                         that is a type. class or variety or where the
              times your price election or your projected price.                  conditions under which the crop Is planted are
              as applicable. times the premium rate. times the                    not generafly recognized for the area (For
              insured acreage. times your share at the time                       example. where agricultural experts detennine
              coverage begins. and times any premium                              that planting a non-Irrigated com crop after a
              adjustment percentages that may apply; or                           failed small grain crop on the same acreage In
        (2) Multiplying your amount of Insurance per acre                         the same crop year is not appropriate for the
              times the premium rate. times the insured                           area);
              acreage. times your share at the time coverage                 (2) For which the information necessary for
              begins. and times any premium adjustment                            insurance (price election. amount of insurance.
              percentages that may apply.                                         projected price and harvest price, as applicable.
  (d) The Information needed to determine                    the                  premium rate. etc.) is not included In the
        premium rate and any premium adjustment                                   aduarial documents. unless such information is
        percentages that


                                                            (15 of40)
             provided by a written agreement in accordance                     (iii) Such acreage was not planted or
             with section 18;                                                          harvested because it was pasture or
         (3) That Is a volunteer crop;                                                 rangeland, the crop to be insured is also
         (4) Planted following the same crop on the same                               pasture or rangeland, and the Crop
             acreage and the first planting of the crop has                            Provisions, Special Provisions, or a written
             been harvested in the same crop year unless                               agreement specifically allow insurance for
             specifically permitted by the Crop Provisions or                          such acreage; or
             the Special Provisions (For example, the second                   (iv) The Crop Provisions, Special Provisions, or
             planting of grain sorghum would not be Insurable                          a written agreement specifically allow
             if grain sorghum had already been planted and                             insurance for such acreage; or
             harvested on the same acreage during the crop                (2) Is not insurable if:
             year);                                                            (i) The only crop that has been planted and
        (5) That is planted for the development or                                     harvested on the acreage in the three
             production of hybrid seed or for experimental                             previous crop years is a cover, hay (except
             purposes, unless permitted by the              Crop                      wheat harvested for hay) or forage crop
             Provisions or by written agreement to Insure                             (except ·insurable sHage). However, such
             such crop; or                                                            acreage may be insurable only if:
        (6} That is used solely for wildlife protection or                             (A) The crop to be insured is a hay or
             management If the lease states that specific                                  forage crop and the Crop Provisions,
             acreage must remain unharvested, only that                                    Special Provisions, or · a written
             acreage is uninsurable. If the lease specifies                                agreement specifically allow insurance
             that a percentage of the crop must be left                                    for such acreage; or
             unharvested, your share will be reduced by such                          (B) The hay or forage crop was part of a
             percentage.                                                                   crop rotation;
    (c) Although certain policy documents may state that a'                    (ii) The acreage has been strip-mined.
        crop type, class, variety or practice is not insurable, It                    However, such acreage may be insurable
        does not mean all other crop types, classes.                                  only if:
        varieties or practices are insurable. To be insurable                         (A) An agricultural commodity. other than
        the crop type, class, variety or practice must meet all                            a cover, hay (except wheat harvested
        the conditions in this section.                                                    for hay), or forage crop (except
9. Insurable Acreage.                                                                      insurable silage) has been harvested
   (a} All acreage planted to the insured crop in the county ·                             from the acreage for at least five crop
       in which you have a share:                                                          years after the strip-mined land was
       (1) Except as provided in section 9(a)(2), is                                       reclaimed: ot
            insurable if the acreage has been planted and                             (B) A written agreement specifically allows
            harvested or insured (including insured acreage                                insurance for such acreage;
            that was prevented from being planted) in any                     (iii) The actuarial documents do not provide
            one of the three previous crop years. Acrea!]e                            the information necessary to determine the
            that has not been planted and harvested                                   premium rate, unless Insurance Is allowed
            (grazing is not consic;tered harvested for the                            by a written agreement;
            purposes of section 9(a)(1)} or insured in at least               (iv) The insured ·crop is damaged and It is
            one of the three previous CI'9P years may still be                       practical to replant the Insured crop, but
            insurable if:                                                            the insured crop is.not replanted;
            (i) Such acreage was not planted:                                 (v) The acreage is interplanted,              unless
                 (A) In at least two of the three previous                            Insurance is allowed by the Crop
                      crop years to comply with any other                             Provisions;           ·
                       USDA program;                                          (vi) The acreage is otherwise restricted by the
                 (B) Due to the crop rotation, the acreage                           Crop Provisions or Special Provisions;
                      would not have been planted In the                      (vii) The acreage is planted in any manner
                      previous three years . a crop                                  other than as specified in the policy
                      rotation of com, soybeans, and alfalfa;                        provisions for the crop unless a written
                      and the alfalfa remained for four years                        agreement specifically allows insurance for
                      before the acreage was planted to                              such planting;
                      com again); or                                          (viii) The acreage is of a second crop, if you
                 (C) Because a perennial tree, vine, or                              elect not to insure such acreage when an
                      bush crop w s on the acreage in at                             indemnity for a first insured crop may be
                      least two of the previous three crop                           subject to reduction in accordance with the
                      years;                                                         provisions of section 15 and you intend to
            (ii) Such acreage constitutes five percent or                            collect an indemnity payment that is equal
                 less of the insured planted acreage In the                          to 100 percent of the insurable loss for the
                 unit;                                                               first insured crop acreage. This election
                                                                                     must be made on a first Insured crop unit


                                                              (16 of40)
      basis if the first insured crop unit                                         (2) The applicable acreage has had
      contains 40 planted acres that may be                                             three or more crops produced and
      subject to an Indemnity reduction, then no                                        harvested on it in the same crop
      second crop can be Insured on any of the                                          year In at least two of the last four
      40 acres). In this case:                                                          years in which the insured crop
      (A) If the first insured crop Is insured under                                    was grown on the acreage; and
            this poHcy, you must provide written                              (B) The amount of insurable acreage will
            notice to us of your election not to                                   not exceed 100 percent of the greatest
           insure acreage of a second crop at the                                  number of acres for which you provide
           time the first Insured crop acreage is                                  the records required in section
           released by us (if no acreage in the                                    9(a){2)(Jx)(A).
           first insured crop unit Is released, this          (b) If insurance is provided for an Irrigated practice, you
           election must be made by the earlier of                 must report as Irrigated only that acreage for which
           the acreage reporting date for the                      you have adequate facilities and adequate water, or
           second crop or when you sign the                        the reasonable expectation of receMng adequate
           claim for indemnity for the first insured               water at the time coverage begins, to carry out a
           crop) or, if the first Insured crop is                  good irrigation practice. If you knew or had reason
           insured under the Group               Risk              to know that your water may be reduced before
           Protection Plan of Insurance or                         coverage begins, no reasonable expectation exists.
           successor provisions (7 CFR part                  (c) Notwithstanding the provisions in section 8(b)(2), if
           407), this election must be made                       acreage Is Irrigated and a premium rate is not
           before the second crop Insured under                   provided for an irrigated practice, you may either
           this policy is planted, and if you fall to             report and insure the irrigated acreage as cnon-
           provide such notice, the second crop                   lrrigated,• or report the irrigated acreage as not
           acreage will be insured in accordance                  insured (If you elect to insure such acreage under a
           with the applicable policy provisions                  non-irrigated practice, your irrigated yield wnr only be
           and you must repay any overpaid                        used to detennfne your approved yield if you
           indemnity for the first insured crop;                  continue to use a good irrigation practice. If you do
      (B) In the event a second crop Is planted                   not use a good irrigation practice, you will receive a
           and insured with a different insurance                 yield detenninecf in accordance with section 3(h)(3)).
           provider, or planted and fnsured by a             (d) We may restrict the amount of acreage that we will
           different person, you must provide                     Insure to the amount allowed under any acreage
           written notice to each Insurance                       limitation program established by the United States
           provider that a second crop was                        Department of Agriculture If we notify you of that
           planted on acreage on which you had                    restriction prior to the sales closing date.
           a first insured crop; and                         (e) Notwithstanding the provisions In section 9(a)(1), if
      (C) You must report the crop acreage that                   the Governor of a State designated within the Prairie
           will not be insured on the applicable                  Pothole NatJonal Priority Ar&a elects to make saction
           acreage report; or ·                                   508(o) of the Act effective for the State, any native
(ix) The acreage Is of a crop planted following                   sod acreage greater than ·five acres located In a
     a second crop or following an insured crop                   county contained. within the Prairie Pothole National
     that is prevented from being planted after a                 Priority Area that has been tiffed after May 22, 2008,
     first insured crop, unless it Is a practice that             is not insurable for the first five crop years of planting
     is generally recognized by agricultural                      following the date the native sod acreage is tilled.
     experts or organic agricultural experts for                  (1) If the Govemor makes this election after you
     the area to plant three or more crops for                         have received an indemnity or other payment for
     harvest on the same acreage in the same                           native sod acreage, you will be required to repay
     crop year, and additional coverage                                the amount received and any premium for such
     Insurance provided under the authority of                         acreage will be refunded to you.
     the Act is offered for the third or                          (2) If we detennine you have tilled less than five
     subsequent crop in the same crop year.                            acres of native sOd a year for more than one
     Insurance will only be provided for a third                       crop year, we will add all the native sod acreage
     or subsequent crop as follows:                                    tilled after May 22, 2008, and all such acreage
     (A) You must provide records acceptable                           will be ineligible for insurance for the first five
           to us that show:                                            crop years of planting following the date the
           (1) You have produced and harvested                         cumulative native sod acreage tilled exceeds
                the insured crop following two                         five acres.
                other crops arvested on the              10. Share Insured.
                same acreage in the same crop                (a) Insurance will attach:
                year in at feast two of the last four             (1) Only if the person completing the application
                years In which you produced the                 has
                Insured crop; or                                       a share in the insured crop; and

                                                  (17 of40)
     (2) Only to that person's share, except that                          (c) Acreage rented for a percentage of the crop, or
          insurance may attach to another person's share                       a lease containing provisions for BOTH a
          of the insured crop if the other person has a                        minimum payment (such as a specified amount
          share of the crop and:                                               of cash, bushels, pounds. etc.,) AND a crop
          (i) The application clearly states the insurance                     share will be considered a crop share lease.
                 is requested for a person other than an                  (d) Acreage rented for cash, or a lease
                 individual (§JL. a partnership or a joint                     containing provisions for EITHER a minimum
                 venture): or                                                  payment OR a crop share (such as a 50/50
          (ii) The application clearly states you as                           share or $100.00
                 landlord will insure your tenanfs share, or                   per acre. whichever Is greater) will be
                 you as tenant will Insure your landlord's                     considered a cash lease
                 share. If you as a landlord will insure your     11. Insurance Period.
                 tenant's share, or you as a tenant wifl              (a) Except for prevented planting coverage (see section
                 Insure your landlord's share, you must                   17), coverage begins on each unit or part of a unit at
                 provide evidence of the other parfYs                     the later of:
                 approval Oease, power of attorney, etc.)                 (1) The date we accept your application (For the
                 and such evidence will be retained by us:                     purposes of this paragraph, the date of
                 (A) You also must clearly set forth the                       acceptance is the date that you submit a
                      percentage shares of each person on                      property executed appHcatfon in accordance with
                      the acreage report; and                                  section 2):
                 (B) For each landlord or tenant, you must                (2) The date the insured crop is planted; or
                      report the landlord's or tenant's social            (3) The calendar date contained in the Crop
                      security      number,            employer                Provisions for the beginning of the insurance
                      Identification   number,      or    other                  periOd.             .·         .
                      identification number we assigned for              (b) Coverage· ends on each unH or part of a unit at the
                     the purposes of this policy, as                         earliest of:
                     applicable.                                              (1) Total deStruction of the insured crop;
(b) With respect to your share:                                              (2) Harvest of the insured crop;
     (1) We will consider to be included in your share                        (3) Anal adjustment of a loss on a unit;
         under your policy, any acreage or interest                          (4) The calendar date contained in the Crop
         reported by or for.                                                       Provisions or Special Provisions for the end of
         (i) Your spouse, unless such spouse can                                  the insurance period;
                prove he/she has a separate fanning                           (5) Abandonment of the insured crop; or
                operation, which includes, but is not limited                (6) As otherwise specffted in the Crop Provisions.
                to, separate land (transfers of acreage                 (c) Except as provided In the Crop Provisions or
                from one spouse to another Is not                            applicable endorsement, In addition to the
                considered separate land),             separate              requirements of section 11(b), coverage ends on any
                capital,      separate    inputs,      separate              acreage within a unit once any event specffied in
                accounting, and saparate maintenance of                      section 11(b) occurs on· that acreage. ·Coverage
                proceeds; or                                                 onlY remains in effect ·on acreage that has not been
         (ii) Your child who resides fn your household                       affected by an event specified Insection 11(b).
                or any other member of your househo!d,            12.   Causes of Loss.
                unless such chi!d or other member of the                Insurance is provided only to protect against
                househo!d can demonstrate such person                   unavoidable, naturally occurring events. A fist of the
                has a separate share In the crop (Children              covered naturally· occurring events is contafned In the
                who do not reside in your household are                 applicable Crop Provisions. AJI other causes of loss,
                not included in your share); and                        including but not limited to the following, are NOT
    (2) If It is determined that the spouse, child or other             covered:
         member of the household has a separate policy                  (a) Any act by any person that affects the yield, quality
         but does not have a separate farming operation                      or price of the Insured crop (g&, chemical drift, fire,
         or share of the crop, as applicable:                                terrorism, etc.);
         (I) The policy for one spouse or child or other                (b) Failure to follow recognized good farming practices
                member of the household will be void and                     for the fnsured crop;
                the policy remaining in effect will be                  (c) Water that is contained by or within structures that
                detennined in accordance with section                        are designed to contain a specffic amount of water,
                22(a)(1) and (2);                                            such as dams, locks or reservoir projects, etc., on
         (ii) The acreage or share reported under the                        any acreage when such water stays wHhin the
                policy that is voided will be included under                 designed limits (For example, a dam is designed to
                the remaining policy; and                                    contain water to an elevation of 1,200 feet but you
         (iii) No premium wilt be due and no indemnity                       plant a aop on acreage at an elevation of 1,100 feet.
                will be paid for the voided policy.                          A storm causes the water behind the dam to rise to
                                                                             an elevation of 1,200            feel Under       such
                                                                             circumstances, the resulting damage would not be


                                                           (18 of40)
           caused by an insurable cause of loss. However, if        14. Duties In the Event of Damage, Loss, Abandonment,
           you planted on acreage that was above 1,200 feet             Destruction, or Alternative Use of Crop or Acreage.
           elevation, any damage caused by water that                   Your Duties:
           exceeded that elevation would be caused by an                (a} In case of damage or loss of production or revenue
           insurable cause of loss);                                          to any insured crop, you must protect the crop from
     (d) Failure or breakdown of the Irrigation equipment or                  further damage by providing sufficient care.
           facilities, or the inability to prepare the land for         (b} Notice provisions:
           Irrigation using your established irrigation method                (1) For a planted crop, when there is damage or
           (!&. furrow irrigation), unless the failure, breakdown                   loss of production, you must give us notice, by
           or JnabHity is due to a cause of loss specified In the                   unit, within 72 hours of your Initial discovery of
           Crop Provisions.                                                         damage or foss of production (but not later than
           (1) You must make all reasonable efforts to restore                      15 days after the end of the insurance period,
                 the equipment or f cilities to proper working                      even if you have not harvested the crop).
                 order within a reasonable amount of time unless              (2) For crops for which revenue protection is
                 we detennlne it Is not practical to do so.                        elected, if there is no damage or loss of
           (2) Cost wiD not be considered when detennfning                         production, you must give us notice not later
                 whether it is practical to restore the equipment                  than 45 days after the latest date the harvest
                 or facHities:                                                     price is released for any crop in the unit where
     (e) Failure to carry out a good irrigation practice for the                   there is a revenue loss.
          Insured crop, if applicable; or                                     (3) In the event you are prevented from planting an
     (f) Any cause of loss that results In damage that Is not                      insured crop that has prevented planting
          evident or would not have been evident during the                        coverage, you must notify us within 72 hours
          Insurance period, including. but not limited to,                         after:
          damage that only becomes evident after the end of                        (i) The final planting date,' if you do not intend
          the insurance period unless expressly authorized in                             to plant the ·Insured crop during the late
          the Crop Provisions. Even though we may not                                     planting period or if a late planting period is
          inspect the damaged crop until after the end of the                             not applicable; or
          insurance period, damage due to insured causes                           (il} You de,errnine you will not be able to plant
          that would have been evident during the insurance                               the insured crop within any applicable late
          period will be covered.                                                         planting period.
13. Replanting Payment.                                                       (4) All notices required In this section that must be
    (a) If allowed by the Crop Provisions, a replanting                            received by us within 72 hours may be made by
          payment may be made on an insured crop replanted                         telephone or In person to your crop Insurance
          after we have given consent· and the acreage                             agent but must be confirmed in writing within 15
          replanted is at least the lesser of 20 acres or 20                       days.
         percent of the insured planted acreage for the unit                  (5) If you fail to comply with these notice
         (as detennfned on the final planting date or within               ·       requirements, any loss or prevented planting
         the late planting period if a late planting period is                    claim will be considered solely due to an
         applicable). If the crops to be replanted are In a                       uninsured cause of loss _for f!le acreage for
         whole-fann .unit, the 20 acres or 20 percent                             which such failure occurred, ·unless we
          requirement is to be applied separately to each crop                    determine that we have the ability to accurately
         to be replanted in the whole-farm unit.                                   adjust the loss. If we determine that we do not
    (b) No replanting payment will be made on acreage:                             have the abUity to accurately adjust the foss:
          (1) On which our appraisal establishes that                              (i) For any prevented planting claim, no
                production will exceed the level set by the Crop                         prevented planting coverage will be
                Provisions;                                                              provided and no premium will be owed or
         (2) lnitiaUy planted prior to the earliest planting date                        prevented planting payment will be paid; or
                established by the Special Provisions; or                          (ii) For any claim for Indemnity, no Indemnity
         (3) On which one replanting payment has already                                 will be paid but you will still be required to
                been allowed for the crop year.                                          pay all premiums owed.
    (c) The replanting payment per acre will be:                       (c) Representative samples:
         (1) The lesser of your actual cost for replanting or                (1) If representative samples are required by the
                the amount specified in the Crop Provisions or                    Crop Provisions. you must leave representative
                Special Provisions; or                                            samples of the unharvested crop intact
         (2) If the Crop Provisions or Special Provisions                         (i) If you report damage less than 15 days
                specify that your actual cost will not be used to                        before the time you will begin harvest or
                determine your replant payment, the amount                               during harvest of the damaged unit; or
                determined in accordance with the Crop                            (ii) At any time when required by us.
                Provisions or Special Provisions.                            (2) The samples must be left intact until we inspect
   (d) No replanting payment will be paid if we determine it                      them or until 15 days after completion of harvest
         is not practical to replant.                                             on the remainder of the unit, whichever is
                                                                                  earlier.


                                                             (19 of40)
     (3) Unless otherwise specified in the Crop                       (2) Failure to timely submit a claim or provide the
         Provisions or Special Provisions. the samples of                 required Information necessary to determine the
         the crop in each field in the unit must be 10 feet               amount of the dalm will result In no Indemnity,
         wide and extend the entire rength of the rows, if                prevented planting payment or replant payment
         the crop is planted in rows, or if the crop is not                (i) Even though no indemnity or replant
         planted in rows, the longest dimension of the                           payment is due, you will still be required to
         field.                                                                  pay the premium due under the policy for
    (4) The period to retain representative samples may                         the unit; or
         be extended if it is necessary to accurately                     (ii) Failure to timely submit a prevented
         determine the loss. You will be notified In writing                    planting claim will result In no prevented
         of any such extension.                                                 planting coverage and no premium will be
(d) Consent:                                                                    due.
    (1) You must obtain consent from us before, and                   (3) You must submit a claim not later than:
         notify us after you:                                             (i) For policies other than revenue protection,
         (i) Destroy any of the insured crop that Is not                        60 days after the date the Insurance period
                haiVested;                                                      ends for aD acreage in the unit (When there
         (H) Put the insured crop to an alternative use;                        is acreage fn the unit where the insurance
         (iff) Put the acreage to another use; or                               ·period ended on different dates, It is the
         (iv) Abandon any portion of the Insured crop.                          last date the insurance period ends on the
    (2) We will not give consent for any of the actions fn                      unit     For example, if a unit has com
         section 14(d}(1)Q) through (iv) If it is practical to                  acreage that was put to another use on
         replant ·the crop or until we have made an                           · July 15 and com acreage where haiVest
         appraisal of the potential production of the crop.                     was completed on September 30, the claim
    (3) Failure to obtain our consent will result In the                        must be submitted not later than 60 days
         assfgnment of an amount of production or value                         after·September 30); or
         to count in accordance with the Settlement of                    (ii) For revenue protection. the later of:
         Claim provisions of the applicable Crop                                (A) 60 days after the last date the haiVest
         Provisions.                                                                 price is released for any aop in the
(e) Claims:                                                                          unit; or
    (1) Except as otherwise provided in your policy, you                        (B) The date detennined in accordance
         must submit a claim declaring the amount of                                 with section 14(e}(3}(i).
         your loss by the dates shown in section 14(e}(3),            (4) To receive any Indemnity (or receive the rest of
         unless you:                                                      an Indemnity In the case of acreage that is
         (i) Request an extension In writing by such                      planted to a second crop), prevented planting
               date and we agree to such request                          payment or replant payment, you must, if
                (Extensions will only be granted if the                   applicable:
               amount of the loss cannot be determined                    (i) Provide:
               wi'.hfn such time period because the                             (A) A            complete          harvasting.
               information needed to determine the                                   production, and marketing record of
               amount of the loss is not available); or                              each insured crop by unit fncludfng
          (ii) Have       haiVested     farm-stored     grain                        separate records showing the same
               production and elect, in writing. to delay                            information for production from any
               measurement         of    your    farm-stored                         acreage not insured.
               production and settlement of any potential                       (B) Records as indicated below if you
               associated claim for indemnity (Extensions                            Insure any acreage that may be
               will be granted for this purpose up to 180                            subject to an indemnity reduction as
               days after the end of the insurance period).                          specified in section 15(e)(2):
               (A) For policies that require APH. if such                            (1) Separate records of production
                    extension continues beyond the date                                   from such acreage for all insured
                    you are required to submit your                                       crops planted on the acreage
                    production report. you will be assigned                               (1&. if you have an fnsurabfe toss
                    the previous year's approved yield as                                 on 10 acres of wheat and
                    a temporary yield In accordance with                                  subsequently plant cotton on the
                    applicable procedures.                                                same 10 acres, you must provide
               (B) Any extension does not extend any                                      records of the wheat and cotton
                    date specified in the policy by which                                 production on the 10 acres
                    premiums, administrative fees. or other                               separate from any other wheat
                    debts owed must be paid.                                              and cotton production that may be
               (C) Damage that occurs after the end of                                    planted in the same unit). If you
                    the insurance period (for example.                                    fail to provide separate records for
                    while the haiVested crop production is                                such acreage, we will allocate the
                    In storage) is not covered; and                                       production of each crop to the


                                                          (20 of40)
                               acreage in proportion to our                 (h) We may defer the adjustment of a loss until the
                               Hability for the acreage; or                      amount of loss can be accurately determined. We
                          (2) If there is no loss on the unit that               will not pay for additional damage resufting from your
                               includes acreage of the second                    failure to provide sufficient care for the crop during
                               crop. no separate records need to                 the deferral period.
                               be submitted for the second crop             (i) We recognize and apply the loss adjustment
                               and you can receive the rest of the                procedures established or approved by the Federal
                               Indemnity for the first insured crop.              Crop Insurance Corporation.
                     (C) Any other information we may require               (j) For revenue protection, we may make preHminary
                          to settJe the claim.                                   Indemnity payments for crop production losses prior
             (ii) Cooperate with us in the investigation or                      to the release of the harvest price if you have not
                    settlement of the claim, and, as often as                    elected the harvest price exclusion.
                    we reasonably require:                                        (1) First, we may pay an Initial indemnity based
                    (A) Show us the damaged crop;                                     upon your projected price, in accordance with
                    (B) Allow us to remove samples of the                             the applicable Crop Provisions provided that
                         insured crop; and                                            your production to count and share have been
                    (C) Provide us with records and                                   established; and
                         documents we request and permit us                      (2) Second, after the harvest price is released, and
                         to make copies.                                              if it is not equal to the projected price, we will
             Oil) Establish:                                                          recalculate the Indemnity payment and pay any
                    (A) The total production or value received                        additional indemnity that may be due.
                         for the Insured crop on the unit;             15. Production Included In Detennlnlng an Indemnity
                    (B) That any loss occurred during the                  and Payment Reductions.
                         insurance period;                                 (a) The total production to be counted for a unit wDI
                    (C) That the loss was caused by one or                       include all production determined In accordance with
                         more of the Insured causes specified                    the policy.
                         In the Crop Provisions: and                       (b) Appraised production will be used to calculate your
                    (D) That you have complied with all                          claim if you are riot going to harvest your acreage.
                         provisions of this policy.                              Such appraisals may be conducted after the end of
             (iv) Upon our request, or that of any USDA                          the Insurance period. If you harvest the crop after
                   employee         authorized       to     conduct              the crop has been appraised:
                   Investigations of the crop Insurance                          (1) You must provide us with the amount of
                   program, submit to an examination under                            harvested produCtion (If you fail to provide
                   oath.                                                              verifiable records of harvested production, no
        (5) Failure to comply with               any requirement                      indemnity will be paid and you will be required to
             contained In section 14(e)(4) will result in denial                      retum any previously paid indemnity for the unit
             of the claim and any premJum will still be owed,                         that was based on an appraised amount of
             unless the claim denied is for prevented                                 production): and
.            planting.                                                           (2) !f the harvested productlun exceeds the
  Our Duties:                                                                         appraised production, claims will be adjusted
  (f) If you have complied with all the policy provisions,.                           using ·the harvested production, and you will be
        we will pay your loss within 30 days after the later of:                      required to repay any overpaid Indemnity; or
     . (1) We reach agreement with you;                                         (3) If the harvested production is less than the
        (2) Completion of arbitration, reconsideration of                             appraised production, and:
            determinations regarding good farming practices                           (i) You harvest after the end of the insurance
            or any other appeal that results In an award In                                 period, your appraised production will be
            your favor, unless we exercise our right to                                     used to adjust the loss unless you can
            appeal such decision;                                                           prove that no additional causes of loss or
       (3) Completion of any Investigation by USDA, if                                      deterioration of the crop occurred after the
            applicable, of your current or any past claim for                               end of the Insurance period; or
            indemnity if no evidence of wrongdoing has                                (if) You harvest before the end of the
            been found (If any evidence of wrongdoing has                                   insurance      pe od, your harvested
            been discovered, the amount of any Indemnity,                                   production will be used to adjust the loss.
            prevented planting or replant overpayment as a                 (c) If you elect to exdude hail and fire as insured causes
            result of such wrongdoing may be offset from                        of foss and the insured crop Is damaged by hail or
            any indemnity or prevented planting payment                         fire, appraisals will be made as described in our form
            owed to you); or                                                    used to exclude hall and fire.
       (4) The entry of a final judgment by a court of                     (d) The amount of an Indemnity that may be determined ·
            competent jurisdiction.                                             under the applicable provisions of your policy may
  (g) In the event we are unable to pay your loss within 30                     be reduced by an amount, determined in accordance
       days, we will give you notice of our Intentions within                   with the Crop Provisions or Special Provisions, to
       the 30-day period.                                                       reflect out-of-pocket expenses that were not incurred

                                                                (21 of40)
    by you as a result of not planting, caring for, or                                    percent of the prevented planting payment
    harvesting the crop. lndemnitfes paid for acreage                                     for the first insured crop; and
    prevented from being planted will be based on a                               (ii) Be responsible for premium that is 35
    reduced guarantee as provided for in the policy and                                   percent of the premium that you would
    will not be further reduced to reflect expenses not                                   otherwise owe for the first insured aop.
    incurred.                                                          (g) The reduction In the amount of indemnity or
(e) With respect to acreage where you have suffered an                      prevented planting payment and premium specified
     insurable ross to planted acreage of your first insured                in sections 15(e) and 15(f), as applicable, will apply:
     crop in the crop year, except in the case of double                   (1) Notwithstanding the priority contained in the
     cropping described In section 15(h):                                         Agreement to Insure section, which states that
     (1) You may elect to not plant or to plant and not                           the Crop Provisions have priority over the Basic
          insure a second crop on the same acreage for                            Provisions when a conflict exists, to any
          harvest In the same crop year and collect an                            premium owed or · indemnity or prevented
          indemnity payment that is equal to 100 percent                          planting payment made In accordance with the
          of the Insurable ross for the first Insured crop; or                    Crop        Provisions,     and      any      applicable
     (2) You may elect to plant and insure a second crop                          endorsement.
          on the same acreage for harvest in the same                      (2) Even if another person plants the second crop
          crop year (you will pay the full premium and, if                       on any -acreage where the first insured crop was
          there is an insurable loss to the second crop,                         planted or was prevented from being planted, as
          receive the full amount of indemnity that may be                        applicable.
          due for the second crop, regardless of whether                   (3) 'For prevented planting only:
          there Is a subsequent crop planted on the same                          (i) · · If a volunteer aop or cover crop is hayed
          acreage) and:                                                                   or grazed from the same acreage, after the
          (I) Collect an indemnity payment that is 35                                     late planting period (or after the final
                 percent of the insurable foss for the first                              planting date if a late planting period is not
                 insured crop;                                                            applicable) for the first Insured crop In the
          (li) Be responsible for premium that is 35                                      same crop year, or is otherwise harvested
                 percent of the premium that you would                                    anytime after the late planting period (or
                 otherwise owe for the first insured crop;                                after the final planting date if a late planting
                 and                                                                      period is not applicable); or
          (iii) If the second crop does not suffer an                             (li) If you receive cash rent for any acreage on
                 insurable loss:                                                          which you were prevented from planting.
                 (A) Collect an indemnity payment for the              (h) You may receive a full indemnity, or a full prevented
                     other 65 percent of insurable loss that               planting payment for a first insured crop when a
                     was not previously paid under section                 second crop Is planted on the same·acreage ln the
                     15(e)(2)(i); and                                      same crop year, regardless of whether or not the
                 (B) Be responsible for the remainder of the               second crop Is insured or sustains an Insurable loss,
                     premium for the first insured crop that               if each of the follo·wing conditions are met:
                     you did not pay under section                         (1) It is a practice that is generally recognized by
                     15(e)(2)(ii).                                               agricultural experts or organic agricultural
(f) With respect to acreage where you were prevented                             experts for the area to plant two or more crops
    from planting the first insured crop in the crop year,                       for harvest in the same crop year;
    except in the case of double cropping described in                     (2) The second· or more crops are customarily
    sectlon 15(h):                                                               planted after the first insured crop for harvest on
    (1) If a second crop is not planted on the same                              the same acreage in the same crop year in the
         acreage for harvest fn the same crop year. you                          area;
         may collect a prevented planting payment that is                  (3) Additional coverage insurance offered under the
         equal to 100 percent of the prevented planting                          authority of the Act Is available in the county on
         payment for the acreage for the first insured                           the two or more·crops that are double cropped;
         crop; or                                                          (4) You provide records acceptable to us of acreage
    (2) If a second crop is planted on the same acreage                          and production that show you have double
         for harvest in the same crop year (you will pay                         cropped acreage in at least two of·the last four
         the full premium and, if there is an insurable loss                     crop years in which the first insured crop was
         to the second crop, receive the full amount of                          planted, or that show the applicable acreage
         indemnity that may be due for the second crop.                          was double cropped in at least two of the last
         regardless of whether there is a subsequent                             four crop years in which the first insured crop
         crop planted on the same acreage) and:                                  was grown on it; and
         (I) Provided the second crop is not planted on                    (5) In the case of prevented planting, the second
                or before the final planting date or during                      crop is not planted on or prior to the final
                the late planting period (as applicable) for                     planting date or, if applicable, prior to the end of
                the first insured crop, you may conect a                         the late planting period for the first insured crop.
                prevented planting payment that is 35

                                                           (22 of40)
    (i) The receipt of a full indemnity or prevented planting                        the production guarantee or amount             of
          payment on both crops that are double cropped is                           insurance that is provided for acreage of the
          limited to the number of acres for which you can                           insured crop that is timely planted by the
          demonstrate you have double cropped or that have                           prevented planting coverage level percentage
          been historically double cropped as specffied In                           you elected, or that is contained in the Crop
          section 15(h).                                                             Provisions If you dfd not elect a prevented
          (1) If the records you provided are from acreage                           planting coverage level percentage;
               you double cropped in at least two of the last                    (2) Planting on such acreage must have been
               four crop years, you may apply your history of                        prevented by the final planting date (or during
               double cropping to any acreage of the insured                         the late planting period, if applicable) by an
               crop in the county (§&b if you have double                            insurable· cause occurring within the insurance
               cropped 100 acres of wheat and soybeans in the                        period for J)revented planting coverage; and
               county and you acquire an additional 100 acres                   (3) All production from Insured acreage as specified
               in the county, you can apply that histoty of                          In this section will be lnduded as production to
               double cropped acreage to any of the 200 acres                        count for the unit.
               in the county as long as it does not exceed 100             (c) The premium amount for Insurable acreage specified
               acres); or                                                       in this section will be the same. as that for timely
          (2) If the records you provided are from acreage                      planted acreage. If the amount of premium you are
               that another producer double cropped in at least                 required to pay (gross premium less our subsidy) for
               two of the last four crop years, you may only use                such acreage exceeds the liability, coverage for
               the history of double cropping for the same                      those acres will not be provided (no premium will be
               physical acres from which double cropping                        due and no Indemnity will be paid).
               records were provided        if a neighbor has              (d) Any acreage on which an insured cause of loss is a
               double cropped 100 acres of wheat and                            material factor In preventing completion of planting,
               soybeans in the county and you acquire your                      as specified In the definition of •planted acreage•
               neighbor's 100 double cropped acres and an                      (§&. seed is broadcast on the soil surface but
               additional100 acres in the county, you can only                 cannot be incorporated) will be considered as
               apply your neighbor's history of double cropped                 acreage planted after the final planting date and the
               acreage to the same 100 acres that your                         ·production guarantee will be calculated In
               neighbor double cropped).                                       accordance with section 16(b)(1).
    0) If any Federal or State agency requires destruction            17. Prevented Planting. ·
         of any insured crop or crop production, as                        (a) Unless limited by the policy provisions, a prevented
         applicable, because it contains levels of a                           planting payment may be made to you for eligible
         substance, or has a condition, that is injurious to                   acreage if:                      ·
         human or animal health in excess of the maximum                       (1) You are prevented from planting the insured
         amounts allowed by the Food                 and Drug                      crop on insurable acreage by an insured cause
         Administration, other public health organizations of                      of loss that occurs:
         the UnHed States or an agency of the appUcable                             (i) On or after the sales closing date
         State, you must destroy the insured crop or crop                                 contained In the Special Provisions for the
         production, as applicable, and certify that such                                 insured crop In the county for the crop year
         Insured crop or crop production has been destroyed                               the application for insurance is accepted;
         prior to receiving an Indemnity payment Failure to                               or
         destroy the Insured crop or crop production, as                           (ii) · For any subsequent crop year, on or after
         applicable, will result In you having to repay any                               the sales closing date for the previous crop
         Indemnity paid and you may be subject to                                         year for the Insured crop In the county,
         administrative sanctions in accordance with section                            · provided Insurance has been in force
         515(h) of the Act and 7 CFR part 400, subpart R,                                 continuously since that date. cancellation
         and any applicable civil or criminal sanctions.                                  for the purpose of transferring the policy to
16. Late Planting.                                                                        a different Insurance provider for the
    Unless limHed by the Crop Provisions, insurance will be                               subsequent crop year will not be
    provided for acreage planted to the insured crop after the                            considered a break in continuity for the
    final planting date in accordance with the following:                                 purpose of the preceding sentence;
    (a) The production guarantee or amount of Insurance for                    (2) You include on your acreage report any
         each acre planted to the insured crop during the late                     insurable acreage of the insured crop that was
         planting period will be reduced by 1 percent per day                      prevented from being planted; and
         for each day planted after the final planting date.                   (3) You did not plant the insured crop during or after
    (b) Acreage planted after the late planting period (or                         the late planting period. Acreage planted to the
         after the final planting date for crops that do not have                  insured crop during or after the late planting
         a late planting period) may be insured as follows:                        period is covered under the late planting
         (1) The production guarantee or amount                 of                 provisions.
              Insurance for each acre planted as specified in
              this subsection will be determined by multiplying

                                                               (23 of40)
(b) The actuarial documents may contain additional                                          (f) If you knew or had reason to know
     levels of prevented planting coverage that you may                                            on the final planting date or during
     purchase for the Insured crop:                                                                the late planting period that your
     (1) Such purchase must be made on or before the                                               water will be reduced, no
          sales closing date.                                                                      reasonable expectation exists; and
     (2) If you do not purchase one of those additional                                        (2) Available water resources will be
          revels by the sales closing date, you wffl receive                                       verified using information from
          the prevented planting coverage specified In the                                         State Departments of Water
          Crop Provisions.                                                                         Resources,      U.S.   Bureau of
     (3) If you have a Catastrophic Risk Protection                                                Reclamation, Natural Resources
          Endorsement for any crop, the additional levels                                          Conservation Service or other
          of prevented planting coverage will not be                                               sources whose business includes
          available for that crop.                                                                 collection of water data or
    (4) You cannot increase your elected or assigned                                               regulation of water resources; or
          prevented planting coverage level for any crop                                 (B) The irrigation equipment or facilities
          year if a cause of foss that could prevent                                          have failed or broken down if such
          planting (even though it is not known whether                                       failure or breakdown is due to an
          such cause will actually prevent planting) has                                      insured cause of loss specified in
          occurred during the prevented               planting                                section 12(d).
          insurance period specified in section 17(a)(1)(i)                 (2) Causes other than ·drought, failure of the
         or I) and prior to your request to change your                          irrigation water supply, failure or breakdown of
          prevented planting coverage level.                                     the irrigation equipment or facilities, or your
(c) The premium amount for acreage that is prevented                             inability to prepare the land for Irrigation using
    from befng planted will be the same as that for timely                       your established Irrigation method, provided the
    planted acreage except as specified in section 15(1).                        cause of loss is specified In the Crop Provisions.
    If the amount of premium you are required to pay                             However if it is possible for you to plant on or
    (gross premium less the subsidy) for acreage that Is                         prior to the final planting date when other
    prevented f m befng planted exceeds the liability on                         producers in the area are planting and you faD to
    such acreage. coverage for those acres will not be                           plant, no prevented planting payment will be
    provided (no premium will be due and no indemnity                            made.
    wiU be paid for such acreage).                                      (e) The maximum·number of acres that may be eligible
(d) Prevented planting coverage will be provided                       .    for a prevented planting payment for any crop wm be
    against:                                                                determined as follows:
    (1) Drought, failure of the irrigation water supply,                    (1) The total number of acres eligible for prevented
         faHure or breakdown of irrigation equipment or                          planting coverage for all crops cannot exceed
         facilities, or the Inability to prepare the land for                    the number of acres of cropland In your farming
         irrigation using your established Irrigation                            operation for the crop year, unless you are
         method, due to an insured cause of loss only if,                        eligible for prevented planting coverage on
         on the final planting date (or within the late                          double cropped acr age in accordance with
         planting period if you elect to try to plant the                        section 17(f)(4): ·The· eligible· acres for each
         crop), you provide documentation acceptable to                          insured crop wiD be determined as follows:
         us to establish:                                                        (i) If you have planted any crop in the county
         (i) For non-irrigated acreage, the area that is                                for·Which prevented planting Insurance was
                preve ted         from being planted has                                available (you will be considered to have
                Insufficient soil moisture for germination of                         · planted if your APH database contains
                seed or progress toward crop maturity due                               actual planted acres) or have received a
                to a prolonged period of dry weather. The                               prevented planting Insurance guarantee in
                documentation for prolonged period of dry                               any one or more of the four most recent
                weather      must     be verifiable     using                           crop years. and the Insured crop is not
                information collected by sources whose                                  required to be contracted with a processor
                business it is to record and study the                                  to be insured:
                weather, including. but not limited to. focal                           (A) The number of eligible acres will be
                weather reporting stations of the National                                   the maximum number of acres certified
                Weather Service; or                                                          for APH purposes, or insured acres
         (ii) For Irrigated acreage:                                                         reported. for the crop In any one of the
                (A) Due to an insured cause of loss, there                                   four most recent crop years (not
                     is not a reasonable expectation of                                      Including reported prevented planting
                     having adequate water to carry out an                                   acreage that was planted to a second
                     irrigated practice or you are unable to                                 crop unless you meet the double
                     prepare the land for irrigation using                                   cropping requirements in section
                     your established irrigation method:                                     17(f)(4)).



                                                           (24 of40)
      (B) If you acquire additional land for the                        (2) The number of acres specified on
           current crop year, the number of                                  your Intended acreage report,
           eligible acres determined In section                              which must be submitted to us
           17(e)(1)(i)(A) for a crop may be                                  within 10 days of the time you
           Increased by multiplying it by the ratio                          acquire the acreage and that is
           of the total cropland acres that you are                          accepted by us, if, on the sales
           farming this year (if greater) to the total                       closing date, you do not have any
           cropland acres that you fanned in the                             acreage In a county and you
           previous year, provided that:                                     subsequently acquire acreage
            (1) You submit proof to us that you                              through a method desaibed In
                 acquired additional acreage for the                         section 17(f)(12) in time to plant it
                 current crop year by any of the                             usfng good farming practices.
                 methods specified In section                     (B) The total number of acres listed on the
                 17(f)(12);                                            intended acreage report may not
           (2) The additional acreage            was                   exceed the number of acres of
                 acquired fn time to plant it for the                  cropland in your fanning operation at
                 current crop year using good                          the time you submit the intended
                 farming practices; and                                acreage report.
           (3) No cause of foss has occurred at                   (C) If you acquire additional acreage after
                 the time you acquire the acreage                      we accept your Intended acreage
                 that may prevent planting (except                     report,     the     number      of acres
                 acreage you leased the previous                       determined in section 17(e)(1)01)(A)
                 year and continue to lease in the                     may be increased in accordance with
                 current crop year).                                   section 17(e)(1)(1)(B) and (C).
      (C) If you add adequate irrigation facilitieS               (D) Prevented planting coverage wUI not
           to your existing non-irrigated acreage                      be provided for any acreage included
           or if you acquire additional land for the                   on the intended acreage report or any
           current crop year that has adequate                         increased       amount       of    acreage
           irrigation facilities, the number of                        deterrnJned in accordance with section
          eligible acres determined in section                         17(e)(1)(ft)(C) if a cause of loss that
          17(e)(1)(1}(A) for irrigated acreage of a                    may prevent planting occurred before
          crop may be increased by multiplying it                      the acreage was acquired, as
          by the ratio of the total irrigated acres                    determined by us.
          that you are farming this year (if                (Iii) For any crop that must be contracted with a
          greater) to the total irrigated acres that              processor to be insured:
          you fanned in the previous year,                        (A) The number of eligible acres will be:
          provided the conditions in sections                          (1} The number of acres of the crop
          17(e}(1)Q)(B)(1}, (2) and (3) are met. If                        · speciflsd in       the     processor
          there were no irrigated acres in the                              contract, if the contract specifies a
          previous year, the eligible Irrigated .                           number of acres contracted for the
          acres for a crop will be limited to the                           crop year;
          lesser of the num r ·of eligible non-                       (2) The result of dividing the quantity
         . Irrigated acres of the crop or the                               of production stated in the
          number of acres on which adequate                                 processor       contract by       your
          irrigation facilities were added.                                 approved yield, If the processor
(ii) If you have not planted any crop in the                                contract specifies a quantity of
     county for which prevented planting                                    production that will be accepted
     insurance was available (you will be                                   (for the purposes of establishing
     considered to have planted if your APH                                 the number of prevented planting
     database contains actual planted acres) or                             acres, any reductions applied to
     have not received a prevented planting                                 the transitional yield for failure to
     insurance guarantee in all of the four most                            certify acreage and production for
     recent crop years, and the insured crop is                             four prior years will not be used);
     not required to be contracted with a                                   or
     processor to be insured:                                         (3) Notwithstanding                 sections
     (A) The number of eligible acres will be:                              17(e)(1)(iii)(A)(1) and (2), if a
          (1) The number of acres specified on                              minimum number of acres or
                your intended acreage report,                               amount of production is specified
                which must be submitted to us by                            in the processor contract, this
                the sales closing date for all crops                        amount will be used to determine
                you insure for the crop year and                            the eligible acres.
                that is accepted by us; or

                                                (25 of40)
               (B) If a processor cancels or does not               (2) For which the actuarial documents do not
                   provide contracts, or reduces the                    provide the Information needed to determine the
                   contracted acreage or production from                premium rate. unless a written agreement
                   what would have otherwise been                       designates such premium rate;
                   allowed, solely because the acreage              (3) Used for conservation purposes, Intended to be
                   was prevented from being planted due                 left unplanted under any program administered
                   to an insured cause of loss, we will                 by the USDA or other government agency. or
                   determine the number of eligible acres               required to be left unharvested under the terms
                   based on the number of acres or                      of the lease or any other agreement (The
                   amount of production you had                         number of acres eligible for prevented planting
                   contracted in the county In the                      will be limited to the number of acres specified in
                   previous crop year. If the applicable                the lease for which you are required to pay
                   Crop Provisions require that the price               either cash or share rent);
                   election be based on a contract price,           (4) On which the Insured crop is prevented from
                   and a contract is not in force for the               being planted, If you or any other person
                   current year, the price election will be             receives a prevented planting payment for any
                   based on the contract price in place for             crop for the same acreage in the same crop
                   the previous crop year. If you did not               year. excluding share arrangements. unless:
                   have a processor contract in place for               (i) It is a practice that is generally recognized
                   the previous crop year. you will not                       by agricultural experts · or organic
                   have any eligible prevented planting                       agricultural experts in the area- to plant the
                   acreage for the applicable processor                       insured crop for harvest following harvest
                   crop. The total eligible prevented                         of the first insured crop, and additional
                                                                              coverage Insurance offered under the
                   planting acres In afl counties cannot
                                                                              authority of the Ad Is available In the
                   exceed the total number of acres or
                                                                              county for both crops In the same crop
                   amount of production contracted in all                     year;
                   counties in the previous crop year.
                                                                        (ii) For the insured crop that is prevented from
    (2) Any eligible acreage determined in accordance
                                                                              being planted. you provide records
        with section 17(e)(1) will be reduced by
        subtracting the number of acres of the crop                           acceptable to us of acreage and production
        (insured and uninsured) that are timely and late                      that show. In at least two of the last four
        planted, Including acreage specified in section                       crop years:
        16(b).                                                                (A) You have double cropped acreage on
(f) Regardless of the number of eligible acres                                     which the insured crop· that is
    detennined in section· 17(e), prevented planting                                prevented from being planted in the
    coverage will not be provided for any acreage:                                 current crop year was grown (You may
    (1) That does not constitute at least 20 acres or 20                            apply your history of douple cropping
        percent of the Insurable crop acreage in the unit,                         to any acreage of the Insured crop in
        whichever Is less (If the crop is In a whole-farm                           the county (!&, if YOtl have double
        unit. the 20 acre -or 20 percen: requirement will                            pped 100 acres of Vlheat and
        be applied separately to each crop In the whole-                          · soybeans In the county and you
        fann unit). Any prevented planting acreage                                 acquire an additional 100 acres in the
        wHhin a field that contains planted acreage wm                             county, you can apply that history of
        be considered to be acreage of the same crop,                              double cropped acreage to any of the
        type. and practice that Is planted in the field                            200 acres in the county as long as it
        unless:                                                                    does not exceed 100 acres)); or
        (i)   The acreage that was prevented from                             (B) The acreage you are prevented from
              being planted constitutes at least 20 acres
              or 20 percent of the total insurable acreage                         planting in the current crop year was
              in the field and you produced both crops.                            double cropped with the insured crop
              crop types. or followed both practices In                            that Is prevented from being planted
              the same field in the same crop year within                          (You may only use the history of
              any one of the four most recent crop years;                          double cropping for the same physical
        (ii) You were prevented from planting a first                              acres from which double cropping
              insured crop and you planted a second                                records were provided (!&. if a
              crop in the field (There can only be one                             neighbor has double cropped 100
              first insured crop in a field unless the                             acres of wheat and soybeans in the
              requirements in section 17(f)(1)(i) or (iii)                         county and you acquire your
              are met); or                                                         neighbor's 100 double cropped acres
        (iii) The insured crop planted in the field would                          and an additional 100 acres in the
              not have been planted on the remaining                               county. you can only apply your
              prevented planting acreage C!:9u where                               neighbor's history of double cropped
              rotation requirements would not be met or                            acreage to the same 100 acres that
              you already planted the total number of                              your neighbor double cropped)): and
              acres specified in the processor contract);

                                                        (26 of40)
       QH) The amount of acreage you are double                                       you have already planted 80 acres and are
             cropping In the current crop year does not                               claiming prevented planting on an
             exceed the number of acres for which you                                 additional 100 acres); or
             provided the records required in section                         (ifi) Your planting pradlces or rotational
             17(f)(4)(il);                                                            requirements show the acreage would
 (5) On which the Insured crop is prevented from                                      have remained fallow or been planted to
       being planted, if:                                                             another aop;
       Q) Any crop is planted within or prior to the                     (10)            Based on an irrigated practice
             late planting period or on or prior to the                       production guarantee             or   amount        of
             final planting date if no late planting period                   Insurance unless
             Is applicable, unless:                                           adequate irrigation facilities were In place to
             (A) You meet the double cropping                                 carry out an irrigated practice on the acreage
                  requirements in section 17(f)(4);                          prior to the insured cause of foss that prevented
             (B) The crop planted was a cover crop; or                       you from ·planting. · Acreage with an Irrigated
             (C) No benefit, including any benefit under                     practice production guarantee will be limited to
                  any USDA program, was derived from                         the number of acres allowed for that practice
                  the crop; or                                               under sections 17(e) and (f);
      (ii) Any volunteer or cover crop is hayed,                        (11) Based on a crop type that you did not plant, or
            grazed or otherwise harvested within or                          did not receive a prevented planting insurance
            prior to the late planting .period or on or                      guarantee for, In at least one of the four most
            prior to the final planting date if no late                      recent crop years:
            planting period is applicable;                                   (J) Types for which separate projected prices
(6) For which planting history or conservation plans                                 or price elections, as applicable, amounts
     indicate the acreage would have remained                                        of insurance, or production guarantees are
     fallow for crop rotation purposes or on which any                               available must be· Included ·In your APH
     pasture or forage crop is in place on the acreage                               database in·at least one of the four most
     during the time planting of the insured crop                                   · recent crop years (Crops for which the
     generally occurs in the area. Cover plants that                                 insurance guarantee is not based on APH
     are seeded, transplanted, or that volunteer:                                    must be reported on your acreage report in
      (i} More than 12 months prior to the final                                     at least one of the four most recent crop
            planting date for the insured crop that was                              years} except as allowed in section
            prevented from being planted will be                                     17(e)(1)(H) or (iii); and
            considered pasture or a forage crop that is                      (II} We will llmH prevented planting payments
            in place         the cover crop is planted 15                            based on a specific crop · type to the
            months prior to the final planting date and                              number of acres allowed for that crop type
            remains In place during the time the                                     as specified in sections 17(e} and (f); or
            insured crop would nonnally be planted); or                 (12)1f a cause of Joss has occurred·that may prevent
     (ii) Less than 12 months prior to the final                             planting at the time:
           planting date for the insured crop that was                       (i) You lease the acreage (except acreage
           prevented from being planted will not be                               · ·you leesed the previous crop year and
           considered. pasture or a forage crop that is                            . contlnue·to lease In the current crop year);
           in place;       .                                                 (il) · ·You buy the acreage;
(7} That exceeds the number of acres eligible for a                          (lli) The. acreage is released from a USDA
     prevented planting payment;                                                     program which prohibits harvest of a crop;
(8) That exceeds the number of eHgible acres                                 (iv) You request a written agreement to insure
    .physically available for planting;                                              the acreage; or
(9) For which you cannot provide proof that you had                          (v) You acquire the acreage through means
     the Inputs Qncluding. but not Hmited to, sufficient                             other than lease or purchase (such as
     equipment and manpower) available to plant                                      Inherited or gifted acreage).
     and produce a crop with the expectation of                    (g) If you purchased an additional coverage policy for a
     producing at least the yield used to determine                     crop, and you executed a High-Risk Land Exclusion
     your production guarantee or amount of                             Option that separately Insures acreage which has
     insurance. Evidence that you previously had                        been designated as 1ligh-rlsl( land by FCIC under a
     planted the crop on the unit w111 be considered                    Catastrophic Risk Protection Endorsement for that
     adequate proof unless:                                             crop, the maximum number of acres eligible for a
     Q) There has been a change in the availability                     prevented planting payment will be limited for each
           of inputs since the crop was last planted                    policy as specified in sections 17(e) and (f).
           that could affect your ability to plant and             (h) If you are prevented from planting a crop for which
           produce the insured crop;                                    you do not have an adequate base of eligible
     (ii) We determine you have insufficient inputs                     prevented planting acreage, as determined in
           to plant the total number of insured crop                    accordance with section 17(e)(1), we will use
           acres (!&b. you will not receive a                           acreage from another crop insured for the current
           prevented planting payment if you have                       crop year for which you have remaining eligible
           sufficient inputs to plant only 80 acres but                 prevented planting aaeage.

                                                       (27 of40)
     (1) The crop first used for this purpose will be the                         elect a prevented planting coverage level
          insured crop that would have a prevented                                percentage, by:
          planting payment most similar to the payment for                        (i) Your amount of insurance per acre; or
          the crop that was prevented from being planted.                         (ii) The amount determined by multiplying the
           (i) If there are still insufficient eligible                                 production guarantee (per acre) for timely
                  prevented planting acres, the next crop                               planted acreage of the insured crop (or
               · used will be the insured crop that would                               type, if applicable) by your price election or
                  have the next closest prevented planting                              your projected price, whichever is
                  payment.                                                              applicable;
          (II) In the event payment amounts based on                       (2) Multiplying the result of section 17(1)(1) by the
                 other crops are an equal amount above                            number of eligible prevented planting acres in
                 and below the payment amount for the                             the unH; and
                 crop that was prevented from being                        (3) Multiplying the result of section 17(i)(2) by your
                 planted, eligible aaes for the crop with the                     share.          ·
                 higher payment amount will be used first.       18. Written Agreements.
     (2) The prevented planting payment and premium                  Terms of this policy which are specifically designated for
          will be based on:                                          the use of written agreements may be altered by written
          (i) The crop that was prevented from being                 agreement in accordance with the following:
                 planted if the insured crop with remaining          (a) You must apply In writing for each written agreement
                 eligible acreage would have resulted in a                (induding· renewal of ·a written agreement) no later
                 higher prevented .planting payment than                  than the sales closing 'date, except as provided In
                 would have been paid for the crop that was               section 1'8(e);                ·
                 prevented from being.planted; or                    (b) The application for a written·agreement must contain
          (ii) The crop from which eligible acres are                     all variable terms of the contract between you and us
                 being used if the insured crop with                      that will be In effect if the· written agreement Is not
                 remaining eligible acreage will result in a              approved;
                 lower prevented planting payment than               (c) If ·approved by FCIC, the written agreement will
                 would have been pafd for the crop that was               indude all variable terms of the cantract, including,
                 prevented from being planted.                            but not limHed to, the crop; practice, type or variety;
    (3) For example, assume you were prevented from                       guarantee; premium rate; and projected price,
          planting 200 acres of com andJtave 100 acres                    harvest price, price election or amount of insurance,
         eligible for a com prevented planting guarantee                  as applicable, or the Information               needed to
         that would result in a payment of $40 per acre.                  determine such variable terms. If the written
         You also had 50 acres of potato eligibility that                 agreement is for a county:
         would result in a $100 per acre payment and 90                   (1) That has a price election or amount of insurance
         acres of grain sorghum eligibility that would                           stated in the Special Provisions, or an
         result In a $30 per acre payment. Your                                  addendum thereto, for the crop, practice, type or
         prevented planting coverage will be based on                            variety, .the written agreement will contain the
          1OQ acres of com ($40 per acre), 90 acres of                           pries election or· amount of.insurance stated In
         grain sorghum ($30 per acre), and an additional                    · · ·the Special Provisions or an addendum thereto,
         10 acres of com (using potato effgible acres and                        for the crop, practice, type or variety;
         paid as com at $40 per acre). Your prevented                   · (2) That does not have price elections ·or amounts
         planting. payment would be $7,100 ($4,000 +                             of Insurance stated in the Special Provisions, or
         $2,700 + $400).                                                         an addendum thereto, for the crop, practice,
    (4) Prevented planting coverage will be allowed as                  ,·       type or variety, the written agreement will
         specified in section 17(h) only if the crop that                        contain a price election or amount of insurance
         was prevented from being planted meets all                             that does not exceed the price election or
         policy provisions, except for having an adequate                       amount of insurance contained in the Special
         base of eligible prevented planting acreage.                           Provisions, or an addendum thereto, for the
         Payment may be made based on crops other                               county that is used to establish the other terms
         than those that were prevented from being                              of the written agreement, unless otherwise
         planted even though other policy provisions,                           authorized by the Crop Provisions;
         including but not limited to, processor contract                 (3) For which revenue protection is not available for
         and rotation requirements, have not been met                           the crop, but revenue protection is available in
         for the crop whose eligible acres are being used.                      the State for the crop, the written agreement will
    (5) An additional administrative fee will not be due                        contain the information used to establish the
         as a result of using eligible prevented planting                       projected price and harvest price, as appUcable,
         acreage as specified in section 17(h).                                 for that State; or
(i) The prevented planting payment for any eligible                       (4) In a State for which revenue protection is not
    acreage within a unit wiU be detennined by:                                 available for the crop, but revenue protection is
    (1) Multiplying the prevented planting coverage                             available for the crop in another State, the
         level percentage you elected, or that is                               written agreement Is available for yield
         contained in the Crop Provisions if you did not                        protection only, and will contain the information


                                                          (28 of40)
            needed to determine the projected price for the                                     for you to accept the offer,
           crop from another State as determined by FCIC;                                       whichever comes first; or
 (d) Each written agreement will only be valid for the                                 (B) Establish optional units in accordance
      number of crop years specified in the written                                         with FCIC procedures that otherwise
      agreement, and a multi-year written agreement                                        would not be allowed, change the
      (1) WIIJ only apply for any particular crop year                                     premium rate or transitional yield for
           designated in the written agreement if an terms                                 designated high-risk land, or insure
           and conditions in the written agreement are still                               acreage that is greater than five
           applicable for the crop year and the conditions                                 percent of the planted acreage in the
           under which the written agreement has been                                      unit where the acreage has not been
           provided have not changed prior to the                                          planted and harvested or insured in
           beginning of the insurance period (If conditions                                any of the three previous crop years;
           change during or prior to the crop year, the                         (ii) On or before the cancellation date to insure
           written agreement will not be effective for that                           a crop in a county that does not have
           crop year but may still be effective for a                                 actuarial documents for the crop (If the
           subsequent crop year if conditions under which                             Crop Provisions do not provide a
          the written agreement has been provided exist                               cancellation date for the county. the
           for such year);                                                            cancellation date for other insurable crops
     (2) May be canceled in writing by:                                               in the same State that have similar final
          (i) FCIC not Jess than 30 days before the                                   planting and harvesting dates will be
                 cancellation date If it discovers that any                           applicable); or
                 term or condition of the written agreement.                    Oil) On·or before ttie date specified In the Crop
                 including the premium rate, is not                                   Provisions or Special Provisions; or
                 appropriate for the crop; or                               (3) For adding land or a crop to either an existing
          (ii) You or us on or before the cancellation                          written agreement or· a request for a written
                 date;                                                          agreement, provided the request is submitted by
     (3) That is not renewed in writing after it expires, is                    th& applicable deadline specffied In section 18;
          not applicable for a crop year, or is canceled.               (f) A request for a written agreement must contain:
          then insurance coverage will be in accordance                     (1) For all written agreement requests:
          with the terms and conditions stated in this                          (I) A completed "Request for Actuarial
                                                                                      Change• form;
                                                                                                                       0


          policy, without regard to the written agreement;                                                0



                                                                                                                           •



          and                                                                   (ii)  An APH form (except for polfcies that do
     (4) Will be automatically canceled if you transfer
                                                                                      not require APH) containing all the
          your policy to another insurance provider (No
                                                                                      information needed to determine the
          notice will be provided to you and for any                                  approved· yield for the current crop year
          subsequent crop year, for a written agreement to                            (completed APH form). signed by you, or
          be effective, you must timely request renewal of
                                                                                      an unsigned, completed APH form with the
          the written agreement in accordance with this                               applicable production reports sfgned and
          section);                                                                   dated by you that are based on verifiable
(e) A request for a written agreement may be submitted:·                              records of actual yields for the crop and
     (1) After the sales closing date, but on or before the                           county for which the written agreement Is
          acreage reporting date, if you demonstrate your                             being requested ·(the actual yields do not
          physical fnabinty to submit the request on or                               necessarily have to be from the same
          before the sales closing date (ft&. you have                                physical · acreage for which you are
          been hospitalized or a blizzard has made it                                 requesting a written agreement) for at least
          impossible to submit the written agreement                                  the most recent crop year In which the crop
          request in person or by mail);                                              was planted during the base period and
     (2) For the first year the written agreement is                                  verifiable records of actual yields if required
          requested:                                                                  byFCIC;
          (i) On or before the acreage reporting date to:                       (iii) Evidence from agricultural experts or
                 (A) Insure unrated land, or an unrated                               organic agricultural experts, as applfcable,
                      practice, type or variety of a crop;                            that the crop can be produced fn the area if
                     although, if required by FCIC, such                              the request is to provide insurance for
                     written agreements may be approved                               practices. types. or varieties that are not
                     only after appraisal of the acreage by                           insurable, unless we are notified in writing
                      us and:                                                         by FCJC that such evidence Is not required
                      (1) The crop's potential is equal to or                         byFCIC;
                          exceeds 90 percent of the yield                       (iv) The legal description of the land (In areas
                          used to determine your production                           where legal descriptions are available) and
                          guarantee or amount of insurance;                           the FSA farm serial number including tract
                          and                                                         and fiefd numbers, if available.          The
                     (2) You sign the written agreement no                            submission must also Include an FSA
                          later than the date the first field is                      aerial photograph, or field boundaries
                          appraised or by the expiration date                         derived by a Geographic Information
                                                            (29 of40)
          System or Global Positioning System, or                               you are requesting a written
          other legible maps delineating field                                  agreement; and
          boundaries where you intend to plant the                         (2) Verifiable production records do
          crop for which insurance is requested;                               not have to be submitted if you
    (v) For any perennial crop, an inspection                                  have insured the similar crop for at
          report completed by us; and                                          least the three previous crop years
    (vi) All other information that supports your                              and have certified the yields on
          request for a written agreement (including                           the appficable production reports
          but not limited to records pertaining to                             or the yields are based on your
         levees, drainage systems, flood frequency                             insurance claim (although you are
         data, soil types, elevation, etc.);                                   not required to submit production
(2) For written agreement requests for counties                                records, you still must maintain
    without actuarial documents for the crop, the                              production records in accordance
    requirements in section 18(f)(1) (except section                           with section 21);
    18(f)(1)(il)) and:                                               (C) If you have at feast one year of
    (i) For a crop you have previously planted in                          production records, but less than three
         the county or area for at least three years:                     years of production records, for the
         (A) A completed APH form signed by you                           crop In the county or area but have
               (only for crop policies that require                       production records for a similar crop in
               APH) based on verifiable production                        the county ·or area suCh that the
               records for at least the three most                        combination of both sets of records
               recent crop years in which the crop                        results In at leasf three years of
               was planted; and                                           production records, you must provide
         (B) Verifiable production records for at                        · the information required in sections
               least the three most recent crop years                     18(f)(2Xi)(A) &. (B) for the years you
               in which the crop was planted:                             grew the crop in the county or area
               (1) The verifiable production records                      and the infonnation required in
                    do not necessarily have to be from                    sections 18(f)(2)(iiXA) & (B) regardfng
                    the same physical acreage for                         the similar crop for the remaining
                    which you are requesting a written                    years; and                  ·
                    agreement; and                                   (D) A similar crop to the crop for which
               (2) Verifiable production records do                       a written agreement is being
                    not have to be submitted if you                       requested must:
                    have Insured the crop in the                          (1) Be included in the same category
                    county or area for at least the                          · of crops, !Jb row               crops
                    previous three crop years and                              (including, but not limited to, small
                    have certified the yields on the                           grains,·coarse grains, and oil seed
                    applicable production reports or                           crops),· vegetable· crops grown in
                    th3 yields are based on your                               rows, tree crops, vine crops. bush
                    insurance claim (although you are                          crops etc... as defined by FCIC;
                    not required. to submit production                    (2) Have ·substantially the same
                    records, you still must maintain                           growing· season .·(i.e., normally
                    production records In accordance                           planted around the same dates
                    with section 21);                                          and harvested around the same
    (ii) For a crop you have not previously planted                            dates);
         in the county or area .for at least three                        (3) Require comparable agronomic
         years:                                                                conditions     (Mb       comparable
         (A) A completed APH form signed by you                                needs for water, soil, etc.); and
               (only for crop policies that require                       (4) Be subject to substantially the
              APH) based on verifiable production                              same risks (frequency and
               records for at feast the three most                             severity of loss would be expected
              recent crop years for a similar crop                             to be comparable from the same
              from acreage:                                                    cause of toss);
               (1) Inthe county; or                            (iii) The dates you and other growers in the
              (2) In the area if you have not                        area normally plant and harvest the crop, if
                    produced the crop in the county;                 applicable;
                    and                                        (iv) The name, location of, and approximate
         (B) Verifiable production records for at                    distance to the place the crop will be sold
              least the three most recent crop years                 or used by you;
              in which the similar crop was planted:           (v) For any irrigated practice, the water
              (1) The verifiable production records                  source. method of Irrigation, and the
                    for the similar crop do not                      amount of water needed for an irrigated
                    necessarily have to be from the                  practice for the crop; and
                    same physical acreage for which

                                                   (30 of40)
             (vi) All other information that supports your                         you and we can only accept or reject the written
                   request for a written agreement (such as                       agreement fn its entirety (you cannot reject
                   publications regarding yiefds, practices,                      specific terms of the written agreement and
                   risks, climatic data, etc.); and                               accept others);
       (3) Such other information as specified in the                        (2) When multiple Request for Actuarial Change
             Special Provisions or required by FCIC;                              forms are submitted, regardless of when the
(g)    A request for a written agreement will not be                              forms are submitted, for the same condition or
       accepted if:                                                               for the same crop (I.e.. to insure com on ten
       (1) The request is submitted to us after the                               legal descriptions where there are no actuarial
             applicable deadline contained In sections 18(a)                      documents in the county or the request Is to
             or (e);                                                              change the premium rates from the high-risk
       (2) All the information required in section 18(f) is not                   rates) all these forms may be treated as one
            submitted to us with the request for a written                        request and you and we will only have the option
            agreement (The request for a written agreement                        of accepting or rejecting the written agreement
            may be accepted if any missing Information is                         in its entirety (you cannot reject specific terms of
            available from other acceptable sources);                             the written agreement and aceept others);
       (3) The request is to add land to an existing                         (3) When multiple Request for Actuarial Change
            written agreement or to add land to a                                 forms are submitted, regardless of when the
            request for a                                                         forms are submitted, for the cfrfferent conditions
            written agreement and the request to add the                          or for different crops. separate agreements may
            land is not submitted by the applicable deadfine                      be issued and you and we wiD have the option to
            specified in sections 18(a) or (e); or                              · accept or reject each written agreement; and
       (4) The request is not authorized by the policy;                     (4) If we reject an offer for a written agreement
(h)   A request for a written agreement will be denied if:                        approved by FCIC, you may seek arbitration or
       (1) FCIC determines the risk Is excessive;                                 mediation f our decision to reject the offer In
       (2) Your APH history demonstrates you have not                             accordance with section 20;
            produced at least 50 percent of the transitional           (I) Any information that Is submitted by ·you after the
            yield for the crop. type. and practice obtained                 applicable deadrtnes in sections 18(a) and (e) will not
            from a county with similar agronomic conditions                 be considered, unless such lnformatio is specifically
            and risk exposure; .                                            requested In acCordance with section 1'8(f)(3);
       (3) There is not adequate information available to              (m) If the written agreement or the policy is canceled for
            establish an actuarially sound premium rate and                 any· reason, or the period for which an existing
            insurance coverage for the crop .and acreage;                  written agreement Is in effect ends, a request for
      (4) The crop was not previously grown in the county                   renewal of the written agreement must contain all the
            or there is no evidence of a market for the crop                information required by this secUon and· be submitted
            based on sales receipts, contemporaneous                        in accordance with section 18(a), unless otherwise
           feeding records or. a contract for the crop                      specified by FCIC;
            (applicable only. for counties without actuarial           (n) If a request for a written agreement is not approved
           documents); or                                                   by FCIC · a request f r a. written agreement for any
      (5) Agricultural experts or. organic agricultural                     subsequent crop year that fails to address"the stated
           experts determin ·ttte crop is not adapted to the                basis for the · denial will not be accepted (If the
           county;                                                          request for a wrltten agreement contains the same
(i)   A written agreement will be denied unless:                            information that was previously rejected or denied,
      (1) FCIC approv the written agreement;                                you will not have :any right to arbitrate. mediate or
      (2) The original written. agr ement is·signed by you                  appeal the non-acceptance of yOur request); and
           and delivered· to. us. or postmarked. not later             (o) If you disagree With any· determination made by
           than the expiration date for you to accept the                   FCIC under section 18, you may obtain
           offer;                                                          administrative review in accordance with 7 CFR part
      (3) We accept the written agreement offer; and                       400, subpart J or appeal in accordance with 7 CFR
      (4) The crop meets the minimum appraisal amount                      part 11. unless· you have failed to comply with the
           specffied in section 18(e)(2)(i)(A)(1). if                      provisions contained in section 18(g) or section
           applicable;                                                     18(i)(2) or (4).
0)    Multi-year written agreements may be canceled and            19. Crops as Payment.
      requests for renewal may be rejected if the severity             You must not abandon any crop to us. We will not
      or frequency of your loss experience under the                   accept any crop as compensation for payments due us.
      written agreement is significanUy worse than                 20. Mediation, Arbitration, Appeal, Reconsideration, and
      expected based on the information provided by you                Administrative and Judicial Review.
      or used to establish your premium rate and the loss              (a) If you and we fail to agree on any determination
      experience of other crops with similar risks in the                  made by us except those specified in section 20(d)
      area;                                                                or (e). the disagreement may be resolved through
(k)    With respect to your and our ability to reject an offer             mediation in accordance with section 20(g). If
      for a written agreement:                                             resolution cannot be reached through mediation, or
      (1) When a sfngle Request for Actuarial Change                       you and we do not agree to mediation, the
           form is submitted, regardless of how many                       disagreement must be resolved through arbitration in
           requests for changes are contained on the form.
                                                            (31 of40)
     accordance with the rules of the American Arbitration                           procedure, an interpretation must be obtained
     Association (AAA), except as provided in sections                               from FCIC in JCCOrdance with 7 CFR part 400,
     20(c) and (f), and unless rules are established by                              subpart X or such other procedures as
     FCIC for this purpose. Any mediator or arbitrator                               established by FCIC. Such interpretation will be
     with a familial, financial or other              business                       binding.
     relationship to you or us. or our agent or loss                     (c) Any decision rendered In arbitration is binding on
     adjuster, is disqualified from hearing the dispute.                       you and us unless judicial review is sought in
     (1) All disputes involving detennlnations made by                         accordance with section 20(b)(3). Notwithstanding
          us, except those specified in section 20(d) or (e),                  any provision in the rules of the AAA, you and we
          are subject to mediatlon or arbitration. However,                 · have the right to judicial review of any decision
          if the dispute In any way Involves a policy or                       rendered in arbitration.
          procedure interpretation. regarding whether a                  (d) With respect to good farming practices:
          specific policy provision or procedure Is                            (1) We wHI make decisions regarding what
          applicable to the situation, how it is applicable,                      · constitutes a good fanning practice and
          or the meaning of any policy provision or                                 detenninatlons of assigned ·production for
          procedure, either you or we must obtain an                                uninsured causes for your failure to use good
          interpretation from FCIC in accordance with 7                             fanning practices.
          CFR part 400, subpart X or such other                                    ·(i) If you disagree with our decision of what
          procedures as established by FCIC.                                               constitutes a good fanning practice, you
            ) Any interpretation by FCIC will be binding                                   must request a determination from FCIC of
                 in any mediation or arbitration.                                          what constitutes a good fanning practice
          (ii) Failure to obtain any required interpretation                               before filing any·suit against FCIC.
                 from FCIC will result In the nullification of                      (ii) If you disagree with our detennlnation of
                 any agreement or award.                                                   the amount of assigned production, you
          (iii) An Interpretation by FCIC of a policy                                      must use the arbitration or mediation
                 provision is considered a determination                                   process contained Inthis section.
                 that is a matter of general applicability.                         (iH) You may not sue us for our decisions
          (iv) An interpretation by FCIC of a procedure                                    regarding whether good fanning practices
                 may be appealed to the National Appeals                                · were used by you.          ·
                 Division in accordance with 7 CFR part 11.                    (2) FCJC will make determinations regarding what
    (2) Unless the dispute Is resolved through                                      constitutes a good farming practice. If you do
          mediation, the arbitrator must provide to you and                         not agree with any determination made by FCIC:
          us a written statement describing the issues in                           (i) You may request reconsideration by FCIC
          dispute, the factual findings. the determinations                               ·of this detennlnation in accordance with
          and the amount and basis for any award and                                       the recensfderatfon process established for
          breakdown by claim for any award. The                                            this purpose and published at 7 CFR part
          statement must also include any amounts                                          400, subpart J; or
          awarded for interest. Failure of the arbitrator to                        (ii) You may file.suit against FCIC.
          provide such written .statement will result in the                               (A)· You. are not required to request
          nullification of all detennlnations of the arbitrator.                                reconsideration from FCIC before filing
          All agreements reached through settlement,                                            suit. ·
          including those resulting from mediation, must                                   (B) Any suit must be brought against FCIC
          be in writing and · contain at a minimum a                                            in the United States district court for
          statement of the . issues fn dispute and the                                      ·· the district in which the insured
          amount of the setuement.                                                             ·acreage is located.
(b) Regardless of whether mediation is elected:                                            (C) Suit must be filed against FCIC not
    (1) The initiation of arbitration proceedings must                                          later than one year after the date:
          occur within one year of the date we denied your                                      (1) Of the determination; or
          claim or rendered the determination with which                                        (2) Reconsideration is completed, if
         you disagree, whichever is later;                                                          · reconsideration was requested
    (2) If you fall to inJtiate arbitration in accordance with                                       under section 20(d)(2)(i).
          section 20(b)(1) and complete the process, you                 (e) Except as provided in sections 18(n) or (o), or 20(d)
         wfll not be able to resolve the dispute through                      or (k), if you disagree with any other detenninatlon
         judicial review;                                                     made by FCIC or any claim where FCIC is directly
    (3) If arbitration has been initiated in accordance                       involved In the claims process· or directs us In the
         with section 20(b)(1) and completed, and judicial                    resolution of the claim, you may obtain an
         review is sought, suit must be filed not later than                  administrative review in accordanee with 7 CFR part
         one year after the date the arbitration decision                    400, subpart J (administrative review) or appeal in
         was rendered; and                                                   accordance with 7 CFR part 11 (appeal).
    (4) In any suit, if the dispute in any way involves a                     (1) If you elect to bring suit after completion of any
         policy or procedure Interpretation, regarding                              appear, such suit must be filed against FCIC not
         whether a specific policy provision or procedure                           tater than one year after the date of the decision
         is applicable to the situation, how it Is applicable,                      rendered in such appeal.
         or the meaning of any pollcy provision or                            (2) Such suit must be brought in the United States

                                                             (32 of40)
                   district court for the district in which the insured               insured crop as often as reasonably required during
                   acreage is located.                                                the record retention period.
             (3) Under no circumstances can you recover any                     (b) You must retain, and provide upon our request, or
                   attorney fees or other expenses, or any punitive,                  the request of any employee of USDA authorized to
                   compensatory or any other damages from FCIC.                       investigate or review any matter relating to crop
       (f) In any mediation, arbitration, appeal, administrative                      insurance:
             review, reconsideration or judicial process, the terms                  (1) Complete records of the planting, replanting,
             of this policy, the Act, and the regulations published                         Inputs, production, harvesting, and disposition of
             at 7 CFR chapter IV, including the provisions of 7                             the Insured crop on each unit for three years
             CFR part 400, subpart P, are binding. Conflicts                                after the end of the crop year (This requirement
             between this polfcy and any state or local laws will                           also applies to all such records for acreage that
             be resolved In accordance with section 31. If there                            Is not Insured);
             are conflicts between any rules of the AAA and the                      (2) All records used to establish the amount of
             provisions of your policy, the provisions of your                              production you certified on your production
             policy will control.                                                           reports used to compute your approved yield for
       (g) To resolve any dispute through mediation, you and                                three years after the calendar date for the end of
          · we must both:                                                                · the Insurance period for the crop year for which
             (1) Agree to mediate the dispute;                                             you initially certified such records, unless such
             (2) ·Agree on a mediator; and                                                 records have already been provided to us {M,
             (3) • Be present, or have a designated representative                         if you are a new Insured and you certify 2007
                  who has authority to settle the case present, at                         through 2010 crop year production records in
                . the· mediation.                                                          2011 to detennlne your approved yield for the
    · (h) ·Except as provided In section 20(i), no award or                                2011 crop year, you must retain all records from
            setUement In mediation, arbitration, appeal,                                   the 2007 through 2010 crop years through the
            administrative review or reconsideration process or                            2014 crop year.· If you subsequenUy certify
            judicial ·review can exceed the amount of liability                            records of the 2011 crop year in 2012 to
            established or which should have been established                              determine your approved yield for the 2012 crop
            under the polfcy, except for interest awarded in                               year, you must retain the 2011 crop year records
            aecordance with section 26.                                                    through the 2015 crop year and so forth for each
      (i) In a judicial review only, you may recover attorneys                             subsequent year of production records certified);
            fees or other expenses, or any punitive.                                       and
            compensatory or any other damages from us only if                        (3) While you are not required to maintain records
            you obtain a determination from FCIC that we, our                              beyond the record retention period specified in
            agent or loss adjuster failed to comply with the terms                         section 21(b)(2), at any time, ifwe·or FCIC have
            of this policy or procedures issued by FCIC and such                           evidence that you, or anyone assisting you,
            failure resulted in you receiving a payment in an                              knowingly misreported any information related to
            amount that is less than the amount to which you                               any yield you have certified, we or FCIC will
            were entitled. Requests for such a determin tion                               replace all yields fn your APH database
            should       be     addressed        to    the following:                      determined to be incorrect with the lesser of an
            USDAIRMA/Deputy Administrator of Compliance/                                   assigned yield determined in accordance with
            Stop 0806, 1400 Independence Avenue,· SW.,                                     section 3 or the yield determined to be correct:
            Washington, D.C. 20250.0806.                                                   0) If an overpayment has been made to you,
 · · 0> If FCIC elects to participate in the adjustment of your                                   you will be· required to repay the overpaid
            claim, or modifies, revises or corrects your claim,                                   amount; and
            prior to payment, you may not bring an arbitration,                            (li) Replacement of yields in accordance with
            mediation or litigation action against us. You must                                   section 21(b)(3) does not exempt you from
            request administrative review or appeal in                                           other sanctions applicable under the terms
           accordance with section 20(e).                                                        of the policy or any applicabfe law.
      (k) Any determination made by FCIC that is a matter of                   (c) We, or any employee of USDA authorized to
           general applfcabflity is not subject to administrative                   Investigate or review any matter relating to crop
           review under 7 CFR part 400, subpart J or appeal                         insurance, may extend the record retention period
           under 7 CFR part 11. If you want to seek judicial                        beyond three years by notifying you of such
           review of any FCIC determination that is a matter of                     extension in writing.
           general appllcabifity, you must request a                           (d) By signing the application for insurance authorized
           determination of non-appealability from the Director                    under the Act or by continuing insurance for which
           of the National Appeals Division in accordance with                     you have previously applied, you authorize us or
           7 CFR 11.6 before seeking judicial review.                              USDA, or any person acting for us or USDA
21. Access to Insured Crop and Records, and Record                                 authorized to investigate or review any matter
     Retention.                                                                    relating to crop insurance, to obtain records relating
     (a) We, and any emproyee of USDA authorized to                                to the planting, replanting, Inputs, production,
           investigate or review any matter relating to crop                       harvesting, and disposition of the insured aop from
           insurance, have the right to examine the insured                        any person who may have custody of such records,
           crop and aU records related to the insured crop and                     including but not limited to, FSA offices. banks,
           any mediation, arbitration or litigation invoMng the                    warehouses,           gins.     cooperatives,    marketing

                                                                   (33 of40)
            associations, and accountants. You must assist in                          0)        The same insurance provider and the
            obtaining all records we or any employee of USDA                                     insurance provider agrees otherwise; or
            authorized to investigate or review any matter                                 (ii) Different insurance providers and both
            relating to crop insurance request from third parties.                               insurance providers agree otherwise.
     (e) Failure to provide access to the insured crop or the                  (b) Other Insurance Against Fire - If you have other
           farm, authorize access to the records maintained by                       insurance, whether valid or not, against damage to
           third parties or assist in obtaining such records will                    the insured crop by fire during the ·insurance period,
           result in a determination that no Indemnity is due for                   and you have not excluded coverage for fire from
           the crop year fn which such failure occurred.                            this policy, we will be liable for loss due to fire
       (f) Failure to maintain or provide records will result in:                   caused by a naturally occurring event only for the
           (1) The imposition of an assigned yield in                               smaller of:
                  accordance with section 3(f)(1) and 7 CFR part                     (1) The amount of indemnity detennined pursuant to
                  400, subpart G for those crop years for which                           this poJJcy without regard to such other
                  you do not have the required production records                         insurance; or
                  to support a certified yield;                                      (2) The amount by which the loss from fire is
           (2) A determination that no indemnity is due if you                            determined to exceed the indemnity paid or
                  fail to provide records necessary to determine                          payable under such other insurance.
                  your loss;                                                   (c) For the purpose of section 22(b), the amount of foss
           (3) Combination of the optional units into the                           from fire will be the difference between the total
                  applicable basic unit;                                            value of the insured crop before the fire and the total
           (4) Assignment of production to the units by us if                       value of the insured crop after the fire. This amount
                 you fail to maintain separate records:                             will· be· determined In accordance with the provisions
                  (I) For your basic units; or                                      in section 35.
                .(H) For any uninsurable acreage; and                    23. · Conformity to Food Security Act.
           (5) The imposition of consequences specified in                    Although ·your violation of a number of federal statutes,
                 section 6(g), as applicable.                                 including the Act, may cause cancellation, termination, or
    (g) If the imposition of an assigned yield under section                  voidance of your insurance contract, you should be
          21(f)(1) would affect an indemnity, prevented                       specificaUy aware that your policy will be canceled if you
          planting payment or replant payment that was paid in                are determined to be ineUgible to receive benefits under
          a prior crop year, such claim will be adjusted and                  the Act due to violation of the controlled substance
          you will be required to repay any overpaid amounts.                 provisions (title XVII) of the Food Security Act of 1985
22. other Insurance.                                                          (Pub. L. 99-198) and the regulations promulgated under
    (a) Other Like Insurance - Nothing in this section                        the Act by USDA. Your insurance policy will be canceled
          prevents you from obtaining other insurance not                     if you are determined, by the appropriate Agency, to be
          authorized under the Act.                 However, unless           in violation of these provisions. We will recover any and
          specifically required by policy provisions, you must                all monies paid to you or received by you during your
           not obtain any other crop insurance authorized under               period of Ineligibility, and your premium will be refunded,
           the Act on your share of the Insured crop. If you                  less an amount for expenses and handling equal to 20
           cannot dsmonstrate that yo!J did not intend to have                percent of the premium paid or to be paid by you.
           more than one policy in effect, you may be subject to         24. Amounts Due Us.
           the ponsequences authorized under this policy, the                 (a) Interest will accrue at the rate of 1.25 percent simple
          Act, or any other applicable statute. If you can                         Interest per calendar month. or any portion thereof,
          demonstrate that you did not Intend to have more                         on any unpaid amount owed to us or on any unpaid
           than one policy in effect (For example, an application                  administrative fees owed to FCIC. For the purpose
          to transfer your policy or written notification to an                    of premium amounts ·owed to us or administrative
          insurance provider that states you want to purchase,                     fees owed to FCIC, interest Will start to accrue on the
          or transfer, insurance and you want any other                            first day of the month following the premium billing
          polldes for the crop canceled would demonstrate                          date specified in the Special Provisions. We wiD
          you did not intend to have duplicate policies), and:                     collect any unpaid amounts owed to us and any
          (1) One is an additional coverage policy and the                         interest owed thereon and, prior to the termination
                other is a Catastrophic Risk Protection policy:                    date, we will collect any administrative fees and
                 (i) The additional coverage policy will apply if                  interest owed thereon to FCIC. After the termination
                        both policies are with the same Insurance                  date, FCIC will collect any unpaid administrative fees
                        provider or, if not, both insurance providers              and any interest owed thereon for any catastrophic
                        agree; or                                                  risk protection polfcy and we will collect any unpaid
                (ii) The policy with the earliest date of                          administrative fees and any interest owed thereon
                        application will be in force if both insurance             for additional coverage polldes
                        providers do not agree: or                           (b) For the purpose of any other amounts due us, such
          (2) Both are additional coverage policies or both are                    as repayment of indemnities found not to have been
                Catastrophic Risk Protection policies, the policy                  earned, interest will start to accrue on the date that
                with the earliest date of applfcation will be in                   notice is issued to you for the collection of the
                force and the other policy will be void, unless                    unearned amount. Amounts found due under this
                both policies are with:                                            paragraph will not be charged interest if payment is
                                                                                   made within 30 days of issuance of the notice by us.

                                                                  (34 of40)
            The amount will be considered delinquent if not pafd               (1) A civil fine for each violation in an amount not to
            within 30 days of the date the notice is issued by us.                  exceed the greater of:
      (c) All amounts paid wifl be applied first to expenses of                     (i) The amount of the pecuniary gain obtained
            collection (see subsection (d) of this section) if any.                      as a result of the false or inaccurate
            second to the reduction of accrued interest. and then                        information provided or the noncompliance
           to the reduction of the principal balance.                                    with a requirement of FCIC; or
      (d) If we determine that H Is necessary to contract with a                   01) $10,000; and
           collection agency or to employ an aHomey to assist                  (2) A disqualification for a period of up to 5 years
           in collection. you agree to pay all of the expenses of                  from receiving any monetary or non-monetary
           collection.                                                             benefit provided under each of the following:
     (e)· The portion of the amounts owed by you for a policy                      (I) Any crop insurance polfcy offered under
           authorized under the Act that are owed to FCIC may                            the Act;
           be collected In part through administrative offset                      (II) The Farm Security and Rural Investment
           from payments you receive from United States                                  Act of 2002 (7 U.S.C. 7333 et seq.);
           government agencies In accordance with 31 U.S.C.                        (llf) The Agricultural Ad of 1949 (7 U.S.C.
           chapter 37. Such amounts include all administrative                           1421 .);
           fees. and the share of the overpaid indemnities and                     (iv) The Commodity CredH Corporation Charter
           premiums retained by FCIC plus any interest owed
                                                                                         Ad (15 U.S.C. 714 .);
           thereon.                                                                (v) The Agricultural Adjustment Act of 1938 (7
25. (Reserved]
26. Interest Umltatfons.
                                                                                         u.s.c. 1281 ftl.Hg.);
                                                                                   (vi) Title XII of the Food Security Act of 1985
     We wifl pay simple interest computed on the net
     indemnity ultimately found to be due by us or by a final                            (16 u.s.c. 3801 §!.Bg.);
    judgment of a court of competent jurisdiction. from and                         (vii) The ConsoUdated Farm and Rural
     including the 61st day after the date you sign. date. and                             Development Act (7 U.S.C. 1921 m...ug.);
                                                                                           and
     submit to us the properly completed claim on our form.
                                                                                    (viii) Any federal law that provides assistance to
     Interest will be paid only if the reason for our failure to
     timely pay is NOT due to your failure to provide                                      a producer of an agricultural commodity
     infonnation or other material necessary for the                                       affected by a crop loss or a decline in the
     computation or payment of the indemnity. The interest                                 prices of agricultural commodities.
     rate wifl be that established by the Secretary of the            28. Transfer of Coverage and Right to Indemnity.
     Treasury under section 12 of the Contract Disputes Ad                If you transfer any part of your share during the crop
     of 1978 (41 U.S.C. 611) and published in the Federal                 year. you may transfer your coverage rights. if the
     Reaister semiannually on or about January 1 and July 1               transferee is eligible for crop insurance. We will not be
    of each year. and may vary with each publication.                     liable for any more than the liablnty determined in
27. Concealment, Misrepresentation or Fraud.                              accordance with your policy that existed before the
    (a) If you have falsely or fraudulently concealed the fact            transfer occurred. The transfer of coverage rights must
          that you are ineligible to receive benefits under the           be on our form and will not be effective untal approved by
          Ad or if you or anyone assisting you has                        us in writing. Both you and the transferee are jointly and
          intentionally concealed or misrepresented any                   severally liable for the payment of the premium and
          material fad relating to this policy:                           administrative fees. The transferee has all rights and
          (1) This policy will be voided; and                             responsibilities under this · policy consistent with the
          (2) You may be subject to remedial sanctions in                 transferee's Interest.
                accordance with 7 CFR part 400. subpart R.            29. Assignment of Indemnity.                ·
    (b) Even though the policy is void. you will still be                 (a) You may assign your right to an indemnity for the
                                                                               crop year only to creditors or other persons to whom
          required to pay 20 percent of the premium that you
                                                                               you have a financial debt or other pecuniary
          would otherwise be required to pay to offset costs
          incurred by us in the service of this policy. If                     obligation. You may be required to provide proof of
          previously paid, the balance of the premium will be                  the debt or other pecuniary obligation before we wm
          retumed.                                                             accept the assignment of Indemnity.
    (c) Voidance of this policy will result in you having to              (b) All assignments must be on our form and must be
                                                                               provided to us. Each assignment form may contain
         reimburse all indemnHies paid for the crop year In
         which the voidance was effective.                                     more than one creditor or other person to whom you
    (d) Voidance will be effective on the first day of the                     have a financial debt or other pecuniary obligation.
         insurance period for the crop year In which the act              (c) Unless you have provided us wHh a properly
         occurred and will not affect the policy for subsequent                executed assignment of lndemnlty. we will not make
                                                                               any payment to a lienholder or other person to w om
         crop years unless a violation of this section also
                                                                               you have a financial debt or other pecumary
         occurred in such crop years.
                                                                               obligation even if you may have a lien or other
    (e) If you willfully and intentionally provide false or
                                                                               assignment recorded elsewhere.               Under no
         Inaccurate information to us or FCIC or you fail to
                                                                               circumstances will we be liable:
         comply with a requirement of FCIC. in accordance
                                                                               (1) To any lienholder or other person to whom you
         with 7 CFR part 400, subpart R. FCIC may impose
                                                                                    have a financial debt or other pecunaary
         on you:                                                                    obligation where you have failed to include such

                                                               (35 of40)
              lienholder or person on a properly executed                             (A) Revenue protection and revenue
             assignment of indemnity provided to us; or                                    protection is provided unless limited by
         (2) To pay to all lienholders or other persons to                                 the Special Provisions; or
             whom you have a financial debt or other                                  (B) Yield protection only if whole-farm
             pecuniary obligation any amount greater than                                  units are allowed by the Special
             the total amount of indemnity owed under the                                  Provisions;
             policy.                                                     (2) For crops for which revenue protection is not
    (d) If we have received the properly executed                            available, enterprise units or whole-farm units
        assignment of indemnity form:                                        are available only if allowed by the Special
        (1) Only one payment will be issued jofnUy in the                    Provisions;
             names of all assignees and you; and                         (3) You must make such election on or before the
        (2) Any assignee will have the right to submit all                   earliest sales closing date for the Insured crops
             loss notices and forms as required by the policy.               in the unit and report such unit structure on your
    (e) If you have suffered a loss from an Insurable cause                  acreage report:
        and fail to file a claim for indemnity within the period             (i) For counties in which the actuarial
        specified in section 14(e). the assignee may submit                          documents specify ·a fall or winter sales
        the claim for indemnity not later than 30 days after                         closing date and a spring sales closing
        the period for filing a claim has expired. We will                           date, you may change your unit erection on
        honor the terms of the assignment only if we can                             or before the· spring safes closing date
        accurately determine the amount of the claim.                                (earliest spring sales dosing date for crops
        However. no action will lie against us for faUure to do                      in the urift if eJecting ·a· whole-farm unit) if
        so.                                                                          you do not have any insured fall planted
30. (Reserved]                                                                       acreage of the insured crop;
31. Applicability of State and Local Statutes.                               (ii) .Your unit se!ection will remain in effect
    If the provisions of this policy conmct with statutes of the                     from year to year unless·you· notify us in
    State or locality in which this policy is issued, the policy                     writing by the earliest sales closing date for
    provisions will prevail. State and local laws and                                the crop year for which you wish to change
    regulations in conflict with federal statutes. this policy.                      this election; and
    and the applicable regulations do not apply to this policy.                (iii) These units may not be further divided
32. Descriptive Headings.                                                            except as specified herein;
    The descriptive headings of the various policy provisions            (4) For an enterprise unit
    are formulated for convenience only and are not Intended                 (f) To qualify, an enterprise               unit must
    to affect the construction or meaning of any of the policy                       contain all of the insurable acreage of
    provisions.                                                                      the same Insured crop in:
33. Notices.                                                                         (A) Two or more sections, if sections are
    (a) All notices required to be given by you must be in                                the basis for optional units where the
         writing and received by your crop insurance agent                                insured acreage is located;
        within the designated time unless otherwise provided                         (B) Two or more section equivalents
        by the notice requirement. Notices required to be                                 determined in accordance with FCIC
        given Immediately· may be by telephone or in person                               issued · procedures. if section
        and confirmed in writing. Time of the notice will be                              equivalents are the basis for optional
        determined by the time of our receipt of the written                              units where ·the insured acreage is
        notice. If the date by which you are required to                                  located or are applicable to the insured
        submit a report or notice falls on Saturday, Sunday,                              acreage;
        or a Federal holiday. or if your agenfs office Is. for                      ·(C) Two or more FSA farm serial numbers.
        any reason. not open for business on the date you                                 if FSA farm serial numbers are the
        are required to submit such notice or report. such                                basis for optional units where the
        notice or report must be submitted on the next                                    insured acreage is located;
        business day.                                                                (D) Any combination of two or more
    (b) All notices and communications required to be sent                                sections, section equivalents. or FSA
        by us to you will be mailed to the address contained                              farm serial numbers, if more than one
        in your records located with your crop Insurance                                  of these are the basis for optional units
        agent. Notice sent to such address will be                                        where the acreage is located or are
        conclusively presumed to have been received by                                    applicable to the Insured acreage (.§&,
        you. You should advise us immediately of any                                      if a portion of your acreage is located
        change of address.                                                                where sections are the basis for
34. Units.                                                                                optional units and another portion of
    (a) You may elect an enterprise unit or whole-farm unit                               your acreage is located where FSA
        in accordance with the following:                                                 farm serial numbers are the basis for
        (1) For crops for which revenue protection Is                                     optional units, you may qualify for an
              available. you may elect:                                                   enterprise unit based on a combination
              (I) An enterprise unit if you elected revenue                               of these two parcels);
                    protection or yield protection: or                               (E) One section. section equivalent, or
              (ii) A whole-farm unit If you elected:                                      FSA farm serial number that contains

                                                             (36 of40}
               at least 660 planted acres of the                        (A) On or before the acreage reporting
               insured crop. Ycu may qualify under                            date, your unit division will be based
               this paragraph based only on the type                          on the basic or optional units,
               of parcel that is utilized to estabUsh                         whichever you report on ycur acreage
               cpticnal units where ycur insured                              report and qualify for; or
               acreage is located (!&. if having two                    (8) At any time after the acreage reporting
               cr mere sections is the basis for                              date, we will assign the basic unit
               optional units where the insured                               structure; and
               acreage is located, you may quartfy for          (5) For a whole-farm unit:
               an enterprise unit if you have at least            (i) To qualify:
               660 planted acres of the insured crop                    (A) All crops In the whole-farm unit must
               in one section); or                                            be insured:
          (F) Two or more units established by                               (1) Under revenue protection Qf you
               written agreement; and                                               elected the harvest price exclusion
 (II)      At least two of the sections. section                                    for any crop, ycu must elect it for
          equivalents, FSA farm serial numbers, or                                  all crops in the whole-farm unit),
          units established by written agreement in                                 unless the Special Provisions
          section 34(a)(4)(i)(A), (B), (C), (D), or (F)                             allow whole-farm units for another
          must each have planted acreage that                                       plan of insurance and you insure
          constitutes at least the lesser of 20 acres                            · all· crops in the whole-fann unit
                                                                                    under. such plan (!&. if you plant
          or 20 ·percent of the insured crop acreage
          in the enterprise unit. If there is planted                               com and soybeans for. which ycu
                                                                                    h ve elected revenue protection
          acreage In more than two sections, section                               and you plant-canola for which you
          equivalents; FSA farm. serial numbers or
                                                                                    have elected yield protection, the
          units established· by written agreement in
                                                                                   com, .soybeans and canota would
          section 34(a)(4)(i)(A), (B), (C), (D), or (F),
                                                                                   b ssfgned the unit structure fn
          these can ·be aggregated to form at least
                                                                                   accordance         with      section
         two parcels to meet this requirement For                                  34(a)(5)(v));
         example, if sections are the basis for                              (2) With us (!&. if you insure your
         optional units where the insured acreage is
         located and you have 80 planted aaes in                                   com and canola with us and your
         section one, 10 planted acres in section                                  soybeans       with a cflfferent
                                                                                   insurance provider, the com,
         two, and 10 planted acres in section three,                               soybeans and canola would be
         you may aggregate sections two and three                                  assigned the unit structure in
         to meet this requirement                                                  accordance         with      section
(ifi)   The crop must be insured under revenue                                     34(a)(5)(v)); and
         protection or yield protection, unless                              (3) At the same coverage level (!&. if
         otherwise specified in the Special                                        you elect to insure ycur com and
         Provisions;                                                               canola at the 65 percent coveraae
(iv)     If ycu want to ·change your unit structure                                level and your soybeans at the 75
         from enterprise units to basic or optional                                percent coverage level, the com,
         units in any subsequent crop year, you                                    soybeans and canola ··would be
         must maintain separate records of acreage·                               assigned the · unit ·structure in
         and production:                                                          accordance          with       section
         (A) For each basic uni" to be eligible to                                34(a)(5)(v));
              use records to establish the production                  (B) A whole-farm unit must contain all of
              guarantee for the basic unit; or                              the insurable acreage of at least two
         (B) For optional units, to qualify for                             crops; and
              optional units and to be eligible to use                 (C) At least two of the insured crops must
              such records to          establish the                        each have planted acreage that
              production guarantee for the optional                         constitutes 10 percent or more of the
              units;                                                        total planted acreage liability of all
(v)      If ycu do not comply with the productfon                           insured crops in the whole-farm unit
        reporting provisions in section 3(f) for the                        (For crops for          which      revenue
        enterprise unit, your yield for the enterprise                      protection is available, liability will be
        unit will be determined in accordance with                          based on the applicable projected
        section 3(f)(1);                                                    price only for the purpose of section
(vi)    You must separately designate on the                                34(a)(5)(i)(C));
        acreage report each section or other basis               (ii) You will be required to pay separate
        in section 34(a)(4)(i) you used to quanfy for                  administrative fees for each crop included
        an enterprise unit; and                                        in the whole-farm unit;
(vii)   If we discover ycu do not qualify for an                 (iii) You must separately designate on the
        enterprise unit and such discovery is                          acreage report each basic unit for each
        made:                                                          crop in the whole-fann unit;

                                                    (37 of40)
         (iv) If you want to change your unit structure                      (4) You have records of marketed or stored
                from a who!e-farm unit to basic or optional                        production from each optfonal unit maintained in
                units in any subsequent aop year. you                              such a manner that permits us to verify the
                must maintain separate records of acreage                          production from each optional unit. or the
                and production:                                                    production from each optional unit is kept
                (A) For each baste uni to be eligible to                           separate until !oss adjustment is completed by
                     use such records to establish the                             us.
                     production guarantee for the basic                  (c) Each optional unit must meet one or more of the
                     units; or                                               following, unless otherwise specified In the Crop
                (8) For optional units, to qualify for                       Provisions or flowed by written agreement:
                     optional units and to be eligible to use                (1) Optional units may be established if each
                     such records to establish the                                optional unit Is rocated In a separate section
                     production guarantee for the optional                        where the boundaries are readily discernible:
                     units; and                                                   (i) In the absence of sections, we may
          (v) If we discover you do not qualify for a                                    consider parcels of land legally fdentffied
                whole-farm unit for at least one Insured                                 by other methods of measure, such as
                crop because, even though you elected                                    Spanish· grants, · provided the boundaries
                revenue protection for all your crops:                                   are readily discemibfe, if such parcels can
                (A) You do not meet all of the other                                     be considered as the equivalent of sections
                     requirements in section 34(a)(5)(i), and                            for unit purposes in accordance with FCIC
                     such discovery is made:                                             Issued procedures; or
                     (1) On or before the acreage reporting                       (ii) In the absence of sections as described in
                         date, your unit division for all crops                          section 34(c)(1) or other methods of
                         for which you elected a whole-                                  measure used to establish section
                         farm unit will be based on basic or                             equivalents as described in section
                         optional units, whichever you                                   34(c)(1)(i);  optional    units     may   be
                         report on your acreage report and                               established if each optional unit is located
                         quaflfy for; or                                                 in a separate FSA farm serial number in
                     (2) At any time after the acreage                                   accordance with FCtc·issued ·procedure;
                         reporting date, we will assign the                  (2) In addition to, or instead of, establishing optional
                         basic unit structure for all crops for                   units by section. section equivalent or FSA farm
                         which you elected a whole-farm                           serial number, optional units may be based on
                         unit; or                                                 irrigated and non-Irrigated acreage. To qualify
                (B) It was not possible to establish a                            as separate irrigated and non-irrigated optional
                    projected price for at least one of your                      units, · the non-irrigated acreage· may not
                    crops, your unit division will be based                       continue into the irrigated acreage in·the same
                    on the unit structure you report on your                      rows or planting pattern. ·The irrigated acreage
                    acreage report and qualify for only for                       may not extend beyond the point at which the
                    the crop for which a projected price                          irrigation system can · dellvet the quantity of
                    could not b& established unless the                           water needed to produce ·the yield on which the
                    remaining crop In the unit would no                           guarantee is based,·excepfthe comers of a field
                    longer qualify for a whole-farm unit, in                      in which a center-pivot irrigation ·system is used
                    such case your unit division for the                          may be considered as irrigated ·acreage if the
                    remaining crops will be based on the                          comers of a field in which a center-pivot
                    unit structure you report on your                             irrigation system is used do not. qualify as a
                    acreage report and qualify for.                               separate non-irrigated optional unil In this
(b) Unless fimited by the Crop Provisions or Special                              case, ·production from both practices will be
    Provisions, a basic unit as defined in section 1 of the                       used to determine your approved yield; and
    Basic Provisions may be divided into optional units if,                  (3) In addition to, or Instead of, establishing optional
    for each optional unit, you meet the following:                               units by section, section equivalent or FSA farm
    (1) You must plant the crop in a manner that results                          serial number, or irrigated and non-Irrigated
         in a clear and discernible break in the planting                         acreage, separate optional units may be
         pattern at the boundaries of each optional unit;                         established for acreage of the insured crop
    (2) All optional units you select for the crop year are                       grown and insured under an organic farming
         identified on the acreage report for that crop                           practice. Certified organic,      transitional and
         year (Units will be determined when the acreage                          buffer zone acreages do not individually qualify
         is reported but may be adjusted or combined to                           as separate units. (See section 37 for additional
         reflect the actual unit structure when adjusting a                       provisions regarding acreage insured under an
         foss. No further unit division may be made after                         organic farming practice).
         the acreage reporting date for any reason);                    (d) Optional units are not availab!e for crops insured
    (3) You have records. that are acceptable to us, for                     under a Catastrophic Risk Protection Endorsement.
         at least the previous crop year for all optional               (e) If you do not comply fully with the provisions in this
         units that you will report in the current crop year                 section, we will combine all optional units that are
         (You may be required to produce the records for                     not in compUance with these provisions into the
         all optional units for the previous crop year); and                 basic unit from which they were formed. We will

                                                            (38 of40)
         combine the optionaJ units at any time we discover                   any applicable USDA program. after first considering
        that you have failed to comply with these provisions.                 the amount of any crop Insurance Indemnity.
        If failure to comply with these provisions fs                36. Substitution of Yields.
        detennined by us to be Inadvertent. and the optional             (a) When you have actual yields in your production
        units are combined into a basic unit, that portion of                 history database that, due to an insurable cause of
        the additional premium paid for the optional units                    loss, are less than eo percent of the applicable
        that have been combined wiU be refunded to you for                    transitional yield you may elect, on an individual
        the units combined.                                                   actual yield basis, to exclude and replace one or
35. Multiple Benefits.                                                        more of any such yields within each database.
    (a) If you are eligible to receive an indemnity and are              (b) Each election made In section 36(a) must be made
        also eligible to receive benefits for the same loss                   on or before the p uctfon reporting date for the
        under any other USDA program, you may receive                         insured crop and each such electiol'l will remain in
        benefits under both programs. unless specffically                      ffect for succeeding years unless canceled by the
        limited by the crop insurance contract or by law.                    production reporting date for the succeedfng crop
    (b) Any amount received for the same loss from any ·                     year. If you cancel an election, the actual yield will
        USDA program, in addition to the crop Insurance                      be used In the database. For example. if you
        payment. wrll not exceed the difference between the                  elected to substitute yields fn your database for the
        crop insurance payment and the actual amount of                      1998 and 2000 crop year, for any subsequent crop
        the foss, unless otherwise provided by law. The                      year.· you can elect to cancel the substitution for
        amount of the actual loss is the difference between                  either or both years.
        the total value of the insured crop before the Joss              (c) Each excluded actual yield Will be replaced with a
        and the total value of the insured crop after the loss.              yield equal ·to 60 percen of the applicable
        (1) For crops for which revenue protection Is not                    f:!ansHional yield for the crop year in which the yield
             available:                                                      is being replaced (For example, if you elect to
             (i) If you have an approved yield, the total                    exclude a 2001 crop year actual 'yield, the
                     value of the crop before the foss is your               transitional 'yield in effect for the 200 crop year In
                   . approved yield times the highest price                  the county will be used. If you also elect to exclude
                     election for the crop; and                              a 2002 crop year actual yield, the transitional yield in
             (ii) If you have an approved yield, the total                   effect fot the 2002 crop year in the county wm be
                     value of the crop after the foss Is your                used). The· replacement yields will be used In the
                     production to count times the highest price             same mann r as actual yields for the purpose of
                    election for the crop; or                                calculating the approved yield.
             (iii) If you have an amount of insurance. the               (d) Once you have elected to exclude an actual yield
                    total value of the crop before the loss is the           from e database. the replacement yield will remain
                    highest amount of insurance available for                in effect until such time as that crop year IS no longer
                    the crop; and                                            il1cluded in the database unless this election is
             (iv) If you have an. amount of insurance. the                   canceled in accordance          section 36(b).
                    total value of the crop after the loss is your       (e) Although your· approved yield will be used to
                    production to count times . the price                    determine your . amount of premium owed. the
                    contained in the · Crop Provisions for                   premium rate will be increased to cover !he
                    valuing production to. count. :                          additional risk associated wHh the· substitution of
        (2) For crops for ·which revenue protection is                       higher yields.           · · ·.      ·
             available and:                                          37. Organic Farming Practices.
             (i) You elect yield protection:                              (a) In accordance With se9flon 8(b)(2), insurance will not
                    (A) The total value· of the crop before the               be provided for any crop grown using an organic
                         loss is your approved yield times the                farming practice, unless 'the Information needed to
                         applicable· projected price (at the 100              determine a premium rate for an ,organic farming
                         percent price level) for the crop; and               practice is specified on the actuarial table. or
                    (B) The total value of the crop after the                 insurance is allowed by a written agreement.
                         loss is your production to count times           (b) If insurance is provided for an organic farming
                         the applicable projected price (at the               practice as specified ln section 37(a), only the
                         100 percent price level) for the crop; or            following acreage will be insured under such
             (li) You elect revenue protection:                               practice:
                    (A) The total value of the crop before the                (1) Certified organic acreage;
                         loss is your approved yield times the                (2) Transitional acreage being converted to certified
                         higher of the applicable projected price                  organic acreage In accordance with an organic
                         or harvest price for the crop (If you                     plan; and
                         have elected the harvest price                       (3) Buffer zone acreage.
                         exclusion, the applicable projected              (c) On the date you report your acreage. you must have:
                         price for the crop will be used); and                (1) For certified organic acreage. a written
                    (8) The total value of the aop after the                       certification in effect from a certifying agent
                         loss is your production to count times                    indicating the name of the entity certified,
                         the harvest price for the crop.                           effective date of certification, certificate number,
   (c) FSA or another USDA agency, as applicable, will                             types of commodities certified. and name and
        detennlne and pay the additional amount due you for                        address of the certifying agent (A ,certificate

                                                              (39 of40)
             issued to a tenant may be used to qualify a
             landlord or other similar arrangement);
        (2) For transitional acreage, a certificate as
             described in section 37(c)(1), or written
             documentation from a certifying agent indicating
             an organic plan is in effect for the acreage; and
        (3) Records from the certifying agent showing the
             specific location of each field of certified organic,
             transitional, buffer zone, and acreage not
             maintained under organic management.
(d)     If you claim a foss on any acreage Insured under an
        organic farming practice, you must provide us with
       copies of the records required In section 37(c).
(e)     If any acreage qualifies as certified organic or
       transitional acreage on the date you report such
       acreage, and such certifteatlon is subsequently
       revoked by the certifying agent, or the certifying
       agent no longer considers the acreage                   as
       transltfonal acreage for the remainder of the crop
       year, that acreage. will remain Insured under the
       reported practice for which it qualified at the time the
       acreage was reported. Any loss due to failure to
       comply with organic standards will be considered an
       uninsured cause of loss.
(f)     Contamination by application or drift of prohibited
       substances onto land on which crops are grown
       using organic fanning practfces will not be an
       insured peril on any certified organic, transitional or
       buffer zone acreage
(g)    In addition to the provisions contained in section
       17(f), prevented planting coverage will not be
      provided for any acreage based on an organic
      fanning practice in· excess of the number of acres
      that will be grown under an organic farming practice
      and shown as such fn the records required in section
      37(c).
(h)    In lieu of the provisions contained in section 17(f)(1)
      that specify prevented planting acreage within a field
      that contains planted acreage will be considered to
      be acreage of the same practice that is planted in
      the field, prevented planting acreage will be
      considered as ·organic practice acreage if it is
      identified as certified organic, transitional, or buffer
      zone acreage ill the organic plan.




                                                              (40of40)
                            . :.
EXHIBIT "B"   .··   '   ..' .      (   ·_.
                                                                          FILED
                                                                          2014-DCL-03489
                                                                          2/5/2015 2:35:00 PM
                                                                          Eric Garza
                                                                          Cameron County District Clerk
                                                                          By Brenda Ramirez Deputy Clerk
                                  AFFIDAVIT OF BRUCE GAMBLE               4038683

THE STATE OF TEXAS

COUNTY OF CAMERON

       BEFORE ME, the undersigned authority, on this day personally appeared

BRUCE GAMBLE, as Partner for BRUCE GAMBLE FARMS, known to me to be the

person whose signature appears below, who, after being duly sworn, deposed and

stated that the following statement is within his personal knowledge, that he is

competent to make this Affidavit, and that all statements herein are true and correct.

       "My name is BRUCE GAMBLE, and I reside in La Feria, Cameron County,

Texas.. I am over the age of twenty-one (21) years of age ·and competent to make this

affidavit because I have personal knowledge of all facts set forth in this affidavit. The facts

stated herein are true and correct.

       1 purchased crop insurance for my crops for Crop Year 2013 from Hudson Insurance

Company. In purchasing said insurance I had an oral agreement with Casey Clipson with

Crop Guard, Inc., the local agent, that I was to insure my crops from any loss that may I

may sustain within crop year 2013. The terms of my agreement with Casey Clipson were·.·                    . ·

performable within one year of the inception of the agreement.

       FURTHER , Affiant sayeth not."


                                           BRUCE GAMBLE




             LUCINDA V ROSIGNOL
             My Commission Expires
              December 16.2018
        EXHIBIT "C"        .
                                 .
                               .. : .
                                     ..
                                          . ;. .... .



AFFIDAVIT OF BRIAN JONES         ::·.- :·           :·.···. · · ·:.: ··   .
                                                                                FILED
                                                                                2014-DCL-03489
                                                                                2/6/2015 10:28:34 AM
                                                                                Eric Garza
                                                                                Cameron County District Clerk
                                           AFFIDAVIT OF BRIAN JONES             By Brenda Ramirez Deputy Clerk
                                                                                4049712

THE STATE OF TEXAS

COUNTY OF CAMERON

                BEFORE ME, the undersigned authority, on this day personally appeared

BRIAN JONES, as Owner of BRIAN JONES FARMS, known to me to be the person

whose signature appears below, who, after being duly sworn, deposed and stated

that the following statement is within his personal knowledge, that he is competent to

make this Affidavit, and that all statements herein are true and correct.

            "My name is BRIAN JONES, and I reside in Edcouch, Hidalgo County, Texas.

Iam over the age of twenty-one (21) years of age and competent to make this affidavit

because I have personal knowledge of all facts set forth in this affidavit. The facts

stated herein are true and correct.

            I purchased crop insurance for my crops for Crop Year 2013 from Hudson Insurance

Company. In purchasing said insurance I had an oral agreement with Casey ·Clipson with

Crop Guard, lnc., the local agent, that I was to insure my crops -from any loss that may I

may sustain within crop year 2013. The terms of my agreement with Casey Clipson were

performable within one year of the inception of the agreement.

            FURTHER, Affiant sayeth not."




                                                                tate of Texas
       ,.,--;-· -.
  /
      '..   .         LUCINDA V RDSIGNOL
      ', · -. l My Commission Expires
        ,- :?:')       December 16, 201B
     . EXHIBIT "D"

AFFIDAVIT OF JIM GAMBLE
                                                                       FILED
                                                                       2014-DCL-03489
                                                                       2/5/2015 2:35:00 PM
                                                                       Eric Garza
                                                                       Cameron County District Clerk
                               AFFIDAVIT OF JIM GAMBLE                 By Brenda Ramirez Deputy Clerk
                                                                       4038683

THE STATE OF TEXAS

COUNTY OF CAMERON

       BEFORE ME, the undersigned authority, on this day personally appeared JIM

GAMBLE, as Partner for JIM GAMBLE FARMS. known to me to be the person whose

signature· appears below. Who, after being duly sworn, deposed and stated that the

following statement is within his personal knowledge, that he is competent to make this

Affidavit, and that all statements herein are true and correct.   ·

       "My name is JIM GAMBLE. and I reside in La Feria. Cameron County, Texas. Iam

over the age of twenty-one (21) years of age and competent to make this affidavit because ·

I have personal knowledge of all facts set forth in this affidavit. The facts stated herein .

are true and correct.

       I purchased crop insurance for my crops for Crop Year2013 from Hudson Insurance.

Company. In purchasing said insurance I had an oral agreement with Casey Clipson with

Crop Guard, Inc. the local agent. that I was to insure my crops from any loss that may I

may sustain within crop year 2013. The terms of my agreement with Casey Clipson were

performable within one year of the inception of the agreement.

       FURTHER, Affiant sayeth not."